EXHIBIT 10.17

 

LOAN AGREEMENT

 

Dated as of November 6, 2012

 

By and among

 

THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO,
collectively, as Borrower

 

and

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,
as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1

Section 1.1

 

Definitions

1

Section 1.2

 

Principles of Construction

28

 

 

ARTICLE II - GENERAL TERMS

29

Section 2.1

 

Loan Commitment; Disbursement to Borrower

29

2.1.1

 

Agreement to Lend and Borrow

29

2.1.2

 

Single Disbursement to Borrower

29

2.1.3

 

The Note, Mortgage and Loan Documents

29

2.1.4

 

Use of Proceeds

29

Section 2.2

 

Interest Rate

29

2.2.1

 

Interest Rate

29

2.2.2

 

Interest Calculation

29

2.2.3

 

Default Rate

29

2.2.4

 

Usury Savings

29

Section 2.3

 

Loan Payment

30

2.3.1

 

Monthly Debt Service Payments Until the Anticipated Repayment Date

30

2.3.2

 

Payments After the Anticipated Repayment Date

30

2.3.3

 

Payments Generally

30

2.3.4

 

Payment on Maturity Date

30

2.3.5

 

Late Payment Charge

31

2.3.6

 

Method and Place of Payment

31

Section 2.4

 

Prepayments

31

2.4.1

 

Voluntary Prepayments

31

2.4.2

 

Mandatory Prepayments

31

2.4.3

 

Prepayments After Default

32

Section 2.5

 

Intentionally omitted

32

Section 2.6

 

Release of Property

32

2.6.1

 

Release of All of the Property

32

2.6.2

 

Release of Individual Property

33

Section 2.7

 

Lockbox Account/Cash Management

34

2.7.1

 

Lockbox Account

34

2.7.2

 

Cash Management Account

36

2.7.3

 

Payments Received under the Cash Management Agreement

36

 

 

ARTICLE III - CONDITIONS PRECEDENT

37

Section 3.1

 

Conditions Precedent to Closing

37

 

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

37

Section 4.1

 

Borrower Representations

37

4.1.1

 

Organization

37

4.1.2

 

Proceedings

37

4.1.3

 

No Conflicts

37

4.1.4

 

Litigation

38

 

i

--------------------------------------------------------------------------------


 

4.1.5

 

Agreements

38

4.1.6

 

Title

38

4.1.7

 

Solvency

38

4.1.8

 

Full and Accurate Disclosure

39

4.1.9

 

No Plan Assets

39

4.1.10

 

Compliance

40

4.1.11

 

Financial Information

40

4.1.12

 

Condemnation

40

4.1.13

 

Federal Reserve Regulations

41

4.1.14

 

Utilities and Public Access

41

4.1.15

 

Not a Foreign Person

41

4.1.16

 

Separate Lots

41

4.1.17

 

Assessments

41

4.1.18

 

Enforceability

41

4.1.19

 

No Prior Assignment

41

4.1.20

 

Insurance

42

4.1.21

 

Use of Property

42

4.1.22

 

Certificate of Occupancy; Licenses

42

4.1.23

 

Flood Zone

42

4.1.24

 

Physical Condition

42

4.1.25

 

Boundaries

42

4.1.26

 

Leases

43

4.1.27

 

Survey

43

4.1.28

 

Inventory

43

4.1.29

 

Filing and Recording Taxes

43

4.1.30

 

Special Purpose Entity/Separateness

44

4.1.31

 

Management Agreement

44

4.1.32

 

Illegal Activity

44

4.1.33

 

No Change in Facts or Circumstances; Disclosure

44

4.1.34

 

Investment Company Act

45

4.1.35

 

Embargoed Person

45

4.1.36

 

Principal Place of Business; State of Organization

45

4.1.37

 

Environmental Representations and Warranties

45

4.1.38

 

Cash Management

46

4.1.39

 

Intentionally Omitted

46

Section 4.2

 

Survival of Representations

46

 

 

ARTICLE V - BORROWER COVENANTS

47

Section 5.1

 

Affirmative Covenants

47

5.1.1

 

Existence; Compliance with Legal Requirements

47

5.1.2

 

Taxes and Other Charges

48

5.1.3

 

Litigation

49

5.1.4

 

Access to Properties

49

5.1.5

 

Notice of Default

49

5.1.6

 

Cooperate in Legal Proceedings

49

5.1.7

 

Perform Loan Documents

49

5.1.8

 

Award and Insurance Benefits

49

 

ii

--------------------------------------------------------------------------------


 

5.1.9

 

Further Assurances

49

5.1.10

 

Principal Place of Business, State of Organization

50

5.1.11

 

Financial Reporting

50

5.1.12

 

Business and Operations

54

5.1.13

 

Title to the Properties

54

5.1.14

 

Costs of Enforcement

54

5.1.15

 

Estoppel Statement

54

5.1.16

 

Loan Proceeds

55

5.1.17

 

Performance by Borrower

55

5.1.18

 

Confirmation of Representations

55

5.1.19

 

Environmental Covenants

55

5.1.20

 

Leasing Matters

57

5.1.21

 

Alterations

59

5.1.22

 

Operation of Property

60

5.1.23

 

Embargoed Person

60

5.1.24

 

Supplemental Mortgage Affidavits

61

Section 5.2

 

Negative Covenants

61

5.2.1

 

Operation of Property

61

5.2.2

 

Liens

61

5.2.3

 

Dissolution

61

5.2.4

 

Change In Business

62

5.2.5

 

Debt Cancellation

62

5.2.6

 

Zoning

62

5.2.7

 

No Joint Assessment

62

5.2.8

 

Intentionally Omitted

62

5.2.9

 

ERISA

62

5.2.10

 

Transfers

63

 

 

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

69

Section 6.1

 

Insurance

69

Section 6.2

 

Casualty

73

Section 6.3

 

Condemnation

73

Section 6.4

 

Restoration

74

 

 

ARTICLE VII - RESERVE FUNDS

79

Section 7.1

 

Intentionally Omitted

79

Section 7.2

 

Tax and Insurance Escrow Fund

79

Section 7.3

 

Intentionally Omitted

81

Section 7.4

 

Intentionally Omitted

81

Section 7.5

 

Excess Cash Flow Reserve Fund

81

7.5.1

 

Deposits to Excess Cash Flow Reserve Fund

81

7.5.2

 

Release of Excess Cash Flow Reserve Funds

81

Section 7.6

 

Reserve Funds, Generally

81

 

 

ARTICLE VIII - DEFAULTS

82

Section 8.1

 

Event of Default

82

Section 8.2

 

Remedies

85

Section 8.3

 

Remedies Cumulative; Waivers

86

 

iii

--------------------------------------------------------------------------------


 

ARTICLE IX - SPECIAL PROVISIONS

86

Section 9.1

 

Securitization

86

9.1.1

 

Sale of Notes and Securitization

86

9.1.2

 

Securitization Costs

88

Section 9.2

 

Uncross of Properties

88

Section 9.3

 

Exculpation

89

Section 9.4

 

Matters Concerning Manager

92

Section 9.5

 

Servicer

92

 

 

ARTICLE X - MISCELLANEOUS

93

Section 10.1

 

Survival

93

Section 10.2

 

Lender’s Discretion

93

Section 10.3

 

Governing Law

93

Section 10.4

 

Modification, Waiver in Writing

95

Section 10.5

 

Delay Not a Waiver

95

Section 10.6

 

Notices

95

Section 10.7

 

Trial by Jury

96

Section 10.8

 

Headings

97

Section 10.9

 

Severability

97

Section 10.10

 

Preferences

97

Section 10.11

 

Waiver of Notice

97

Section 10.12

 

Remedies of Borrower

97

Section 10.13

 

Expenses; Indemnity

97

Section 10.14

 

Schedules Incorporated

99

Section 10.15

 

Offsets, Counterclaims and Defenses

99

Section 10.16

 

No Joint Venture or Partnership; No Third Party Beneficiaries

99

Section 10.17

 

Publicity

100

Section 10.18

 

Cross-Default; Cross-Collateralization; Waiver of Marshalling of Assets

100

Section 10.19

 

Waiver of Counterclaim

101

Section 10.20

 

Conflict; Construction of Documents; Reliance

101

Section 10.21

 

Brokers and Financial Advisors

101

Section 10.22

 

Prior Agreements

101

Section 10.23

 

Joint and Several Liability

101

Section 10.24

 

Certain Additional Rights of Lender (VCOC)

102

Section 10.25

 

Release of IREIC

102

Section 10.26

 

Post-Closing Matters

103

 

iv

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule I

 

—

 

List of Borrowers

 

 

 

 

 

Schedule II

 

—

 

Alteration Conditions

 

 

 

 

 

Schedule III

 

—

 

Organizational Chart of Borrower

 

 

 

 

 

Schedule IV

 

—

 

Form of Cash Management Agreement

 

 

 

 

 

Schedule V

 

—

 

Leasing Conditions

 

 

 

 

 

Schedule VI

 

-

 

Purchase Options / Rights of First Refusal

 

 

 

 

 

Schedule VII

 

-

 

Intentionally Omitted

 

 

 

 

 

Schedule VIII

 

-

 

Individual Properties

 

 

 

 

 

Schedule IX

 

-

 

Release Amounts

 

v

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT, dated as of November 6, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and assigns, “Lender”) and THE ENTITIES SET FORTH ON SCHEDULE I
ATTACHED HERETO, each a Delaware limited liability company, having its principal
place of business at 2901 Butterfield Road, Oak Brook, Illinois  60523  (each,
an “Individual Borrower” and, collectively, “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

 

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

ARTICLE I - DEFINITIONS; PRINCIPLES OF CONSTRUCTION.

 

Section 1.1            Definitions. For all purposes of this Agreement, except
as otherwise expressly required or unless the context clearly indicates a
contrary intent:

 

“Accrual Period” shall mean the period commencing on and including the first
(1st) day of each calendar month during the term of the Loan and ending on and
including the final calendar date of such calendar month; however, the initial
Accrual Period shall commence on and include the Closing Date and shall end on
and include the final calendar date of the calendar month in which the Closing
Date occurs.

 

“Accrued Interest” shall have the meaning set forth in Section 2.3.2 hereof.

 

“Adjusted Release Amount” shall mean, for each Individual Property, the sum of
(a) the Release Amount for such Individual Property and (b) twenty percent (20%)
of the Release Amount for such Individual Property.

 

“Affected Property” shall have the meaning set forth in Section 9.2 hereof.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

 

--------------------------------------------------------------------------------


 

“Affiliate Loan” shall mean a loan made by Lender, on or after the date hereof,
to any Affiliate of Borrower and/or IREIT that is secured by one (1) or more
properties tenanted by Dollar General (or an Affiliate thereof).

 

“Affiliated Manager” shall mean any Manager in which Borrower, Principal, or
Guarantor has, directly or indirectly, any legal, beneficial or economic
interest.

 

“Agent” shall mean any Eligible Institution acting as Agent under the Cash
Management Agreement.

 

“Alteration Conditions” shall have the meaning set forth on Schedule II hereof.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for each Individual Property prepared by Borrower in accordance
with Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.

 

“Anticipated Repayment Date” shall mean December 1, 2019.

 

“Applicable Interest Rate” shall mean (i) prior to the Anticipated Repayment
Date, the Initial Interest Rate and (ii) on and after the Anticipated Repayment
Date, the Revised Interest Rate.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, each Individual Borrower and Manager, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or any part of any Individual
Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing in any legal proceeding, its insolvency or inability to pay its debts as
they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign

 

2

--------------------------------------------------------------------------------


 

laws relating to bankruptcy, insolvency or creditors’ rights or any other
Federal or state bankruptcy or insolvency law.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York, or the place of business of the
trustee under a Securitization (or, if no Securitization has occurred, Lender),
or any Servicer or the financial institution that maintains any collection
account for or on behalf of any Servicer or any Reserve Funds or the New York
Stock Exchange or the Federal Reserve Bank of New York is not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).

 

“Cash Management Account” shall have the meaning set forth in Section 2.7.2
hereof.

 

“Cash Management Agreement” shall mean a Cash Management Agreement, by and among
Borrower, Lender and Agent, in the form attached hereto as Schedule IV (or such
other form as Lender shall accept in its sole discretion) as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Cash Management Event” shall mean (a) the Debt Service Coverage Ratio for the
trailing three (3) month period immediately preceding the date of such
determination is less than 1.80 to 1.0, or (b) the occurrence of a Cash Sweep
Event.

 

“Cash Management Period” shall mean the period commencing on the occurrence of a
Cash Management Event and continuing until the payment in full of all principal
and interest on the Loan and all other amounts payable under the Loan Documents
in accordance with the terms and provisions of the Loan Documents.

 

“Cash Sweep Event” shall mean the occurrence of:

 

(a) an Event of Default (a “Default Trigger”);

 

(b) any Bankruptcy Action of an Individual Borrower (a “Borrower BK Trigger”);

 

(c) any Bankruptcy Action of Manager (a “Property Manager BK Trigger”);

 

(d) the Debt Service Coverage Ratio based on the trailing three (3) month period
immediately preceding the date of such determination is less than 1.65 to 1.00
(a “DSCR Trigger”);

 

(e) any Bankruptcy Action of Dollar General (a “Tenant BK Trigger”);

 

3

--------------------------------------------------------------------------------


 

(f) a Tenant Go Dark Event occurring with respect to any two (2) or more
Individual Properties (a “Tenant Go Dark Trigger”);

 

(g) the long-term unsecured debt rating of Dollar General by any two (2) Rating
Agencies falls below “BB+” (or its equivalent), or any two (2) Rating Agencies
withdraw their rating of Dollar General and EBITDA is $1,375,275,000 or less (a
“Tenant Rating Trigger”); or

 

(h) the Loan shall have not been repaid in full pursuant to the terms hereof on
or before the Payment Date that is one (1) month prior to the Anticipated
Repayment Date (an “ARD Trigger”).

 

“Cash Sweep Event Cure” shall mean

 

(a) if the Cash Sweep Event is caused solely by a Default Trigger, the
acceptance by Lender of a cure of such Event of Default (which cure Lender is
not obligated to accept and may reject or accept in its sole and absolute
discretion, unless required by law),

 

(b) if the Cash Sweep Event is caused solely by a Bankruptcy Action of an
Individual Borrower based on an  involuntary petition against such Individual
Borrower with respect to which neither Individual Borrower, Guarantor nor any
Affiliate of any Individual Borrower or Guarantor solicited or caused to be
solicited petitioning creditors or consented to or otherwise acquiesced in or
joined in such involuntary petition, upon the same being discharged, stayed or
dismissed within thirty (30) days of such filing; provided that such filing does
not result in any adverse consequences to the Loan or the Property, as
determined by Lender in its sole discretion;

 

(c) if the Cash Sweep Event is caused solely by a Property Manager BK Trigger,
if Borrower replaces the Manager with a Qualified Manager under a Replacement
Management Agreement;

 

(d) if the Cash Sweep Event is caused solely by the occurrence of a DSCR
Trigger, the Property achieves a Debt Service Coverage Ratio of 1.75 to 1.00 or
greater for six (6) consecutive months based upon the trailing six (6) month
period immediately preceding the date of determination;

 

(e) if the Cash Sweep Event is caused solely by a Tenant BK Trigger, (A) the
dismissal of the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction without material
modification to any Dollar General Lease, and Dollar General delivers to Lender
one (1) or more estoppel certificates confirming that it (or a subtenant
approved by Lender) is open for business and paying full unabated rent at each
Individual Property, (B) the affirmation by Dollar General of each Dollar
General Lease in the applicable bankruptcy proceeding pursuant to a final,
non-appealable order of a court of competent jurisdiction and Dollar General
delivers to Lender one (1) or more estoppel certificates confirming that it (or
a subtenant approved by Lender) is open for business and paying full unabated
rent at each Individual Property, or (C) the entire demised premises pursuant to
each Dollar General Lease is re-leased to a replacement Tenant acceptable to
Lender, pursuant to a Lease entered into pursuant to the terms hereof, and such
replacement Tenant delivers to Lender one (1) or more estoppel certificates
confirming that it is open for business and paying full unabated rent at each
Individual Property;

 

4

--------------------------------------------------------------------------------


 

(f) if the Cash Sweep Event is caused solely by a Tenant Go Dark Trigger, (I)
(A) Dollar General subsequently delivers to Lender one (1) or more estoppel
certificates confirming that, with respect to the applicable Individual
Properties, it (or a subtenant approved by Lender) is open for business and
paying full unabated rent, or (B) such Individual Property is re-leased or
subleased to a replacement Tenant acceptable to Lender, pursuant to a Lease
entered into pursuant to the terms hereof, and such replacement Tenant or
subtenant delivers to Lender an estoppel certificate confirming (x) the
replacement Lease is in full force and effect, (y) neither the Borrower nor
replacement Tenant is in default under the replacement Tenant’s Lease, and (z)
replacement Tenant is in occupancy of and conducting business in the applicable
Individual Property and is paying full unabated rent, and (II) not more than one
(1) Individual Property then remains subject to a Tenant Go Dark Event;

 

(g)  if the Cash Sweep Event is caused solely by the occurrence of a Tenant
Rating Trigger, the determination by Lender that the long-term unsecured debt
rating of Dollar General by not less than two (2) nationally recognized Rating
Agencies is “BB+” (or its equivalent) or better for two (2) consecutive calendar
quarters, or EBITDA exceeds $1,375,275,000; or

 

(h)  if the Cash Sweep Event is caused solely by the occurrence of an ARD
Trigger, if Borrower provides Lender with a fully executed commitment letter in
a form and substance reasonably acceptable to Lender evidencing the refinance of
the Loan;

 

provided, however, that such Cash Sweep Event Cure set forth in this definition
shall be subject to the following conditions, (i) no Event of Default shall have
occurred and be continuing under this Agreement or any of the other Loan
Documents, (ii) a Cash Sweep Event Cure may occur no more than a total of five
(5) times in the aggregate during the term of the Loan, and (iii) Borrower shall
have paid all of Lender’s reasonable expenses incurred in connection with such
Cash Sweep Event Cure including, reasonable attorney’s fees and expenses, and
(iv) in the case of a Cash Sweep Cure Event pursuant to clause (h) above, if the
Loan has not been repaid in full within sixty (60) days after such Cash Sweep
Event Cure, such Cash Sweep Event Cure shall be deemed ineffective and the Cash
Sweep Period shall be reinstated. Notwithstanding the foregoing, there shall be
no Cash Sweep Event Cure following a Cash Sweep Event caused by a Bankruptcy
Action of Borrower or an ARD Trigger, except to the extent specifically set
forth in clauses (b) and (h), respectively, above.

 

“Cash Sweep Period” shall mean each period commencing on the occurrence of a
Cash Sweep Event and continuing until the earlier of (a) the Payment Date next
occurring following the related Cash Sweep Event Cure (or, if such day is not a
Business Day, the immediately preceding Business Day), or (b) until payment in
full of all principal and interest on the Loan and all other amounts payable
under the Loan Documents in accordance with the terms and provisions of the Loan
Documents.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Casualty/Condemnation Prepayment” shall have the meaning set forth in Section
6.4(e) hereof.

 

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

 

5

--------------------------------------------------------------------------------


 

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

 

“Certified Rent Roll” shall have the meaning set forth in Section 4.1.26 hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Collective Group” shall have the meaning set forth in Section 10.23 hereof.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of an Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

 

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, by and among each Individual Borrower, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management, policies or activities of a Person,
whether through ownership of voting securities, by contract or otherwise. 
“Controlled” and “Controlling” shall have correlative meanings.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including any Yield Maintenance Premium and any
Yield Maintenance Default Premium) due to Lender in respect of the Loan under
the Note, this Agreement, the Mortgage or any other Loan Document.

 

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled principal (if any) and interest payments due under this Agreement and
the Note.

 

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

 

(a)           the numerator is the Net Operating Income (excluding interest on
credit accounts and using annualized operating expenses for any recurring
expenses not paid monthly (e.g., Taxes and Insurance Premiums)) for such period
as set forth in the statements required hereunder, without deduction for
(i) actual management fees incurred in connection with the operation of the
Property, or (ii) amounts paid to the Reserve Funds, less (A) management fees
equal to the greater of (1) assumed management fees of 3% of Gross Income from
Operations and (2) the actual management fees incurred, and (B) assumed capital
replacement costs contributions equal to $0.27 per square foot of gross leasable
area at the Property, and

 

6

--------------------------------------------------------------------------------


 

(C) assumed reserves for tenant improvements and leasing commissions equal to
$0.73 per square foot of gross leasable area at the Property; and

 

(b)           the denominator is the aggregate amount of Debt Service for such
period assuming for purposes of this calculation that the Debt Service for each
Accrual Period is equal to the Monthly Debt Service Payment Amount.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) five percent (5%) above the
Applicable Interest Rate.

 

“Disclosure Documents” shall have the meaning set forth in Section 9.1.1(b)
hereof.

 

“Dollar General” shall mean DolgenCorp, LLC.

 

“Dollar General Lease” shall mean, individually or collectively, as the context
requires, each Lease between Borrower and Dollar General.

 

“EBITDA” shall mean Dollar General’s earnings before interest, taxes,
depreciation and amortization as determined by Lender based on Dollar General’s
most recently available quarterly financial statements from the most recent four
(4) quarters.

 

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000.00
and subject to supervision or examination by federal and state authority.  An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean JPMorgan Chase Bank, National Association, or
a depository institution or trust company insured by the Federal Deposit
Insurance Corporation, the short term unsecured debt obligations or commercial
paper of which are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by
Fitch in the case of accounts in which funds are held for thirty (30) days or
less (or, in the case of accounts in which funds are held for more than thirty
(30) days, the long-term unsecured debt obligations of which are rated at least
“AA-” by Fitch and S&P and “Aa3” by Moody’s).

 

“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA PATRIOT Act
(including the anti-terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive

 

7

--------------------------------------------------------------------------------


 

Orders or regulations promulgated thereunder including Executive Order 13224
dated September 24, 2001 and those other Executive Orders or regulations related
to Specially Designated Nationals and Specially Designated Global Terrorists,
with the result that the investment in Borrower, Principal or Guarantor, as
applicable (whether directly or indirectly), is prohibited by law or the Loan
made by the Lender is in violation of law.

 

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

 

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to protection of human health or the environment, relating to Hazardous
Substances, relating to liability for or costs of Remediation or prevention of
Releases of Hazardous Substances or relating to liability for or costs of other
actual or threatened danger to human health or the environment.  Environmental
Law includes, but is not limited to, the following statutes, as amended, any
successor thereto, and any regulations promulgated pursuant thereto, and any
state or local statutes, ordinances, rules, regulations and the like addressing
similar issues:  the Comprehensive Environmental Response, Compensation and
Liability Act; the Emergency Planning and Community Right-to-Know Act; the
Hazardous Substances Transportation Act; the Resource Conservation and Recovery
Act (including but not limited to Subtitle I relating to underground storage
tanks); the Solid Waste Disposal Act; the Clean Water Act; the Clean Air Act;
the Toxic Substances Control Act; the Safe Drinking Water Act; the Occupational
Safety and Health Act; the Federal Water Pollution Control Act; the Federal
Insecticide, Fungicide and Rodenticide Act; the Endangered Species Act; the
National Environmental Policy Act; and the River and Harbors Appropriation Act. 
Environmental Law also includes, but is not limited to, any present and future
federal, state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of the Property; requiring notification or disclosure of Releases of
Hazardous Substances or other environmental condition of the Property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property; imposing conditions or
requirements in connection with permits or other authorization for lawful
activity; relating to nuisance, trespass or other causes of action related to
the environmental conditions of the Property; or relating to wrongful death,
personal injury, or property or other damage in connection with any
environmental condition or use or presence of Hazardous Substances on or at the
Property.

 

“Environmental Liens” shall have the meaning set forth in Section 5.1.19 hereof.

 

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

8

--------------------------------------------------------------------------------


 

“Excess Cash Flow” shall have the meaning set forth in the Cash Management
Agreement.

 

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.5 hereof.

 

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in Section 7.5
hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.1.1(e) hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

 

“Gross Income from Operations” shall mean, during any period, all sustainable
income as reported on the financial statements delivered by Borrower in
accordance with this Agreement, computed in accordance with GAAP, derived from
the ownership and operation of the Property from whatever source during such
period, including, but not limited to, (i) Rents from Tenants that are in
occupancy, open for business and paying contractual rent without right of offset
or credit, (ii) utility charges, (iii) escalations, (iv) forfeited security
deposits, (v) interest on credit accounts, (vi) service fees or charges, (vii)
license fees, (viii) parking fees, (ix) income from vending machines, (x)
business interruption or other loss of income or rental insurance proceeds, (xi)
other required pass-throughs, (xii) rent concessions or credits, and (xiii)
interest on Reserve Accounts, if any, but excluding (i) Rents from
month-to-month Tenants, Tenants during a free-rent period, or Tenants that are
included in any Bankruptcy Actions (unless such Tenant has affirmed its Lease
and is in occupancy, open for business and paying unabated, post-petition Rent),
(ii) sales, use and occupancy or other taxes on receipts required to be
accounted for by Borrower to any Governmental Authority, (iii) refunds and
uncollectible accounts, (iv) sales of furniture, fixtures and equipment, (v)
Insurance Proceeds (other than business interruption or other loss of income or
rental insurance), (vi) Awards, (vii) unforfeited security deposits, (viii)
utility and other similar deposits and (ix) any disbursements to any Individual
Borrower from the Reserve Funds, if any.  Gross income shall not be diminished
as a result of the Mortgage or the creation of any intervening estate or
interest in the Property or any part thereof.

 

“Guarantor” shall mean, individually or collectively as the context may require,
Inland Real Estate Investment Corporation, a Delaware corporation, and Inland
Real Estate Income Trust, Inc., a Maryland corporation.

 

9

--------------------------------------------------------------------------------


 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Hazardous Substances” include but are not limited to any and all substances
(whether solid, liquid or gas) defined, listed, or otherwise classified as
pollutants, hazardous wastes, hazardous substances, hazardous materials,
extremely hazardous wastes, or words of similar meaning or regulatory effect
under any present or future Environmental Laws or that may have a negative
impact on human health or the environment, including but not limited to
petroleum and petroleum products, asbestos and asbestos-containing materials,
polychlorinated biphenyls, lead, radon, radioactive materials, flammables,
explosives, mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise), but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in similar properties for the purpose
of cleaning or other maintenance or operations and otherwise in compliance with
all Environmental Laws.

 

“Identified Affiliate” shall mean (i) Inland Real Estate Corporation, a Maryland
corporation, (ii) Inland Real Estate Investment Corporation, a Delaware
corporation, (iii) Retail Properties of America, Inc. (formerly known as Inland
Western Retail Real Estate Trust, Inc.), a Maryland corporation, (iv) Inland
American Real Estate Trust, Inc., a Maryland corporation, (iv) Inland
Diversified Real Estate Trust, Inc., a Maryland corporation, (v) IREIT, (vi) any
other real estate investment trust sponsored by Inland Real Estate Investment
Corporation, or (vii) any other entity composed entirely of any of the
foregoing, by merger or other business combination.

 

“Identified Affiliate Related Entities” shall have the meaning set forth in
Section 5.2.10(e)(iii) hereof.

 

“IREIC” shall mean Inland Real Estate Investment Corporation, a Delaware
corporation.

 

“IREIT” shall mean Inland Real Estate Income Trust, Inc., a Maryland
corporation.

 

“Improvements” shall have the meaning set forth in the granting clause of the
related Mortgage with respect to each Individual Property

 

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed (other
than the Permitted Encumbrances).

 

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

 

10

--------------------------------------------------------------------------------


 

“Indemnified Parties” shall mean Lender and, its designee, (whether or not it is
the Lender), any Affiliate of Lender that has filed any registration statement
relating to the Securitization or has acted as the sponsor or depositor in
connection with the Securitization, any Affiliate of Lender that acts as an
underwriter, placement agent or initial purchaser of Securities issued in the
Securitization, any other co underwriters, co placement agents or co initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who Controls any such Person within the
meaning of Section 15 of the Securities Act of 1933 as amended or Section 20 of
the Security Exchange Act of 1934 as amended, any Person who is or will have
been involved in the origination of the Loan, any Person who is or will have
been involved in the servicing of the Loan secured hereby, any Person in whose
name the encumbrance created by the Mortgage is or will have been recorded, any
Person who may hold or acquire or will have held a full or partial interest in
the Loan secured hereby (including, but not limited to, investors or prospective
investors in the Securities, as well as custodians, trustees and other
fiduciaries who hold or have held a full or partial interest in the Loan secured
hereby for the benefit of third parties) as well as the respective directors,
officers, shareholders, partners, employees, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including, but not limited to, any
other Person who holds or acquires or will have held a participation or other
full or partial interest in the Loan, whether during the term of the Loan or as
a part of or following a foreclosure of the Loan and including, but not limited
to any successors by merger, consolidation or acquisition of all or a
substantial portion of Lender’s assets and business).

 

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Individual Property” shall mean each parcel of real property set forth on
Schedule VIII hereto, the Improvements thereon and all personal property owned
by Borrower and encumbered by a Mortgage, together with all rights pertaining to
such property and Improvements, as more particularly described in the granting
clauses of the related Mortgage and referred to therein as the “Property”.

 

“Initial Interest Rate” shall mean a rate of four and 313/1000 (4.313%) percent
per annum.

 

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

 

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Joinder Agreement” shall mean that certain Joinder Agreement attached hereto,
given by Guarantor in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“JV Partner” shall have the meaning set forth in Section 5.2.10 hereof.

 

“JV Transferee” shall have the meaning specified in Section 5.2.10 hereof.

 

11

--------------------------------------------------------------------------------


 

“Lease” shall mean, with respect to each Individual Property, any lease,
sublease or subsublease, letting, license, concession or other agreement
(whether written or oral and whether now or hereafter in effect) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in such Individual Property by or on behalf of
Borrower, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

 

“Leasing Conditions” shall mean the conditions set forth on Schedule V hereof.

 

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting an Individual
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to an Individual Borrower, at any time in
force affecting such Individual Borrower, an Individual Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to an Individual Property or any part
thereof, or (b) in any way limit the use and enjoyment thereof.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto.

 

“Lien” shall mean, with respect to any Individual Property, any mortgage, deed
of trust, deed to secure debt, indemnity deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the Property, any portion thereof or
any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage,  the Environmental Indemnity, the Assignment of Management Agreement,
the Guaranty, the Lockbox Agreement (if any), the Cash Management Agreement (if
any), the Contribution Agreement, and all other documents executed and/or
delivered by Borrower and/or Guarantor in connection with the Loan.

 

“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value (for purposes of the REMIC
provisions, counting only real property and excluding any personal property or
going concern value) of the Properties, as determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust.

 

“Lockbox Account” shall have the meaning set forth in Section 2.7.1 hereof.

 

12

--------------------------------------------------------------------------------


 

“Lockbox Agreement” shall mean a clearing account agreement or similar agreement
among Borrower, Lender, Manager and Lockbox Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Lockbox Account.

 

“Lockbox Bank” shall mean Bank of America, N.A. or any other clearing bank which
establishes, maintains and holds the Lockbox Account, which shall be an Eligible
Institution.

 

“Management Agreement” shall mean (a) with respect to each Individual Property,
the management agreement entered into by and between the related Individual
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect to such Individual Property; or (b) if the context
requires, the Replacement Management Agreement.

 

“Manager” shall mean Inland National Real Estate Services, LLC, a Delaware
limited liability company, or, if the context requires, a Qualified Manager who
is operating and managing an Individual Property in accordance with the terms
and provisions of this Agreement pursuant to a Replacement Management Agreement.

 

“Material Action” means to file any insolvency, or reorganization case or
proceeding, to institute proceedings to have any Individual Borrower be
adjudicated bankrupt or insolvent, to institute proceedings under any applicable
insolvency law, to seek any relief under any law relating to relief from debts
or the protection of debtors, to consent to the filing or institution of
bankruptcy or insolvency proceedings against any Individual Borrower, to file a
petition seeking, or consent to, reorganization or relief with respect to any
Individual Borrower under any applicable federal or state law relating to
bankruptcy or insolvency, to seek or consent to the appointment of a receiver,
liquidator, assignee, trustee, sequestrator, custodian, or any similar official
of or for any Individual Borrower or a substantial part of its property, to make
any assignment for the benefit of creditors of any Individual Borrower, to admit
in writing in any insolvency case or proceeding any Individual Borrower’s
inability to pay its debts generally as they become due, or to take action in
furtherance of any of the foregoing.

 

“Maturity Date” shall mean May 1, 2027, or such other date on which the final
payment of principal of the Note becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

 

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Monthly Debt Service Payment Amount” shall mean (i) on each Payment Date up to
and including the Anticipated Repayment Date, an amount equal to interest only
at the Initial Interest Rate on the outstanding principal balance of the Loan
for the related Accrual Period and (ii) on each Payment Date occurring after the
Anticipated Repayment Date, a constant monthly payment of $18,214.53.

 

13

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean, with respect to each Individual Property, that certain
first priority Deed of Trust, Assignment of Leases and Rents and Security
Agreement or Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing, or similar instrument, dated the date hereof, executed and
delivered by Borrower to Lender as security for the Loan and encumbering one or
more Individual Properties, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time

 

“Net Cash Flow” shall mean, with respect to the Property for any period, the
amount obtained by subtracting Operating Expenses and Capital Expenditures for
such period from Gross Income from Operations for such period.

 

“Net Operating Income” shall mean the amount obtained by subtracting Operating
Expenses from Gross Income from Operations.

 

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

 

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

 

“Net Proceeds Prepayment” shall have the meaning set forth in Section 6.4(e)
hereof.

 

“New Note” shall have the meaning set forth in Section 9.2 hereof.

 

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of $3,340,450.00, made by Borrower in favor of Lender, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

 

“Operating Expenses” shall mean the total of all expenditures, computed in
accordance with GAAP, of whatever kind relating to the operation, maintenance
and management of the Property that are incurred on a regular monthly or other
periodic basis, including without limitation, ground rent (if any), bad debt,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, management fees, payroll and
related taxes, computer processing charges, operational equipment or other lease
payments as approved by Lender, and other similar costs, but excluding
depreciation, Debt Service, Capital Expenditures and contributions to the
Reserve Funds.

 

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining an Individual Property, now or hereafter levied or assessed or imposed
against such Individual Property or any part thereof.

 

“Other Obligations” shall have the meaning as set forth in the Mortgage.

 

14

--------------------------------------------------------------------------------


 

“Payment Date” shall mean the first (1st) day of each calendar month during the
term of the Loan.

 

“Permitted Affiliate Transfer” shall have the meaning set forth in Section
5.2.10(c).

 

“Permitted Affiliate Transferee” shall have the meaning set forth in Section
5.2.10(c).

 

“Permitted Encumbrances” shall mean, with respect to each Individual Property,
collectively, (a) the Liens and security interests created by the Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policy, (c) Liens, if any, for Taxes imposed by any Governmental
Authority not yet due or delinquent (or the applicable Individual Borrower is
contesting in accordance with the terms of Section 5.1.2 hereof), and (d)
easements or other encumbrances granted pursuant to Section 5.2.10(j) hereof,
and (e) such other title and survey exceptions as Lender has approved or may
approve in writing in Lender’s reasonable discretion, which Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the applicable Individual Property or Individual Borrower’s
ability to repay the Loan.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i)            obligations of, or obligations fully guaranteed as to payment of
principal and interest by, the United States or any agency or instrumentality
thereof provided such obligations are backed by the full faith and credit of the
United States of America including, without limitation, obligations of:  the
U.S. Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(ii)           Federal Housing Administration debentures;

 

(iii)          obligations of the following United States government sponsored
agencies:  Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit
System (consolidated systemwide bonds and notes), the Federal Home Loan Banks

 

15

--------------------------------------------------------------------------------


 

(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv)          federal funds, unsecured certificates of deposit, time deposits,
bankers’ acceptances and repurchase agreements with maturities of not more than
365 days of any bank, the short term obligations of which at all times are rated
in the highest short term rating category by each Rating Agency (or, if not
rated by all Rating Agencies, rated by at least one Rating Agency in the highest
short term rating category and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(v)           fully Federal Deposit Insurance Corporation-insured demand and
time deposits in, or certificates of deposit of, or bankers’ acceptances issued
by, any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities); provided, however, that the investments described
in this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vi)          debt obligations with maturities of not more than 365 days and at
all times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities) in its highest
long-term unsecured rating category; provided, however, that the

 

16

--------------------------------------------------------------------------------


 

investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(vii)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(viii)        units of taxable money market funds, which funds are regulated
investment companies, seek to maintain a constant net asset value per share and
invest solely in obligations backed by the full faith and credit of the United
States, which funds have the highest rating available from each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

(ix)          any other security, obligation or investment which has been
approved as a Permitted Investment in writing by (a) Lender and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial, or,
if higher, then current ratings assigned to the Securities by such Rating
Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Permitted Par Prepayment Date” shall mean any Business Day after the Payment
Date that is three (3) months prior to the Anticipated Repayment Date.

 

17

--------------------------------------------------------------------------------


 

“Permitted Prepayment Date” shall mean the second (2nd) anniversary of the first
(1st) Payment Date (or, if such day is not a Business Day, the immediately
succeeding Business Day).

 

“Permitted Transfer” shall mean any of the following:  (a) any transfer,
directly as a result of the death of a natural person, of stock, membership
interests, partnership interests or other ownership interests previously held by
the decedent in question to the Person or Persons lawfully entitled thereto and
(b) any transfer, directly as a result of the legal incapacity of a natural
person, of stock, membership interests, partnership interests or other ownership
interests previously held by such natural person to the Person or Persons
lawfully entitled thereto, (c) any public issuance of interests in IREIT, (d)
any private sale or transfer of non-controlling interests in IREIT through a
transaction brokered by a FINRA licensed broker dealer not affiliated with
IREIT, or (e) issuances of membership interests in Manager to employees or other
Persons affiliated with The Inland Group of Companies, Inc. or Manager pursuant
to employee compensation programs.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion, which report shall, among other
things, (a) confirm that such Individual Property and its use complies, in all
material respects, with all applicable Legal Requirements (including, without
limitation, zoning, subdivision and building laws) and (b) include a copy of a
final certificate of occupancy with respect to all Improvements on such
Individual Property.

 

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

 

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

 

“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Anticipated Repayment Date as most recently
published in “Statistical Release H.15 (519), Selected Interest Rates,” or any
successor publication, published by the Board of Governors of the Federal
Reserve System, or on the basis of such other publication or statistical guide
as Lender may reasonably select.

 

“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.

 

18

--------------------------------------------------------------------------------


 

“Principal” shall mean the Special Purpose Entity that is the general partner of
an Individual Borrower, if such Individual Borrower is a limited partnership,
managing member of an Individual Borrower, if such Individual Borrower is a
multi-member limited liability company, or beneficiary of an Individual
Borrower, if such Individual Borrower is a Delaware statutory trust.  If an
Individual Borrower is a limited liability company with only one member, there
shall be no Principal.

 

“Property” or “Properties” shall mean, collectively, each and every Individual
Property which is subject to the terms of this Agreement.

 

“Provided Information” shall mean any and all financial and other information
provided at any time prepared by, or on behalf of, Borrower, Principal,
Guarantor and/or Manager.

 

“Qualified Manager” shall mean a reputable and experienced management
organization reasonably satisfactory to Lender, which organization or its
principals possess at least ten (10) years experience in managing properties
similar in scope, size, use and value of the Property, provided that, (i) if a
Securitization has occurred, Borrower shall, at Lender’s option, obtain prior
written confirmation from the Rating Agencies that management of the Property by
such entity will not cause a downgrading, withdrawal or qualification of the
then current rating of the Securities issued pursuant to the Securitization, and
(ii) if a Securitization has not occurred, Borrower shall have obtained the
prior written consent of Lender.  Lender acknowledges that on the Closing Date,
Manager shall be deemed a Qualified Manager.

 

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch, and Realpoint or any
other nationally recognized statistical rating agency which has been approved by
Lender and designated by Lender to assign a rating to the Securities.

 

“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.

 

“Related Entities” shall have the meaning set forth in Section 5.2.10(d) hereof.

 

“Release” of any Hazardous Substance includes but is not limited to any release,
deposit, discharge, emission, leaking, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances.

 

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule IX hereto, as the same may be reduced pursuant to Section 2.4.2 hereof.

 

“Release Debt Service Coverage Ratio” shall mean the product of 3.10 multiplied
by a fraction of which (a) the numerator is the sum of the Release Amounts of
all Properties subject to the Liens of the Mortgages (including the Individual
Property to be released), and (b) the denominator is the sum of the then-current
outstanding principal amount of the Loan.

 

“Release Premium” shall mean, with respect to the related Individual Property
released in accordance with Section 2.6.2 hereof, the difference between the
Adjusted Release Amount and the Release Amount for such Individual Property.

 

19

--------------------------------------------------------------------------------


 

“Relevant Leasing Threshold” shall mean any Lease for an amount of leaseable
square footage equal to or greater than Zero (0) square feet with respect to
each Individual Property.

 

“Relevant Restoration Threshold” shall mean $50,000.00 with respect to the
Individual Properties in the aggregate at any one time.

 

“Remediation” includes but is not limited to any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

 

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.

 

“Rents” shall mean, with respect to each Individual Property, all rents
(including percentage rents), rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents (including, without limitation, any and all
termination fees payable to Borrower by Dollar General under, or in connection
with, the Dollar General Lease), royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
relating to the Property, including, without limitation, charges for
electricity, oil, gas, water, steam, heat, ventilation, air-conditioning and any
other energy, telecommunication, telephone, utility or similar items or time use
charges, HVAC equipment charges, sprinkler charges, escalation charges, license
fees, maintenance fees, charges for Taxes, operating expenses or other
reimbursables payable to Borrower (or to the Manager for the account of
Borrower) under any Lease, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Individual Property, and proceeds, if any, from business interruption or other
loss of income insurance.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager, which management agreement shall be reasonably acceptable to
Lender in form and substance, provided, with respect to this subclause (ii),
Lender, at its option, may require that Borrower shall have obtained prior
written confirmation from the applicable Rating Agencies that such management
agreement will not cause a downgrade, withdrawal or qualification of the then
current rating of the Securities or any class thereof and (b) an assignment of
management agreement and subordination of management fees substantially in the
form executed in connection herewith (or of such other form and substance
reasonably acceptable to Lender), executed and delivered to Lender by Borrower
and such Qualified Manager at Borrower’s expense.

 

20

--------------------------------------------------------------------------------


 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Excess Cash Flow Reserve Fund, and any other escrow fund established by the Loan
Documents.

 

“Restoration” shall have the meaning set forth in Section 6.2 hereof.

 

“Restricted Party” shall mean collectively, (a) Borrower, Principal, and any
Guarantor, or (b) any shareholder, partner, member, non-member manager, any
direct or indirect legal or beneficial owner of, Borrower, Principal, or any
Guarantor (other than any shareholder or any other direct or indirect legal or
beneficial owner of interests in IREIT and other than Persons that are indirect
legal or beneficial owners of Borrower or Principal solely by being a
shareholder of IREIT; provided, however, that any shareholder or any other
direct or indirect legal or beneficial owner of interests in IREIT that owns
nine and nine-tenths percent (9.9%) or more of the outstanding stock of IREIT is
deemed to be a Restricted Party).

 

“Revised Interest Rate” shall mean three percent (3%) per annum plus the greater
of (i) the Initial Interest Rate, or (ii) the seven (7) year swap yield as of
the first (1st) Business Day after the Anticipated Repayment Date (as determined
by Lender in its sole discretion); provided, however, that the Revised Interest
Rate shall not exceed the Initial Interest Rate plus five percent (5%) per
annum.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in
Section 8.2(c) hereof.

 

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that, since the date of its formation and at all times
on and after the date hereof, has complied with and shall at all times comply
with the following requirements unless it has received either prior consent to
do otherwise from Lender or a permitted administrative agent thereof, or, while
the Loan is securitized, confirmation from each of the applicable Rating
Agencies that such noncompliance would not result in the requalification,
withdrawal, or downgrade of the ratings of any Securities or any class thereof:

 

(i)            is and shall be organized solely for the purpose of (A) in the
case of an Individual Borrower, acquiring, developing, owning, holding, selling,
leasing, transferring, exchanging, managing and operating the applicable
Individual Property, entering into and performing its obligations under the Loan
Documents with Lender, refinancing the applicable Individual Property in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing; or (B) in the case of a Principal, acting as a general partner of the
limited partnership that owns the applicable Individual Property or as member of
the

 

21

--------------------------------------------------------------------------------


 

limited liability company that owns the applicable Individual Property and
transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;

 

(ii)           has not engaged and shall not engage in any business unrelated to
(A) the acquisition, development, ownership, management or operation of the
applicable Individual Property, or (B) in the case of a Principal, acting as
general partner of the limited partnership that owns the applicable Individual
Property or acting as a member of the limited liability company that owns the
applicable Individual Property, as applicable;

 

(iii)          has not owned and shall not own any real property other than, in
the case of an Individual Borrower, the applicable Individual Property;

 

(iv)          does not have, shall not have and at no time had any assets other
than (A) in the case of an Individual Borrower, the applicable Individual
Property and personal property necessary or incidental to its ownership and
operation of the applicable Individual Property, or (B) in the case of a
Principal, its partnership interest in the limited partnership or the member
interest in the limited liability company that owns the applicable Individual
Property and personal property necessary or incidental to its ownership of such
interests;

 

(v)           has not engaged in, sought, consented or permitted to and shall
not engage in, seek, consent to or permit (A) any dissolution, winding up,
liquidation, consolidation or merger, (B) any sale or other transfer of all or
substantially all of its assets or any sale of assets outside the ordinary
course of its business, except as permitted by the Loan Documents, or (C) in the
case of a Principal, any transfer of its partnership or membership interests;

 

(vi)          shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition;

 

(vii)         if such entity is a limited partnership, has and shall have at
least one general partner and has and shall have, as its only general partners,
Special Purpose Entities each of which (A) is a corporation or single-member
Delaware limited liability company, (B) Intentionally Deleted, and (C) holds a
direct interest as general partner in the limited partnership of not less than
0.5%;

 

(viii)        if such entity is a corporation, shall not cause or permit the
board of directors of such entity to take any Material Action either with
respect to itself or, if the corporation is a Principal, with respect to
Borrower unless one hundred percent (100%) of the members of its board of
directors shall have participated in such vote and shall have voted in favor of
such action;

 

(ix)          if such entity is a limited liability company (other than a
limited liability company meeting all of the requirements applicable to a
single-member limited liability company set forth in this definition of “Special
Purpose Entity”), has and shall have at least one (1) member that is a Special
Purpose Entity, that is a corporation and that

 

22

--------------------------------------------------------------------------------


 

directly owns at least one-half-of-one percent (0.5%) of the equity of the
limited liability company;

 

(x)           if such entity is a single-member limited liability company,
(A) is and shall be a Delaware limited liability company, (B) Intentionally
Deleted, (C) Intentionally Deleted, and (D) has and shall have either (1) a
member which owns no economic interest in the company, has signed the company’s
limited liability company agreement and has no obligation to make capital
contributions to the company, or (2) two natural persons or one entity that is
not a member of the company, that has signed its limited liability company
agreement and that, under the terms of such limited liability company agreement
becomes a member of the company immediately prior to the withdrawal or
dissolution of the last remaining member of the company;

 

(xi)          has not and shall not (and, if such entity is (a) a limited
liability company, has and shall have a limited liability agreement or an
operating agreement, as applicable, (b) a limited partnership, has a limited
partnership agreement, or (c) a corporation, has a certificate of incorporation
or articles that, in each case, provide that such entity shall not)
(1) dissolve, merge, liquidate, consolidate; (2) sell all or substantially all
of its assets; (3) amend its organizational documents with respect to the
matters set forth in this definition without the consent of Lender; or
(4) without the affirmative vote of all directors of the corporation (that is
such entity or the general partner or managing or co-managing member or manager
of such entity):  (A) file or consent to the filing of any bankruptcy,
insolvency or reorganization case or proceeding, institute any proceedings under
any applicable insolvency law or otherwise seek relief under any laws relating
to the relief from debts or the protection of debtors generally, file a
bankruptcy or insolvency petition or otherwise institute insolvency proceedings;
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for the entity or a
substantial portion of its property; (C) make an assignment for the benefit of
the creditors of the entity; or (D) take any action in furtherance of any of the
foregoing;

 

(xii)         is solvent and pays its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
become due, and is maintaining adequate capital for the normal obligations
reasonably foreseeable within the following thirty (30) day period for a
business of its size and character and in light of its contemplated business
operations (unless any such insolvency, or failure to pay its debts and
liabilities, or failure to maintain adequate capital is due to an insufficiency
in Gross Income from Operations); provided, however, that the foregoing shall
not require any member, partner or beneficiary to make additional capital
contributions;

 

(xiii)        has not failed and shall not fail to correct any known
misunderstanding regarding the separate identity of such entity and has not
identified and shall not identify itself as a division of any other Person;

 

(xiv)        has maintained and shall maintain its books of account, books and
records, and bank accounts (subject to clause (xvi) below) separate from those
of any other Person and, to the extent that it is required to file tax returns
under applicable law, has filed and

 

23

--------------------------------------------------------------------------------


 

shall file its own tax returns, except to the extent that it is required by law
to file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns, or to the extent that an Individual Borrower is
treated as a “disregarded entity” for tax purposes and is not required to file
tax returns under applicable law;

 

(xv)         has maintained and shall maintain its own records, books,
resolutions and agreements;

 

(xvi)        has not commingled and shall not commingle its funds or assets with
those of any other Person and has not participated and shall not participate in
any cash management system with any other Person, except as required by the Loan
Documents and except with respect to a custodial account maintained by the
Manager on behalf of Borrower and certain Affiliates of Borrower in which the
funds have been and are separately accounted, and will continue to be separately
accounted, for each item of income and expense applicable to each Individual
Property and the Individual Borrower;

 

(xvii)       has held and shall hold its assets in its own name;

 

(xviii)      has conducted and shall conduct its business in its name or in a
name franchised or licensed to it by an entity other than an Affiliate of itself
or of an Individual Borrower, except for business conducted on behalf of itself
by another Person under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of an Individual Borrower;

 

(xix)        (A) has maintained and shall maintain its financial statements,
accounting records and other entity documents separate from those of any other
Person; (B) has shown and shall show, in its financial statements, its asset and
liabilities separate and apart from those of any other Person; and (C) has not
permitted and shall not permit its assets to be listed as assets on the
financial statement of any of its Affiliates except as required by GAAP (or if
such entity is disregarded for federal tax purposes, permitted by GAAP);
provided, however, that any such consolidated financial statement contains a
note indicating that the Special Purpose Entity’s separate assets and credit are
not available to pay the debts of such Affiliate and that the Special Purpose
Entity’s liabilities do not constitute obligations of the consolidated entity;

 

(xx)         has paid and shall pay its own liabilities and expenses, including
the salaries of its own employees, out of its own funds and assets, and has
maintained and shall maintain a sufficient number of employees in light of its
contemplated business operations, which may be none;

 

(xxi)        has observed and shall observe all partnership, corporate or
limited liability company formalities, as applicable;

 

(xxii)       has not incurred Indebtedness other than (i) acquisition financing
with respect to the applicable Individual Property; construction financing with
respect to the

 

24

--------------------------------------------------------------------------------


 

Improvements and certain off-site improvements required by municipal and other
authorities as conditions to the construction of the Improvements; and first
mortgage financings secured by the applicable Individual Property; and
Indebtedness pursuant to letters of credit, guaranties, interest rate protection
agreements and other similar instruments executed and delivered in connection
with such financings, (ii) unsecured trade payables and operational debt not
evidenced by a note, and (iii) Indebtedness incurred in the financing of
equipment and other personal property used on the applicable Individual
Property;

 

(xxiii)                 has and will have no Indebtedness (including loans
(whether or not such loans are evidenced by a written agreement) between an
Individual Borrower and any Affiliates of an Individual Borrower or relating to
the management of funds in any segregated custodial account maintained by
Manager for the sole benefit of an Individual Borrower) other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the applicable Individual Property and the routine
administration of an Individual Borrower, which liabilities are (A) not more
than sixty (60) days past the date incurred (unless disputed in accordance with
applicable law), (B) not evidenced by a note, (C) paid when due, (D) normal and
reasonable under the circumstances, and (E) in an aggregate amount with respect
to each Individual Property not exceeding three percent (3%) of the applicable
Release Amount for such Individual Property at any time, and (iii) such other
liabilities that are permitted pursuant to this Agreement;

 

(xxiv)     has not assumed, guaranteed or become obligated and shall not assume
or guarantee or become obligated for the debts of any other Person, has not held
out and shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets for the benefit of any other Person, in each case except as permitted
pursuant to this Agreement;

 

(xxv)      has not acquired and shall not acquire obligations or securities of
its partners, members or shareholders or any other owner or Affiliate;

 

(xxvi)     has allocated and shall allocate fairly and reasonably any overhead
expenses that are shared with any of its Affiliates, constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing, including, but not limited to, paying for shared office space
and for services performed by any employee of an Affiliate;

 

(xxvii)    has maintained and used and shall maintain and use separate
stationery, invoices and checks bearing its name and not bearing the name of any
other entity unless such entity is clearly designated as being the Special
Purpose Entity’s agent;

 

(xxviii)   has not pledged and shall not pledge its assets to or for the benefit
of any other Person other than with respect to loans secured by the applicable
Individual Property and no such pledge remains outstanding except to Lender to
secure the Loan;

 

25

--------------------------------------------------------------------------------


 

(xxix)     has held itself out and identified itself and shall hold itself out
and identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of an
Individual Borrower and not as a division or part of any other Person except as
provided in (xvi) above;

 

(xxx)      has maintained and shall maintain its assets in such a manner that it
shall not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person except as provided in
(xvi) above;

 

(xxxi)     has not made and shall not make loans to any Person and has not held
and shall not hold evidence of indebtedness issued by any other Person or entity
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

 

(xxxii)    has not identified and shall not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(xxxiii)   other than capital contributions and distributions permitted under
the terms of its organizational documents, has not entered into or been a party
to, and shall not enter into or be a party to, any transaction with any of its
partners, members, shareholders or Affiliates except in the ordinary course of
its business and on terms which are commercially reasonable terms comparable to
those of an arm’s-length transaction with an unrelated third party;

 

(xxxiv)   has not had and shall not have any obligation to, and has not
indemnified and shall not indemnify its partners, officers, directors or
members, as the case may be, in each case unless such an obligation or
indemnification is fully subordinated to the Debt;

 

(xxxv)    has not had and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents;

 

(xxxvi)   has not formed, acquired or held and shall not form, acquire or hold
any subsidiary, except that a Principal may acquire and hold its interest in an
Individual Borrower;

 

(xxxvii)  is in compliance with and shall comply with all of the terms and
provisions contained in its organizational documents.

 

(xxxviii) intentionally omitted;

 

(xxxix)   has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts, except as provided in
(xvi) above;

 

(xl)          is, has always been and shall continue to be duly formed, validly
existing, and in good standing in the state of its incorporation or formation
and in all other jurisdictions where it is qualified to do business;

 

26

--------------------------------------------------------------------------------


 

(xli)         has paid all taxes which it owes;

 

(xlii)        has paid any and all judgments against it;

 

(xliii)       has no material contingent or actual obligations not related to
the applicable Individual Property.

 

“State” shall mean, the State or Commonwealth in which the applicable Individual
Property or any part thereof is located.

 

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

 

“Tax and Insurance Escrow Account” shall have the meaning set forth in
Section 7.2 hereof.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against an Individual Property or part thereof; for the avoidance of doubt,
until such time as each Individual Property is comprised of one (1) or more
parcels which constitute a separate tax lot or lots and does not constitute a
portion of any other tax lot not a part of such Individual Property, Taxes shall
include any taxes imposed upon the entire tax lot of which such Individual
Property is a part.

 

“Tenant” shall mean Dollar General, or any other person or entity with a
possessory right to all or any portion of an Individual Property under a Lease.

 

“Tenant Direction Letter” shall have the meaning set forth
Section 2.7.1(b) hereof.

 

“Tenant Go Dark Event” shall mean if Dollar General has ceased to operate or be
open for business at any Individual Property, other than for commercially
reasonable periods of time in the ordinary course of business (e.g. to conduct
inventory) and/or as a result of fire, casualty and/or condemnation.

 

“Tenant Insurance Conditions” shall have the meaning set forth in
Section 6.1(g) hereof.

 

“Threshold Amount” shall mean $50,000.00 with respect to the Individual
Properties in the aggregate at any one time.

 

“Title Insurance Policy” shall mean the mortgagee title insurance policy issued
with respect to an Individual Property and insuring the lien of the applicable
Mortgage.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(a) hereof.

 

27

--------------------------------------------------------------------------------


 

“Transferee” shall have the meaning set forth in Section 5.2.10(d)(i) hereof.

 

“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty-one
percent (51%) or greater economic and voting interest in Transferee.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property is located.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

 

“Yield Maintenance Default Premium” shall mean an amount equal to the greater of
(a) three percent (3%) of the outstanding principal balance of the Loan to be
prepaid or satisfied and (b) the excess, if any, of (i) the sum of the present
values of all then-scheduled payments of principal and interest under the Note
assuming that all scheduled payments are made timely and that the remaining
outstanding principal and interest on the Loan is paid on the Anticipated
Repayment Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (ii) the principal amount being
prepaid.

 

“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal of the Loan to be prepaid or satisfied
and (b) the excess, if any, of (i) the sum of the present values of all
then-scheduled payments of principal and interest under the Note assuming that
all scheduled payments are made timely and that the remaining outstanding
principal and interest on the Loan is paid on the Anticipated Repayment Date
(with each such payment and assumed payment discounted to its present value at
the date of prepayment at the rate which, when compounded monthly, is equivalent
to the Prepayment Rate when compounded semi-annually and deducting from the sum
of such present values any short-term interest paid from the date of prepayment
to the next succeeding Payment Date in the event such payment is not made on a
Payment Date), over (ii) the principal amount being prepaid.

 

Section 1.2            Principles of Construction. All references to sections
and schedules are to sections and schedules in or to this Agreement unless
otherwise specified.  All uses of the word “including” shall mean “including,
without limitation” unless the context shall indicate otherwise.  Unless
otherwise specified, the words “hereof,” “herein” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  Unless otherwise
specified, all meanings attributed to defined terms herein shall be equally
applicable to both the singular and plural forms of the terms so defined.

 

28

--------------------------------------------------------------------------------


 

ARTICLE II - GENERAL TERMS

 

Section 2.1            Loan Commitment; Disbursement to Borrower.

 

2.1.1       Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

 

2.1.2       Single Disbursement to Borrower. Borrower may request and receive
only one (1) borrowing hereunder in respect of the Loan and any amount borrowed
and repaid hereunder in respect of the Loan may not be reborrowed.  Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.

 

2.1.3       The Note, Mortgage and Loan Documents. The Loan shall be evidenced
by the Note and secured by the Mortgage and the other Loan Documents.

 

2.1.4       Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) acquire the Property or repay and discharge any existing loans relating to
the Property, (b) pay all past-due basic carrying costs, if any, with respect to
the Property, (c) make deposits into the Reserve Funds on the Closing Date in
the amounts provided herein, (d) pay costs and expenses incurred in connection
with the closing of the Loan, as approved by Lender, (e) fund any working
capital requirements of the Property and (f) distribute the balance, if any, to
Borrower.

 

Section 2.2            Interest Rate.

 

2.2.1       Interest Rate. Interest on the outstanding principal balance of the
Loan shall accrue from (and including) the Closing Date to but excluding the
Anticipated Repayment Date at the Initial Interest Rate.  Interest on the
outstanding principal balance of the Loan (including any Accrued Interest) shall
accrue from and including the Anticipated Repayment Date to but excluding the
Maturity Date at the Revised Interest Rate.

 

2.2.2       Interest Calculation. Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the relevant Accrual Period by (b) a daily rate based on the
Applicable Interest Rate and a three hundred sixty (360) day year by (c) the
outstanding principal balance of the Loan.

 

2.2.3       Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

2.2.4       Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate.  If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal

 

29

--------------------------------------------------------------------------------


 

Rate, the Applicable Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder.  All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

Section 2.3            Loan Payment.

 

2.3.1       Monthly Debt Service Payments Until the Anticipated Repayment Date. 
Borrower shall pay to Lender (i) on the Closing Date, an amount equal to
interest only on the outstanding principal balance of the Loan for the initial
Accrual Period, and (ii) on January 1, 2013, and on each Payment Date thereafter
up to and including the Anticipated Repayment Date, an amount equal to the
Monthly Debt Service Payment Amount, which payments shall be applied first to
accrued and unpaid interest and the balance (if any) to principal.

 

2.3.2       Payments After the Anticipated Repayment Date.  On each Payment Date
occurring after the Anticipated Repayment Date Borrower shall (i) make a payment
to Lender of principal and interest in the amount of the applicable Monthly Debt
Service Payment Amount, such payment to be applied to interest in an amount
equal to interest that would have accrued on the outstanding principal balance
of the Loan (without adjustment for Accrued Interest) at the Initial Interest
Rate and the remainder (if any) to the principal balance of the Loan, and
(ii) pay to Lender the other amounts required to be paid in accordance with the
Loan Documents.  In addition, to the extent there is Excess Cash Flow for the
preceding month, Borrower shall pay to Lender such Excess Cash Flow, such
payment to be applied as follows: (A) first, to the reduction of the principal
balance of the Note until the entire outstanding principal balance of the Note
is paid in full; and (B) then, to the payment of Accrued Interest.  “Accrued
Interest” shall mean interest calculated at the Revised Interest Rate, and
deferred and not paid on a current basis pursuant to this Section 2.3.2.

 

2.3.3       Payments Generally.  For purposes of making payments hereunder
(including, without limitation, payments due pursuant to Article VII below), but
not for purposes of calculating Accrual Periods, if the day on which such
payment is due is not a Business Day, then amounts due on such date shall be due
on the immediately preceding Business Day and with respect to payments of
principal due on the Maturity Date, interest shall be payable at the Applicable
Interest Rate or the Default Rate, as the case may be, through and including the
day immediately preceding such Maturity Date.  All amounts due under this
Agreement and the other Loan Documents shall be payable without setoff,
counterclaim, defense or any other deduction whatsoever.

 

2.3.4       Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and the other Loan Documents.

 

30

--------------------------------------------------------------------------------


 

2.3.5                     Late Payment Charge. If any principal, interest or any
other sums due under the Loan Documents are not paid by Borrower on or prior to
the date on which it is due (except, in the case of Debt Service during a Cash
Sweep Period, provided no Event of Default shall then exist and there are
sufficient funds in the Cash Management Account to pay such Debt Service
pursuant to the terms of the Cash Management Agreement), Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum and the Maximum Legal Rate in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment.  Any such amount
shall be secured by the Mortgage and the other Loan Documents to the extent
permitted by applicable law.  The foregoing late payment charge shall not apply
to the payment of all outstanding principal, interest and other sums due on the
Maturity Date.

 

2.3.6                     Method and Place of Payment. Except as otherwise
specifically provided herein, all payments and prepayments under this Agreement
and the Note shall be made to Lender not later than 2:00 P.M., New York City
time, on the date when due and shall be made in lawful money of the United
States of America in immediately available funds at Lender’s office or as
otherwise directed by Lender, and any funds received by Lender after such time
shall, for all purposes hereof, be deemed to have been paid on the next
succeeding Business Day.

 

Section 2.4                                   Prepayments.

 

2.4.1                     Voluntary Prepayments.

 

(a)                                 Except as otherwise expressly provided in
this Section 2.4, Borrower shall not have the right to prepay the Loan in whole
or in part prior to the Anticipated Repayment Date.

 

(b)                                 On any Business Day after the Permitted
Prepayment Date through the Maturity Date, Borrower may, at its option, prepay
the Debt in full (or, to the extent set forth in Section 2.6.2 hereof, in part),
provided that (i) Borrower submits a notice to Lender setting forth the
projected date of prepayment, which date shall be no less than thirty (30) days
from the date of such notice, and (ii) Borrower pays to Lender (A) the unpaid
principal amount of the Note, (B) all interest accrued and unpaid on the
principal balance of the Note to and including the date of prepayment, (C) all
other sums due under the Note, this Agreement and the other Loan Documents, (D)
if such prepayment occurs prior to the Permitted Par Prepayment Date, the Yield
Maintenance Premium, and (E) if such prepayment is not paid on a regularly
scheduled Payment Date (or, if such day is not a Business Day, the immediately
preceding Business Day), interest for the full Accrual Period during which the
prepayment occurs.

 

(c)                                  Notwithstanding anything contained in
Section 2.4.1(a) above to the contrary, Borrower may prepay a portion of the
Loan after the Permitted Prepayment Date in accordance with Section 2.6.2
hereof.

 

2.4.2                     Mandatory Prepayments.

 

(a)                                 On the next occurring Payment Date following
the date on which Lender actually receives any Net Proceeds (or, if such day is
not a Business Day, the immediately succeeding Business Day), if Lender is not
obligated to make such Net Proceeds available to Borrower for

 

31

--------------------------------------------------------------------------------


 

the Restoration of the applicable Individual Property or otherwise remit such
Net Proceeds to Borrower pursuant to Section 6.4 hereof, Lender shall apply Net
Proceeds as a prepayment of all or a portion of the outstanding principal
balance of the Loan together with accrued interest and any other sums due
hereunder in an amount equal to one hundred percent (100%) of such Net Proceeds;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion.  No yield maintenance premium or other premium
shall be due in connection with any prepayment made pursuant to this
Section 2.4.2.  Any partial prepayment under this Section 2.4.2 shall be applied
by Lender in such order and priority as Lender shall determine in its sole and
absolute discretion.

 

(b)                                 On the date on which Borrower tenders a
Casualty/Condemnation Prepayment pursuant to Section 6.4(f) hereof, such tender
shall include (a) all accrued and unpaid interest and the principal indebtedness
being prepaid, including interest on the outstanding principal amount of the
Loan being prepaid through the last day of the month within which such tender
occurs, and (b) any other sums due hereunder relating to the Loan.  No yield
maintenance or other premium shall be due in connection with any
Casualty/Condemnation Prepayment.

 

2.4.3                     Prepayments After Default. If following an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender, such tender or recovery shall be (a) deemed made
on the next occurring Payment Date together with the Monthly Debt Service
Payment, and (b) deemed a voluntary prepayment by Borrower in violation of the
prohibition against prepayment set forth in Section 2.4.1 hereof, and Borrower
shall pay, in addition to the Debt, an amount equal to the Yield Maintenance
Default Premium which can be applied by Lender in such order and priority as
Lender shall determine in its sole and absolute discretion.

 

Section 2.5                                   Intentionally omitted.

 

Section 2.6                                   Release of Property. Except as set
forth in this Section 2.6, no repayment or prepayment of all or any portion of
the Loan shall cause, give rise to a right to require, or otherwise result in,
the release of the Lien of the Mortgage on any Individual Property.

 

2.6.1                     Release of All of the Property.

 

(a)                                 If Borrower has elected to prepay the entire
Loan and the requirements of Section 2.4 and this Section 2.6 have been
satisfied, all of the Properties shall be released from the Lien of their
respective Mortgages.

 

(b)                                 In connection with the release of the
Mortgages, Borrower shall reimburse Lender and Servicer for any costs and
expenses Lender and Servicer incur arising from such release (including
reasonable attorneys’ fees and expenses) and Borrower shall pay, in connection
with such release, (i) all recording charges, filing fees, taxes or other
expenses payable in connection therewith, and (ii)  to any Servicer, the current
fee being assessed by such Servicer to effect such release.  In addition,
Borrower shall comply with Lender’s or Servicer’s reasonable requirements in
connection with such release.

 

32

--------------------------------------------------------------------------------


 

2.6.2                     Release of Individual Property.  On any Business Day
after the Permitted Prepayment Date through the Anticipated Repayment Date,
Borrower may, at its option, prepay a portion of the Loan in connection with the
release of an Individual Property, provided the requirements of Section 2.4.1
and this Section 2.6.2 have been satisfied, and Borrower may obtain the release
of the related Individual Property from the Lien of the related Mortgage thereon
(and related Loan Documents) and the release of the related Individual
Borrower’s obligations under the Loan Documents with respect to such Individual
Property (other than those expressly stated to survive).  In connection with
such partial prepayment and release, the following conditions must be satisfied:

 

(a)                                 The amount of the outstanding principal
balance of the Loan to be prepaid shall equal or exceed the Adjusted Release
Amount for the applicable Individual Property, and such prepayment shall be
deemed a voluntary prepayment for all purposes hereunder;

 

(b)                                 No Event of Default has occurred and is
continuing (and no event has occurred which, with notice, the passage or time,
or both would constitute an Event of Default shall have occurred);

 

(c)                                  Subsequent to such release, each remaining
Individual Borrower shall continue to be a Special Purpose Entity pursuant to,
and in accordance with, Section 4.1.30 hereof;

 

(d)                                 Borrower shall deliver to Lender and the
Rating Agencies an authority opinion;

 

(e)                                  Borrower shall deliver an opinion of tax
counsel that would be acceptable to a prudent lender acting reasonably, prepared
and delivered at Borrower’s expense, stating that as a result of such release of
the applicable Individual Property any REMIC Trust that has acquired the Loan
(i) will not fail to maintain its status as a REMIC Trust, (ii) does not
constitute a “significant modification” of the Loan under Section 1001 of the
Code, and (iii) will not be subject to tax on any “prohibited transactions” or
“prohibited contributions”;

 

(f)                                   After giving effect to the release of the
applicable Individual Property, (A) the Debt Service Coverage Ratio for the
Properties then remaining subject to the Liens of the Mortgages based on the
trailing twelve (12) month period immediately preceding the release of the
applicable Individual Property shall be equal to or greater than the greater of
(i) the Release Debt Service Coverage Ratio, and (ii) the Debt Service Coverage
Ratio for all of the Properties then subject to the Liens of the Mortgages
(including the Individual Property requested to be released) immediately
preceding the release of the applicable Individual Property based on the
trailing twelve (12) month period immediately preceding the release of the
applicable Individual Property, and (B) the Loan To Value Ratio for the
Properties then remaining subject to the Liens of the Mortgages shall be less
than or equal to fifty percent (50%).

 

(g)                                  If the Loan or any portion thereof is
included in a REMIC Trust, after giving effect to the release of the applicable
Individual Property, the Loan to Value Ratio

 

33

--------------------------------------------------------------------------------


 

for the Properties then remaining subject to the Liens of the Mortgages is equal
to or less than 125% (such value to be determined, in Lender’s sole discretion,
by any commercially reasonable method permitted to a REMIC Trust);

 

(h)                                 Borrower must deliver to Lender, without any
cost or expense to Lender, such endorsements to Lender’s title insurance policy
as Lender may deem necessary at the time of the release, all in form and
substance reasonably satisfactory to Lender, including, without limitation, an
endorsement or endorsements to Lender’s title insurance policy insuring the
Liens of the Mortgages, extending the effective date of such policies to the
date of such release;

 

(i)                                     Borrower shall reimburse Lender and
Servicer for any costs and expenses Lender and Servicer incur arising from such
release (including reasonable attorneys’ fees and expenses) and Borrower shall
have paid, in connection with such release, (i) all recording charges, filing
fees, taxes or other expenses payable in connection therewith, (ii)  all costs
and expenses of the Rating Agencies incurred with respect to such release, and
(iii) to any Servicer, the current fee being assessed by such Servicer to effect
such release, which fee shall not exceed $5,000 per Individual Property being
released; and

 

(j)                                    Borrower shall comply with Lender’s or
Servicer’s reasonable requirements in connection with such release.

 

In connection with any initial written request by Borrower related to a release
under this Section 2.6.2, provided Borrower shall conspicuously state on the top
of the first page of its letter, in large bold type, that “PURSUANT TO SECTION
2.6.2 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S CONSENT.  LENDER’S
RESPONSE IS REQUIRED WITHIN TEN (10) BUSINESS DAYS,” Lender shall use
commercially reasonable efforts to reply within such ten (10) Business Day
period, and subsequently shall use commercially reasonable efforts respond
promptly to Borrower thereafter in connection with such request.

 

Section 2.7                                   Lockbox Account/Cash Management.

 

2.7.1                     Lockbox Account.

 

(a)                                 Within five (5) Business Days of Borrower’s
receipt of Lender’s notice that a Cash Management Event has occurred, Borrower
shall establish and maintain an account (the “Lockbox Account”) with a Lockbox
Bank acceptable to Lender and Agent in their reasonable discretion in trust for
the benefit of Lender, which Lockbox Account shall be under the sole dominion
and control of Lender.  The Lockbox Account shall be entitled “IREIT East
Brewton DG, L.L.C., a Delaware limited liability company, as Borrower and
JPMorgan Chase Bank, National Association, as Lender, pursuant to Loan Agreement
dated as of November 6, 2012 — Lockbox Account”.  Borrower, Lender and Lockbox
Bank shall execute a Lockbox Agreement in form and substance acceptable to
Lender whereby Borrower shall grant to Lender a first-priority security interest
in the Lockbox Account and all deposits at any time contained therein and the
proceeds thereof and agrees to take all actions necessary to maintain in favor
of Lender a perfected first priority security interest in the Lockbox Account,
including, without limitation,

 

34

--------------------------------------------------------------------------------


 

filing UCC-1 Financing Statements and continuations thereof.  Lender (or
Servicer on Lender’s behalf) shall have the sole right to make withdrawals from
the Lockbox Account and all costs and expenses for establishing and maintaining
the Lockbox Account shall be paid by Borrower.  All monies now or hereafter
deposited into the Lockbox Account shall be deemed additional security for the
Debt. The Lockbox Agreement and Lockbox Account shall remain in effect until the
Loan has been repaid in full.

 

(b)                                 On or before the Closing Date, each
Individual Borrower shall (or shall cause Manager to) execute and deliver to
Lender a written notice to all Tenants at its applicable Individual Property
under Leases directing such Tenants to deliver all Rents payable thereunder
directly to the Lockbox Account, leaving only the account number blank (a
“Tenant Direction Letter”).  In connection with each Lease executed after the
date hereof, each applicable Individual Borrower shall (or shall cause Manager
to) deliver to Lender an executed Tenant Direction Letter. Lender shall hold the
Tenant Direction Letters in escrow and shall not complete and deliver the Tenant
Direction Letters to Tenants unless (i) a Cash Management Event occurs and (ii)
Borrower shall have failed promptly thereafter to provide satisfactory written
evidence to Lender that Borrower has delivered completed Tenant Direction
Letters to Tenants.  Borrower shall, and shall cause Manager to, deposit all
amounts received by Borrower or Manager constituting Rents into the Lockbox
Account within two (2) Business Days after receipt thereof.

 

(c)                                  Prior to a Cash Sweep Event, funds in the
Lockbox Account shall be transferred daily to an account maintained by Borrower
and under Borrower’s dominion and control.  During a Cash Sweep Period, Lockbox
Bank shall transfer to the Cash Management Account in immediately available
funds by federal wire transfer all amounts on deposit in the Lockbox Account
once every Business Day throughout the term of the Loan.  Following a Cash Sweep
Event Cure, such sweep to the Cash Management Account shall be terminated and
funds in the Lockbox Account again shall be transferred to an account maintained
by Borrower and under Borrower’s dominion and control pursuant to Borrower’s
written instruction.

 

(d)                                 Intentionally omitted.

 

(e)                                  Upon the occurrence of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in the Lockbox Account to the payment of the
Debt in any order in its sole discretion.

 

(f)                                   The Lockbox Account shall not be
commingled with other monies held by Borrower, any Affiliate of Borrower,
Manager or Lockbox Bank.

 

(g)                                  Borrower shall not further pledge, assign
or grant any security interest in the Lockbox Account or the monies deposited
therein or permit any lien or encumbrance to attach thereto, or any levy to be
made thereon, or any UCC-1 Financing Statements, except those naming Lender as
the secured party, to be filed with respect thereto.

 

(h)                                 Borrower shall indemnify Lender and hold
Lender harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Lockbox Account and/or the Lockbox Agreement (unless
arising

 

35

--------------------------------------------------------------------------------


 

from the gross negligence or willful misconduct of Lender) or the performance of
the obligations for which the Lockbox Account was established.

 

2.7.2                     Cash Management Account.

 

(a)                                 Within five (5) Business Days of Borrower’s
receipt of Lender’s notice that a Cash Sweep Event has occurred, Borrower shall
establish and maintain a segregated Eligible Account (the “Cash Management
Account”) to be held by Agent in trust and for the benefit of Lender, which Cash
Management Account shall be under the sole dominion and control of Lender.  The
Cash Management Account shall be entitled “IREIT East Brewton DG, L.L.C., a
Delaware limited liability company, as Borrower and JPMorgan Chase Bank,
National Association, as Lender, pursuant to Loan Agreement dated as of November
6, 2012 - Cash Management Account.”  Borrower, Lender and Agent shall execute a
Cash Management Agreement whereby Borrower shall grant to Lender a
first-priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation, filing
UCC-1 Financing Statements and continuations thereof.  Borrower will not in any
way alter or modify the Cash Management Account and will notify Lender of the
account number thereof.  Lender (or Servicer on Lender’s behalf) shall have the
sole right to make withdrawals from the Cash Management Account and all costs
and expenses for establishing and maintaining the Cash Management Account shall
be paid by Borrower.

 

(b)                                 The insufficiency of funds on deposit in the
Cash Management Account shall not relieve Borrower from the obligation to make
any payments, as and when due pursuant to this Agreement and the other Loan
Documents, and such obligations shall be separate and independent, and not
conditioned on any event or circumstance whatsoever.

 

(c)                                  All funds on deposit in the Cash Management
Account following the occurrence of an Event of Default may be applied by Lender
in such order and priority as Lender shall determine.

 

(d)                                 Borrower hereby agrees that Lender may
modify the Cash Management Agreement for the purpose of establishing additional
sub-accounts in connection with any payments otherwise required under this
Agreement and the other Loan Documents and Lender shall provide notice thereof
to Borrower.

 

2.7.3                     Payments Received under the Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts required to be deposited into the
Reserve Funds, if any, shall be deemed satisfied to the extent sufficient
amounts are deposited in the Cash Management Account to satisfy such obligations
pursuant to this Agreement on the dates each such payment is required,
regardless of whether any of such amounts are so applied by Lender.

 

36

--------------------------------------------------------------------------------


 

ARTICLE III - CONDITIONS PRECEDENT

 

Section 3.1                                   Conditions Precedent to Closing.
The obligation of Lender to make the Loan hereunder is subject to the
fulfillment by Borrower or waiver by Lender of all of the conditions precedent
to closing set forth in the application or term sheet for the Loan delivered by
Borrower to Lender and the commitment or commitment rider, if any, to the
application or term sheet for the Loan issued by Lender.

 

ARTICLE IV - REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                   Borrower Representations. Each
Individual Borrower represents and warrants as of the date hereof that:

 

4.1.1                     Organization. Each Individual Borrower has been duly
organized and is validly existing and in good standing with requisite power and
authority to own its Individual Property and to transact the businesses in which
it is now engaged.  Each Individual Borrower is duly qualified to do business
and is in good standing in each jurisdiction where it is required to be so
qualified in connection with its businesses and operations.  Each Individual
Borrower possesses all rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own its Individual
Property and to transact the businesses in which it is now engaged, and the sole
business of each Individual Borrower is the ownership, management and operation
of its Individual Property.  The ownership interests in each Individual Borrower
are as set forth on the organizational chart attached hereto as Schedule III. 
Each Individual Borrower’s organizational identification number assigned by the
state of incorporation or organization is correctly set forth in Schedule I to
this Agreement.

 

4.1.2                     Proceedings. Each Individual Borrower has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents.  This Agreement and such other Loan
Documents have been duly executed and delivered by or on behalf of each
Individual Borrower and constitute legal, valid and binding obligations of each
Individual Borrower enforceable against each Individual Borrower in accordance
with their respective terms, subject only to applicable bankruptcy, insolvency
and similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

4.1.3                     No Conflicts. The execution, delivery and performance
of this Agreement and the other Loan Documents by Borrower will not conflict
with or result in a breach of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any Individual
Property or any of Borrower’s assets is subject, nor will such action result in
any violation of the provisions of any statute or any order, rule or regulation
of any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any court or any such
Governmental Authority required for the

 

37

--------------------------------------------------------------------------------


 

execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

 

4.1.4                     Litigation. There are no actions, suits or proceedings
at law or in equity by or before any Governmental Authority or other agency now
pending or, to each Individual Borrower’s knowledge, threatened against or
affecting any Individual Borrower, Guarantor, Principal or any Individual
Property, which actions, suits or proceedings, if determined against any
Individual Borrower, Guarantor, Principal or any Individual Property, might
materially adversely affect the condition (financial or otherwise) or business
of any Individual Borrower, Guarantor, Principal or the condition or ownership
of any Individual Property.

 

4.1.5                     Agreements. Except for those instruments and
agreements set forth as Permitted Exceptions in the Title Insurance Policy, no
Individual Borrower is a party to any agreement or instrument or subject to any
restriction which might materially and adversely affect such Individual Borrower
or its Individual Property, or any Individual Borrower’s business, properties or
assets, operations or condition, financial or otherwise.  To each Individual
Borrower’s knowledge, no Individual Borrower is in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which such Individual Borrower or its Individual Property is
bound.  No Individual Borrower has any material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which such Individual Borrower or its
Individual Property is otherwise bound, other than (a) obligations incurred in
the ordinary course of the operation of such Individual Property as permitted
pursuant to clause (xxiii) of the definition of “Special Purpose Entity” set
forth in Section 1.1 hereof and (b) obligations under the Loan Documents.

 

4.1.6                     Title. Each Individual Borrower has good, marketable
and insurable fee simple title to the real property comprising part of its
Individual Property and good title to the balance of its Individual Property,
free and clear of all Liens whatsoever except the Permitted Encumbrances, such
other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents.  To the best of Borrower’s knowledge, the
Permitted Encumbrances in the aggregate do not materially and adversely affect
the value, operation or use of any Individual Property (as currently used) or
the related Individual Borrower’s ability to repay the Loan.  Each Mortgage,
when properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the related
Individual Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents.  To Borrower’s
actual knowledge after due inquiry, there are no claims for payment for work,
labor or materials affecting any Individual Property which are or may become a
Lien prior to, or of equal priority with, the Liens created by the Loan
Documents.

 

4.1.7                     Solvency. No Individual Borrower has (a) entered into
this transaction or executed the Note, this Agreement or any other Loan
Documents with the actual intent to hinder,

 

38

--------------------------------------------------------------------------------


 

delay or defraud any creditor or (b) not received reasonably equivalent value in
exchange for its obligations under such Loan Documents.  Giving effect to the
Loan, the fair saleable value of each Individual Borrower’s assets exceeds and
will, immediately following the making of the Loan, exceed such Individual
Borrower’s total liabilities, including, without limitation, subordinated,
unliquidated, disputed and contingent liabilities.  The fair saleable value of
each Individual Borrower’s assets is and will, immediately following the making
of the Loan, be greater than such Individual Borrower’s probable liabilities,
including the maximum amount of its contingent liabilities on its debts as such
debts become absolute and matured.  Each Individual Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted.  No Individual Borrower intends to, nor does it believe that it
will, incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by each
Individual Borrower and the amounts to be payable on or in respect of
obligations of each Individual Borrower).  No petition in bankruptcy has been
filed against any Individual Borrower or, to the best of each Individual
Borrower’s knowledge, any Guarantor, Affiliate Manager or any shareholder,
partner, member, non-member manager of Borrower, or any other owner of a direct
interest in any Individual Borrower in the last seven (7) years, and no
Individual Borrower, nor, to the best of each Individual Borrower’s knowledge,
any Guarantor, Affiliate Manager or any shareholder, partner, member, non-member
manager of Borrower, or any other owner of a direct interest in any Individual
Borrower in the last seven (7) years has ever made an assignment for the benefit
of creditors or taken advantage of any insolvency act for the benefit of
debtors.  No Individual Borrower, nor, to the best of each Individual Borrower’s
knowledge, any Guarantor, Affiliate Manager or any shareholder, partner, member,
non-member manager of Borrower, or any other owner of a direct interest in any
Individual Borrower are contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
all or a major portion of such Individual Borrower’s assets or property, and to
the best of each Individual Borrower’s knowledge, no Guarantor, Affiliate
Manager or any shareholder, partner, member, non-member manager of Borrower, or
any other owner of a direct interest in any Individual Borrower is contemplating
the filing of any such petition against it or such Guarantor, Affiliate Manager
or any shareholder, partner, member, non-member manager of Borrower, or any
other direct legal or beneficial owner of any Individual Borrower.

 

4.1.8                     Full and Accurate Disclosure. To Borrower’s knowledge,
no statement of fact made by Borrower in this Agreement or in any of the other
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained herein or therein
not misleading.  There is no material fact presently known to Borrower which has
not been disclosed to Lender which adversely affects, nor as far as Borrower can
foresee, might adversely affect, any Individual Property or the business,
operations or condition (financial or otherwise) of Borrower.

 

4.1.9                     No Plan Assets. No Individual Borrower sponsors, or is
obligated to contribute to, and no Individual Borrower is an “employee benefit
plan,” as defined in Section 3(3) of ERISA, subject to Title I of ERISA or
Section 4975 of the Code, and none of the assets of any Individual Borrower
constitutes or will constitute “plan assets” of one or more such plans within
the meaning of 29 C.F.R. Section 2510.3-101.  In addition, (a) no Individual
Borrower is a “governmental plan” within the meaning of Section 3(32) of ERISA
and (b) transactions by or

 

39

--------------------------------------------------------------------------------


 

with any Individual Borrower are not subject to any state or other statute ,
regulation or other restriction regulating investments of, or fiduciary
obligations with respect to, governmental plans within the meaning of Section
3(32) of ERISA which is similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

 

4.1.10              Compliance. Except as disclosed in the zoning information
delivered to Lender in connection with the origination of the Loan (but only to
the extent that no Individual Borrower has actual knowledge after due inquiry of
any inconsistencies contained therein), each Individual Borrower and each
Individual Property and the use thereof comply in all material respects with all
applicable Legal Requirements, including, without limitation, building and
zoning ordinances and codes.  Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority.  There
has not been committed by any Individual Borrower or, to each Individual
Borrower’s actual knowledge after due inquiry, any other Person in occupancy of
or involved with the operation or use of any Individual Property any act or
omission affording the federal government or any other Governmental Authority
the right of forfeiture as against the related Individual Property or any part
thereof or any monies paid in performance of such Individual Borrower’s
obligations under any of the Loan Documents.  To Borrower’s actual knowledge
after due inquiry, the Improvements at each Individual Property were in material
compliance with applicable law on the Closing Date.

 

4.1.11              Financial Information. All financial data, including,
without limitation, the statements of cash flow and income and operating
expense, that have been delivered to Lender in connection with the Loan (a) are
true, complete and correct in all material respects, (b) accurately represent
the financial condition of each Individual Borrower and each Individual
Property, as applicable, as of the date of such reports, and (c) to the extent
prepared or audited by an independent certified public accounting firm, have
been prepared in accordance with GAAP throughout the periods covered, except as
disclosed therein; provided, however, that if any financial data is delivered to
Lender by any Person other than Borrower, Guarantor or any Affiliate of Borrower
or Guarantor, or if such financial data has been prepared by or at the direction
of any Person other than Borrower, Guarantor or any Affiliate of Borrower or
Guarantor, then the foregoing representations with respect to such financial
data shall be to the best of each of Borrower’s knowledge, after due inquiry. 
Except for Permitted Encumbrances, Borrower does not have any contingent
liabilities, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments that are known
to Borrower and reasonably likely to have a material adverse effect on any
Individual Property or the operation thereof as retail (or in the case of an
Office Property, office) property, except as referred to or reflected in said
financial statements.  Since the date of such financial statements, there has
been no material adverse change in the financial condition, operations or
business of Borrower from that set forth in said financial statements.

 

4.1.12              Condemnation. No Condemnation or other similar proceeding
has been commenced or, to each Individual Borrower’s best knowledge, is
threatened or contemplated with respect to all or any portion of its respective
Individual Property or for the relocation of roadways providing access to such
Individual Property.

 

40

--------------------------------------------------------------------------------


 

4.1.13              Federal Reserve Regulations. No part of the proceeds of the
Loan will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

 

4.1.14              Utilities and Public Access. Each Individual Property has
rights of access to public ways and is served by water, sewer, sanitary sewer
and storm drain facilities adequate to service such Individual Property for its
respective intended uses.  All public utilities necessary or convenient to the
full use and enjoyment of each Individual Property are located either in the
public right-of-way abutting such Individual Property (which are connected so as
to serve such Individual Property without passing over other property) or in
recorded easements serving such Individual Property and such easements are set
forth in and insured by the Title Insurance Policy.  All roads necessary for the
use of each Individual Property for its current purposes have been completed and
dedicated to public use and accepted by all Governmental Authorities.

 

4.1.15              Not a Foreign Person. No Individual Borrower is a “foreign
person” within the meaning of §1445(f)(3) of the Code.

 

4.1.16              Separate Lots. Each Individual Property is comprised of one
(1) or more parcels which constitute a separate tax lot or lots and does not
constitute a portion of any other tax lot not a part of such Individual
Property.  Notwithstanding the foregoing, Borrower has disclosed to Lender that
the tax parcel that includes the Individual Property located in Robertsdale,
Alabama also includes certain Land that is not part of such Individual
Property.  Borrower has applied for (or has caused the application for) separate
tax parcel identification numbers, such that such Individual Property will be
comprised of one (1) or more parcels which constitute a separate tax lot or lots
and will not constitute a portion of any other tax lot not a part of such
Individual Property.  Borrower will diligently prosecute to completion the
assignment of such separate tax parcel identification numbers, which shall be
issued upon the completion of certain non-discretionary, ministerial acts by the
relevant taxing authority.

 

4.1.17              Assessments. There are no pending or, to each Individual
Borrower’s knowledge, proposed special or other assessments for public
improvements or otherwise affecting its respective Individual Property, nor are
there any contemplated improvements to any Individual Property that may result
in such special or other assessments.

 

4.1.18              Enforceability. The Loan Documents are not subject to any
right of rescission, set off, counterclaim or defense by any Individual Borrower
or Guarantor, including the defense of usury, nor would the operation of any of
the terms of the Loan Documents, or the exercise of any right thereunder, render
the Loan Documents unenforceable (subject to principles of equity and
bankruptcy, insolvency and other laws generally affecting creditors’ rights and
the enforcement of debtors’ obligations), and no Individual Borrower or
Guarantor has asserted any right of rescission, set off, counterclaim or defense
with respect thereto.

 

4.1.19              No Prior Assignment. There are no prior assignments of the
Leases or any portion of the Rents which are presently outstanding.

 

41

--------------------------------------------------------------------------------


 

4.1.20              Insurance. Each Individual Borrower has obtained and has
delivered to Lender certified copies of the Policies reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement.  To the
best of each Individual Borrower’s knowledge, no claims have been made or are
currently pending, outstanding or otherwise remain unsatisfied under any such
Policy, which would materially and adversely affect the value, operation or use
of any Individual Property or any Individual Borrower’s ability to repay the
Loan, and no Person, including each Individual Borrower, has done, by act or
omission, anything which would impair the coverage of any such Policy.

 

4.1.21              Use of Property. Each Individual Property is used
exclusively for retail purposes and other appurtenant and related uses.

 

4.1.22              Certificate of Occupancy; Licenses. All certifications,
permits, licenses and approvals, including without limitation, certificates of
completion and occupancy permits required to be obtained by an Individual
Borrower for the legal use, occupancy and operation of its Individual Property
have been obtained and are in full force and effect, and to the best of each
Individual Borrower’s knowledge after due inquiry, all certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required to be obtained by any Person other than such
Individual Borrower for the legal use, occupancy and operation of its Individual
Property for retail pursposes, have been obtained and are in full force and
effect.  The use being made of each Individual Property is in conformity with
the certificate of occupancy issued for such Individual Property.

 

4.1.23              Flood Zone.  None of the Improvements on any Individual
Property are located in an area as identified by the Federal Emergency
Management Agency as an area having special flood hazards, or, if so located,
the flood insurance required pursuant to Section 6.1(a)(i) is in full force and
effect with respect to such Individual Property.

 

4.1.24              Physical Condition. Except as disclosed in the Physical
Conditions Reports delivered to Lender in connection with the Loan, to each
Individual Borrower’s knowledge, its respective Individual Property, including,
without limitation, all buildings, improvements, parking facilities, sidewalks,
storm drainage systems, roofs, plumbing systems, HVAC systems, fire protection
systems, electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components, are in good
condition, order and repair in all material respects; there exists no structural
or other material defects or damages in its Individual Property, whether latent
or otherwise, and no Individual Borrower has received notice from any insurance
company or bonding company of any defects or inadequacies in its Individual
Property, or any part thereof, which would adversely affect the insurability of
the same or cause the imposition of extraordinary premiums or charges thereon or
of any termination or threatened termination of any policy of insurance or bond.

 

4.1.25              Boundaries. To each Individual Borrower’s actual knowledge
after due inquiry, all of the improvements which were included in determining
the appraised value of its Individual Property lie wholly within the boundaries
and building restriction lines of such Individual Property, and no improvements
on adjoining properties encroach upon its Individual Property, and no easements
or other encumbrances upon such Individual Property encroach upon any of

 

42

--------------------------------------------------------------------------------


 

the Improvements, so as to affect the value or marketability of the applicable
Individual Property except those which are insured against by the Title
Insurance Policy.

 

4.1.26              Leases. No Individual Property is subject to any Leases
other than the Leases described in the certified rent roll delivered to Lender
in connection with the closing of the Loan (the “Certified Rent Roll”), which
rent roll is true, complete and accurate in all respects as of the Closing
Date.  With respect to each Individual Property, the applicable Individual
Borrower is the owner and lessor of landlord’s interest in the Leases.  No
Person has any possessory interest in any Individual Property or right to occupy
the same except under and pursuant to the provisions of the applicable Leases. 
The current Leases are in full force and effect, and, to each Individual
Borrower’s knowledge after due inquiry, there are no defaults thereunder by
either party and there are no conditions that, with the passage of time or the
giving of notice, or both, would constitute defaults thereunder.  No Rent has
been paid more than one (1) month in advance of its due date.  All security
deposits are held by the applicable Individual Borrower in accordance with
applicable law.  All work to be performed by the applicable Individual Borrower
under each Lease has been performed as required and has been accepted by the
applicable Tenant, and any payments, free rent, partial rent, rebate of rent or
other payments, credits, allowances or abatements required to be given by the
applicable Individual Borrower to any Tenant has already been received by such
Tenant.  There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is outstanding.  To
each Individual Borrower’s knowledge after due inquiry, no Tenant listed on the
Certified Rent Roll has assigned its Lease or sublet all or any portion of the
premises demised thereby, no such Tenant holds its leased premises under
assignment or sublease, nor does anyone except such Tenant and its employees
occupy such leased premises.  Except as disclosed on Schedule VI hereto, no
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part.  No Tenant under any Lease has any right or option
for additional space in the Improvements.

 

4.1.27              Survey. The Survey for each Individual Property delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting such Individual Property or the title thereto.

 

4.1.28              Inventory. The applicable Individual Borrower is the owner
of all of the Equipment, Fixtures and Personal Property (as such terms are
defined in the Mortgage) located on or at its Individual Property , other than
Equipment, Fixtures and Personal Property owned by the Tenants under the Leases,
and no Individual Borrower shall lease any Equipment, Fixtures or Personal
Property other than as permitted hereunder.  All of the Equipment, Fixtures and
Personal Property are sufficient to operate such Individual Property in the
manner required hereunder and in the manner in which it is currently operated.

 

4.1.29              Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the acquisition of each Individual Property by the applicable
Individual Borrower have been paid or are simultaneously being paid.  All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the

 

43

--------------------------------------------------------------------------------


 

execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, each
applicable Mortgage, have been paid.

 

4.1.30              Special Purpose Entity/Separateness.

 

(a)                                 Until the Debt has been paid in full, each
Individual Borrower hereby represents, warrants and covenants that (i) it has
been since its formation, is now, and shall continue to be a Special Purpose
Entity and (ii) each Principal (if any) has been since its formation, is now,
and shall continue to be a Special Purpose Entity.

 

(b)                                 The representations, warranties and
covenants set forth in Section 4.1.30(a) shall survive for so long as the
outstanding balance of the Loan remains unpaid.

 

(c)                                  Intentionally omitted.

 

(d)                                 Intentionally omitted.

 

(e)                                  Each amendment and each restatement of the
organizational documents of each Individual Borrower or Principal, if any, has
been accomplished in accordance with, and was permitted by, the relevant
provisions of each such document prior to its amendment or restatement from
time-to-time.

 

4.1.31              Management Agreement. The Management Agreement is in full
force and effect and there is no default thereunder by any party thereto and no
event has occurred that, with the passage of time and/or the giving of notice
would constitute a default thereunder.  The Management Agreement was entered
into on commercially reasonable terms.

 

4.1.32              Illegal Activity. No portion of any Individual Property has
been or will be purchased with proceeds of any illegal activity.

 

4.1.33              No Change in Facts or Circumstances; Disclosure. All
information submitted by and on behalf of each Individual Borrower to Lender and
in all financial statements, rent rolls (including the Certified Rent Roll),
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower (or any Individual Borrower) in this Agreement or in any other Loan
Document, are true, complete and correct in all material respects, provided,
however, that if such information was provided to an Individual Borrower by
non-affiliated third parties, such Individual Borrower represents that such
information is, to the best of its knowledge after due inquiry, true, complete
and correct in all material respects.  There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of any Individual Property or
the business operations or the financial condition of the applicable Individual
Borrower.  Each Individual Borrower has disclosed to Lender all material facts
and has not failed to disclose any material fact that could cause any Provided
Information or representation or warranty made herein to be materially
misleading.

 

44

--------------------------------------------------------------------------------


 

4.1.34              Investment Company Act. No Individual Borrower is not (a) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended; (b) a
“holding company” or a “subsidiary company” of a “holding company” or an
“affiliate” of either a “holding company” or a “subsidiary company” within the
meaning of the Public Utility Holding Company Act of 1935, as amended; or
(c) subject to any other federal or state law or regulation which purports to
restrict or regulate its ability to borrow money.

 

4.1.35              Embargoed Person.  As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of any Individual Borrower, Principal or Guarantor constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in any Individual
Borrower, Principal or Guarantor, as applicable, with the result that the
investment in any Individual Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of any Individual Borrower,
Principal or Guarantor, as applicable, have been derived from any unlawful
activity with the result that the investment in any Individual Borrower,
Principal or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law.  Notwithstanding the
foregoing, to the extent that an Embargoed Person acquires a non-controlling
interest in IREIT or IREIC, either (1) without the knowledge of Borrower, IREIT
or IREIC, through a transaction brokered by a FINRA licensed broker dealer not
affiliated with IREIT or IREIC, provided such broker dealer has executed a
dealer agreement or selling agreement with IREIT or IREIC or an affiliate of
IREIT or IREIC in which it covenants to, among other things,  comply with The
USA PATRIOT Act (or any successor legislation), or (2) without the knowledge of
Borrower, IREIT or IREIC, after the initial sale or offering of such interests
in IREIT or IREIC, the resulting breach of the foregoing representations shall
be deemed to be unintentional and not willful or grossly negligent for purposes
of Section 9.3 hereof.

 

4.1.36              Principal Place of Business; State of Organization. Each
Individual Borrower’s principal place of business is as set forth in the
introductory paragraph of this Agreement, and the organizational identification
number assigned by the state of incorporation or organization of each Individual
Borrower is correctly set forth in Schedule I to this Agreement.  No Individual
Borrower shall change its principal place of business set forth in the
introductory paragraph of this Agreement without first giving Lender thirty (30)
days prior written notice.  No Individual Borrower shall change the place of its
organization without the prior written consent of Lender, which consent shall
not be unreasonably withheld, conditioned or delayed.  Upon Lender’s request,
any Individual Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in its Individual
Property as a result of such change of principal place of business or place of
organization.

 

4.1.37              Environmental Representations and Warranties. Except as
otherwise disclosed by those certain Phase I environmental reports (or Phase II
environmental reports, if required) delivered to Lender by Borrower in
connection with the origination of the Loan (such report is referred to below as
the “Environmental Report”), (a) there are no Hazardous

 

45

--------------------------------------------------------------------------------


 

Substances or underground storage tanks in, on, or under any Individual
Property, except those that are (i) in compliance with Environmental Laws and
with permits issued pursuant thereto (to the extent such permits are required
under Environmental Law), (ii) de-minimis amounts necessary to operate such
Individual Property for the purposes set forth in the Loan Agreement which will
not result in an environmental condition in, on or under such Individual
Property and which are otherwise permitted under and used in compliance with
Environmental Law and (iii) fully disclosed to Lender in writing pursuant the
Environmental Report; (b) to the best of each Individual Borrower’s knowledge,
there are no past, present or threatened Releases of Hazardous Substances in,
on, under or from any Individual Property which has not been fully remediated in
accordance with Environmental Law; (c) to the best of each Individual Borrower’s
knowledge, there is no threat of any Release of Hazardous Substances migrating
to any Individual Property; (d) to the best of each Individual Borrower’s
knowledge, there is no past or present non-compliance with Environmental Laws,
or with permits issued pursuant thereto, in connection with any Individual
Property which has not been fully remediated in accordance with Environmental
Law; (e) no Individual Borrower knows of, nor has any Individual Borrower
received, any written or oral notice or other communication from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Substances or Remediation thereof, of possible liability of any Person pursuant
to any Environmental Law, other environmental conditions in connection with its
respective Individual Property, or any actual or potential administrative or
judicial proceedings in connection with any of the foregoing; and (f) each
Individual Borrower has truthfully and fully disclosed to Lender, in writing,
any and all information relating to environmental conditions in, on, under or
from its respective Individual Property that is known to such Individual
Borrower and has provided to Lender all information that has been requested by
Lender relating to Hazardous Substances in, on, under or from such Individual
Property and/or to the environmental condition of such Individual Property, to
the extent such is contained in such Individual Borrower’s files and records. 
To each Individual Borrower’s actual knowledge based on the applicable
Environmental Report delivered to Lender in connection herewith, no hazardous
wastes or toxic substances, as defined by applicable federal, state or local
statutes, rules and regulations, have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does any Individual
Borrower have any knowledge of any tenant’s intention to use its leased premises
for any activity which, directly or indirectly, involves the use, generation,
treatment, storage, disposal or transportation of any petroleum product or any
toxic or hazardous chemical, material, substance or waste, except in either
event, in compliance with applicable federal, state or local statues, rules and
regulations.

 

4.1.38              Cash Management.  Each Individual Borrower hereby represents
and warrants to Lender that its Individual Property is not subject to any cash
management system as of the date hereof, and any and all existing tenant
instruction letters issued in connection with any previous financing have been
duly terminated prior to the date hereof.

 

4.1.39              Intentionally Omitted.

 

Section 4.2                                   Survival of Representations. Each
Individual Borrower agrees that all of its representations and warranties set
forth in Section 4.1 hereof and elsewhere in this Agreement and in the other
Loan Documents shall survive for so long as any amount remains owing to Lender
under this Agreement or any of the other Loan Documents by Borrower.  All

 

46

--------------------------------------------------------------------------------


 

representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by an Individual Borrower shall be deemed to have
been relied upon by Lender notwithstanding any investigation heretofore or
hereafter made by Lender or on its behalf.

 

ARTICLE V - BORROWER COVENANTS

 

Section 5.1                                   Affirmative Covenants. From the
date hereof and until payment and performance in full of all obligations of
Borrower under the Loan Documents or the earlier release of the Lien of the
Mortgages encumbering the Properties (and all related obligations) in accordance
with the terms of this Agreement and the other Loan Documents, each Individual
Borrower hereby covenants and agrees with Lender that:

 

5.1.1                     Existence; Compliance with Legal Requirements. Each
Individual Borrower shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its existence, rights,
licenses, permits and franchises and comply with all Legal Requirements
applicable to it and its Individual Property, including, without limitation,
building and zoning codes and certificates of occupancy.  There shall never be
committed by any Individual Borrower, and its Individual Borrower shall never
permit any other Person in occupancy of or involved with the operation or use of
any Individual Property to commit any act or omission affording the federal
government or any state or local government the right of forfeiture against such
Individual Property or any part thereof or any monies paid in performance of
each Individual Borrower’s obligations under any of the Loan Documents.  Each
Individual Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture.  Each
Individual Borrower shall at all times maintain, preserve and protect all
franchises and trade names and preserve all the remainder of its property used
or useful in the conduct of its business and shall keep its Individual Property
in good working order and repair, and from time to time make, or cause to be
made, all reasonably necessary repairs, renewals, replacements, betterments and
improvements thereto, all as more fully provided in the Loan Documents.  Each
Individual Borrower shall keep its Individual Property insured at all times by
financially sound and reputable insurers, to such extent and against such risks,
and maintain liability and such other insurance, as is more fully provided in
this Agreement.  After prior written notice to Lender, Borrower, at Borrower’s
own expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to each Individual
Borrower or each Individual Property or any alleged violation of any Legal
Requirement, provided that (i) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any instrument to which such
Individual Borrower is subject and shall not constitute a default thereunder and
such proceeding shall be conducted in accordance with all applicable statutes,
laws and ordinances; (ii) no Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (iii) such Individual Borrower shall promptly upon final
determination thereof comply with any such Legal Requirement determined to be
valid or applicable or cure any violation of any Legal Requirement; (iv) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against such Individual Borrower or such Individual Property; and (v) such
Individual Borrower shall furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith.

 

47

--------------------------------------------------------------------------------


 

Lender may apply any such security, as necessary to cause compliance with such
Legal Requirement at any time when, in the reasonable judgment of Lender, the
validity, applicability or violation of such Legal Requirement is finally
established or such Individual Property (or any part thereof or interest
therein) shall be in danger of being sold, forfeited, terminated, cancelled or
lost.

 

5.1.2                     Taxes and Other Charges. Each Individual Borrower
shall pay or cause to be paid all Taxes and Other Charges now or hereafter
levied or assessed or imposed against its Individual Property or any part
thereof as the same become due and payable; provided, however, each Individual
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
such Individual Borrower escrows taxes in accordance with the terms and
provisions of Section 7.2 hereof.  Each Individual Borrower will deliver to
Lender receipts for payment or other evidence satisfactory to Lender that the
Taxes and Other Charges have been so paid or are not then delinquent no later
than ten (10) days prior to the date on which the Taxes and/or Other Charges
would otherwise be delinquent if not paid (provided, however, such Individual
Borrower is not required to furnish such receipts for payment of Taxes in the
event that such Taxes have been paid by Lender pursuant to Section 7.2 hereof). 
If any Individual Borrower pays or causes to be paid all Taxes and Other Charges
and provides a copy of the receipt evidencing the payment thereof to Lender,
then, Lender shall reimburse such Individual Borrower provided that there are
then sufficient proceeds in the Tax and Insurance Escrow Fund.  Upon written
request of any Individual Borrower, if Lender has paid such Taxes pursuant to
Section 7.2 hereof, Lender shall provide such Individual Borrower with evidence
that such Taxes have been paid.  No Individual Borrower shall suffer and each
Individual Borrower shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against its Individual
Property, and shall promptly pay for all utility services provided to such
Individual Property.  After prior written notice to Lender, an Individual
Borrower, at such Individual Borrower’s own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (i) [intentionally omitted]; (ii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any other instrument to which such Individual Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances; (iii)
neither the applicable Individual Property nor any part thereof or interest
therein will be in danger of being sold, forfeited, terminated, cancelled or
lost; (iv) such Individual Borrower shall promptly upon final determination
thereof pay the amount of any such Taxes or Other Charges, together with all
costs, interest and penalties which may be payable in connection therewith; (v)
such proceeding shall suspend the collection of such contested Taxes or Other
Charges from the applicable Individual Property; and (vi) such Individual
Borrower shall furnish such security as may be required in the proceeding, or as
may be requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon.  Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established or any Individual Property (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien.

 

48

--------------------------------------------------------------------------------


 

5.1.3                     Litigation. Each Individual Borrower shall give prompt
written notice to Lender of any litigation or governmental proceedings pending
or threatened against such Individual Borrower and/or Guarantor which might
materially adversely affect such Individual Borrower’s or Guarantor’s condition
(financial or otherwise) or business or its Individual Property.

 

5.1.4                     Access to Properties. Each Individual Borrower shall
permit agents, representatives and employees of Lender to inspect its Individual
Property or any part thereof at reasonable hours upon reasonable advance notice,
subject to the rights of Tenants under their respective Leases.

 

5.1.5                     Notice of Default. Each Individual Borrower shall
promptly advise Lender of any material adverse change in such Individual
Borrower’s or Guarantor’s condition, financial or otherwise, or of the
occurrence of any Default or Event of Default of which such Individual Borrower
has knowledge.

 

5.1.6                     Cooperate in Legal Proceedings. Each Individual
Borrower shall cooperate fully with Lender with respect to any proceedings
before any court, board or other Governmental Authority which may in any way
affect the rights of Lender hereunder or any rights obtained by Lender under any
of the other Loan Documents and, in connection therewith, permit Lender, at its
election, to participate in any such proceedings.

 

5.1.7                     Perform Loan Documents. Each Individual Borrower shall
observe, perform and satisfy all the terms, provisions, covenants and conditions
of, and shall pay when due all costs, fees and expenses to the extent required
under the Loan Documents executed and delivered by, or applicable to, such
Individual Borrower.

 

5.1.8                     Award and Insurance Benefits. Each Individual Borrower
shall cooperate (or cause the applicable Tenant to cooperate) with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with its Individual Property, and Lender
shall be reimbursed for any expenses incurred in connection therewith (including
reasonable attorneys’ fees and disbursements, and the payment by such Individual
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting such Individual Property or any part thereof) out of
such Insurance Proceeds.

 

5.1.9                     Further Assurances. Each Individual Borrower shall, at
its sole cost and expense:

 

(a)                                 furnish to Lender all instruments,
documents, boundary surveys, footing or foundation surveys, certificates, plans
and specifications, appraisals, title and other insurance reports and
agreements, and each and every other document, certificate, agreement and
instrument required to be furnished by such Individual Borrower pursuant to the
terms of the Loan Documents or which are reasonably requested by Lender in
connection therewith;

 

(b)                                 execute and deliver to Lender such
documents, instruments, certificates, assignments and other writings, and do
such other acts necessary or desirable, to evidence, preserve and/or protect the
collateral at any time securing or intended to secure the obligations of such
Individual Borrower under the Loan Documents, as Lender may reasonably require;
and

 

49

--------------------------------------------------------------------------------


 

(c)                                  do and execute all and such further lawful
and reasonable acts, conveyances and assurances for the better and more
effective carrying out of the intents and purposes of this Agreement and the
other Loan Documents, as Lender shall reasonably require from time to time.

 

5.1.10              Principal Place of Business, State of Organization. No
Individual Borrower will cause or permit any change to be made in its name,
identity (including its trade name or names), place of organization or formation
or such Individual Borrower’s corporate or partnership or other structure unless
such Individual Borrower shall have first notified Lender in writing of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Lender for the purpose of
perfecting or protecting the lien and security interests of Lender pursuant to
this Agreement, and the other Loan Documents and, in the case of a change in
such Individual Borrower’s structure, without first obtaining the prior written
consent of Lender, which consent may given or denied in Lender’s sole
discretion.  Upon Lender’s request, any Individual Borrower shall, at such
Individual Borrower’s sole cost and expense, execute and deliver additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of principal place of business or place of organization.  Each
Individual Borrower’s principal place of business and chief executive office,
and the place where such Individual Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of such Individual Borrower) and will continue to be the address of
such Individual Borrower set forth at the introductory paragraph of this
Agreement (unless such Individual Borrower notifies Lender in writing at least
thirty (30) days prior to the date of such change).  Each Individual Borrower
shall promptly notify Lender of any change in its organizational identification
number.  If any Individual Borrower does not now have an organizational
identification number and later obtains one, such Individual Borrower promptly
shall notify Lender of such organizational identification number.

 

5.1.11              Financial Reporting.

 

(a)                                 Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with the
requirements for a Special Purpose Entity set forth herein and GAAP (or such
other accounting basis acceptable to Lender, consistently applied), proper and
accurate books, records and accounts reflecting all of the financial affairs of
each Individual Borrower and all items of income and expense in connection with
the operation of each Individual Property.  Lender shall have the right from
time to time at all times during normal business hours upon reasonable notice to
examine such books, records and accounts at the office of any Individual
Borrower or any other Person maintaining such books, records and accounts and to
make such copies or extracts thereof as Lender shall desire.  After the
occurrence and during the continuance of an Event of Default, Borrower shall pay
any costs and expenses incurred by Lender to examine Borrower’s accounting
records with respect to any Individual Property, as Lender shall reasonably
determine to be necessary or appropriate in the protection of Lender’s interest.

 

(b)                                 Borrower will furnish, or cause to be
furnished, to Lender annually, within ninety (90) days following the end of each
Fiscal Year a consolidated and annotated annual financial

 

50

--------------------------------------------------------------------------------


 

statement of Borrower, IREIT (i.e., Borrower’s statement shall be consolidated
on IREIT’s financial statement) and Principal (if any) certified by an
accounting firm or other independent certified public accountant reasonably
acceptable to Lender (except that with respect to the 2012 annotated annual
statement of IREIT only, such financial statements may be certified by the Chief
Account Officer or other authorized officer of IREIT) in accordance with GAAP
(or such other accounting basis acceptable to Lender, consistently applied)
covering the Properties on a combined basis for such Fiscal Year, together with
unaudited financial statements relating to each Individual Borrower and each
Individual Property.  Such financial statements for each Individual Property for
such Fiscal Year shall contain statements of profit and loss for each applicable
Individual Borrower and each Individual Property and a balance sheet for each
applicable Individual Borrower.  Such statements shall set forth the financial
condition and the results of operations for each Individual Property for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by (i) a comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating
that each such annual financial statement presents fairly the financial
condition and the results of operations of each Individual Borrower and each
Individual Property and has been prepared in accordance with GAAP (or such other
accounting basis acceptable to Lender, consistently applied), (iii) an
unqualified opinion of an accounting firm or other independent certified public
accountant reasonably acceptable to Lender that IREIT’s annual financial
statement presents fairly the financial condition and the results of operations
of IREIT, (iv) a certified rent roll containing current rent, lease expiration
dates and the square footage occupied by each tenant, (v) an Officer’s
Certificate with a schedule certified reconciling Net Operating Income to Net
Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all adjustments
made to Net Operating Income to arrive at Net Cash Flow deemed material by the
certifying officer of Borrower.  Together with Borrower’s annual financial
statements, Borrower shall furnish to Lender an Officer’s Certificate certifying
as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower, and if such Default or Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.

 

(c)                                  Borrower will furnish, or cause to be
furnished, to Lender on or before forty five (45) days after the end of each
calendar quarter the following items, accompanied by an Officer’s Certificate
stating that such items are true, correct, accurate, and complete and fairly
present the financial condition and results of the operations of each Individual
Borrower and each Individual Property (subject to normal year-end adjustments)
as applicable:  (i) a rent roll for the subject months; (ii) quarterly and
year-to-date operating statements (including Capital Expenditures) prepared for
each calendar quarter, noting Net Operating Income, Gross Income from
Operations, and Operating Expenses (not including any contributions to any
reserves required hereunder) and other information necessary and sufficient to
fairly represent the financial position and results of operation of such
Individual Property during such calendar quarter, and containing a comparison of
budgeted income and expenses and the actual income and expenses together with a
detailed explanation of any variances of five percent (5%) or more between
budgeted and actual amounts for such periods, all in form satisfactory to
Lender; (iii) a calculation reflecting the annual Debt Service Coverage Ratio
for the immediately preceding

 

51

--------------------------------------------------------------------------------


 

three (3) month, six (6) month and twelve (12) month periods, respectively, as
of the last day of each such period; and (iv) a Net Cash Flow Schedule.  In
addition, such certificate shall also be accompanied by an Officer’s Certificate
stating that (I) the representations and warranties of each Individual Borrower
set forth in Section 4.1.30(a) are true and correct as of the date of such
certificate and (II) a Tenant Go Dark Event has not occurred with respect to any
Individual Property (or if a Tenant Go Dark Event has occurred, stating with
specificity which Individual Properties are affected).

 

(d)                                 For the partial year period commencing on
the date hereof and for each Fiscal Year thereafter, each Individual Borrower
shall submit to Lender an Annual Budget not later than thirty (30) days prior to
the commencement of such period or Fiscal Year in form reasonably satisfactory
to Lender; provided, that if no Event of Default or Cash Sweep Event then
exists, Borrower shall have an additional sixty (60) days (i.e., for thirty (30)
days after the commencement of such period or Fiscal Year) within which to
submit the Annual Budget.  During a Cash Sweep Period, the Annual Budget shall
be subject to Lender’s written approval (each such Annual Budget, an “Approved
Annual Budget”).  Each Individual Borrower’s written request therefor shall be
delivered together with such materials reasonably requested by Lender in order
to evaluate such request (it being acknowledged and agreed that no request for
consent shall be effective unless and until such materials have been delivered
to Lender) and shall conspicuously state, in large bold type, that “PURSUANT TO
SECTION 5.1.11(d) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S
CONSENT.  THE PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN FIFTEEN (15) DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”. In the event that Lender fails to approve or disapprove the
foregoing written request within such fifteen (15) day period, then Lender’s
consent shall be deemed to have been granted.  In the event that Lender objects
to a proposed Annual Budget submitted by any Individual Borrower, Lender shall
advise such Individual Borrower of such objections within fifteen (15) days
after receipt thereof (and deliver to such Individual Borrower a reasonably
detailed description of such objections) and such Individual Borrower shall
promptly revise such Annual Budget and resubmit the same to Lender.  Such notice
shall conspicuously state, in large bold type, that “PURSUANT TO
SECTION 5.1.11(d) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR LENDER’S
CONSENT.  THE PROPOSED ANNUAL BUDGET SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”.  In the event that Lender fails to approve or disapprove the
second written request within such ten (10) day period, then Lender’s consent
shall be deemed to have been granted.  Lender shall advise such Individual
Borrower of any objections to such revised Annual Budget within ten (10) days
after receipt thereof (and deliver to such Individual Borrower a reasonably
detailed description of such objections) and such Individual Borrower shall
promptly revise and resubmit the same to Lender until Lender approves the Annual
Budget.  Until such time that Lender approves a proposed Annual Budget (or such
proposed Annual Budget is deemed approved pursuant to this Section 5.1.11(d)),
the most recently Approved Annual Budget shall apply; provided, that, such
Approved Annual Budget shall be adjusted to reflect actual increases in
Taxes, Insurance Premiums and Other Charges.

 

52

--------------------------------------------------------------------------------


 

In the event that Lender objects to a proposed Annual Budget submitted by any
Individual Borrower, Lender shall advise such Individual Borrower of such
objections within fifteen (15) days after receipt thereof (and deliver to such
Individual Borrower a reasonably detailed description of such objections) and
such Individual Borrower shall promptly revise such Annual Budget and resubmit
the same to Lender.  Lender shall advise such Individual Borrower of any
objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and such Individual Borrower shall promptly revise the same in
accordance with the process described in this Section 5.1.11(d) until Lender
approves the Annual Budget.  Until such time that Lender approves a proposed
Annual Budget, the most recently Approved Annual Budget shall apply; provided,
that, such Approved Annual Budget shall be adjusted to reflect actual increases
in Taxes, Insurance Premiums and Other Charges.

 

(e)                                  During a Cash Sweep Period, in the event
that any Individual Borrower must incur an extraordinary operating expense or
capital expense not set forth in the Approved Annual Budget (each, an
“Extraordinary Expense”), then such Individual Borrower shall promptly deliver
to Lender a reasonably detailed explanation of such proposed Extraordinary
Expense for Lender’s approval, which may be given or denied in Lender’s
reasonable discretion.  Individual Such Borrower’s written request therefor
shall be delivered together with such materials reasonably requested by Lender
in order to evaluate such request (it being acknowledged and agreed that no
request for consent shall be effective unless and until such materials have been
delivered to Lender) and shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.1.11(e) OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR
LENDER’S CONSENT.  THIS REQUEST SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN TEN (10) DAYS’ OF LENDER’S RECEIPT OF THIS
WRITTEN NOTICE”.  In the event that Lender fails to approve or disapprove the
foregoing written request within such ten (10) day period, then Lender’s consent
shall be deemed to have been granted.  Notwithstanding the foregoing, this
Section 5.1.11(e) does not impose on Lender any obligation to disburse any funds
if an Event of Default then exists.

 

(f)                                   Each Individual Borrower shall furnish to
Lender, within ten (10) Business Days after request (or as soon thereafter as
may be reasonably possible), such further detailed information with respect to
the operation of its applicable Individual Property and the financial affairs of
such Individual Borrower as may be reasonably requested by Lender.

 

(g)                                  Each Individual Borrower shall furnish to
Lender, within ten (10) Business Days after Lender’s request (or as soon
thereafter as may be reasonably possible), financial and sales information from
any Tenant designated by Lender (to the extent such financial and sales
information is required to be provided under the applicable Lease and same is
received by such Individual Borrower after request therefor).

 

(h)                                 Borrower will cause Guarantor to furnish to
Lender annually, within one hundred twenty (120) days following the end of each
Fiscal Year of Guarantor, financial statements audited by an independent
certified public accountant, which shall include an annual balance sheet and
profit and loss statement of Guarantor, in the form reasonably required by
Lender.  Notwithstanding the foregoing, the obligation for IREIT to deliver to
Lender such audited

 

53

--------------------------------------------------------------------------------


 

financial statements shall not commence until 2014, when IREIT shall be so
obligated to deliver to Lender its Fiscal Year financial statements for the
calendar year 2013.

 

(i)                                     Any reports, statements or other
information required to be delivered under this Agreement shall be delivered
(i) in electronic form or (ii) in any other format reasonably requested by
Lender.  Borrower agrees that Lender may disclose information regarding each
Individual Property and each Individual Borrower that is provided to Lender
pursuant to this Section 5.1.11(i) in connection with the Securitization to such
parties requesting such information in connection with such Securitization.

 

5.1.12              Business and Operations. Each Individual Borrower will
continue to engage in the businesses presently conducted by it as and to the
extent the same are necessary for the ownership, maintenance, management and
operation of the Property.  Each Individual Borrower will qualify to do business
and will remain in good standing under the laws of the jurisdiction of its
formation as and to the extent the same are required for the ownership,
maintenance, management and operation of its Individual Property. Each
Individual Borrower shall at all times during the term of the Loan, continue to
own all of the Personal Property which are necessary to operate its Individual
Property in the manner required hereunder and in the manner in which it is
currently operated.

 

5.1.13              Title to the Properties. Each Individual Borrower will
warrant and defend (a) the title to its Individual Property and every part
thereof, subject only to Liens permitted hereunder (including Permitted
Encumbrances) and (b) the validity and priority of the Lien of the Mortgage on
each Individual Property, subject only to Liens permitted hereunder (including
Permitted Encumbrances), in each case against the claims of all Persons
whomsoever.  Each Individual Borrower shall reimburse Lender for any losses,
costs, damages or expenses (including reasonable attorneys’ fees and expenses)
incurred by Lender if an interest in its Individual Property, other than as
permitted hereunder, is claimed by another Person.

 

5.1.14              Costs of Enforcement. In the event (a) that the Mortgage
encumbering any Individual Property is foreclosed in whole or in part or that
the Mortgage is put into the hands of an attorney for collection, suit, action
or foreclosure, (b) of the foreclosure of any mortgage encumbering any
Individual Property prior to or subsequent to the Mortgage in which proceeding
Lender is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of any Individual Borrower or any of its
constituent Persons or an assignment by any Individual Borrower or any of its
constituent Persons for the benefit of its creditors, such Individual Borrower,
its successors or assigns, shall be chargeable with and agrees to pay all costs
of collection and defense, including reasonable attorneys’ fees and expenses,
incurred by Lender or such Individual Borrower in connection therewith and in
connection with any appellate proceeding or post judgment action involved
therein, together with all required service or use taxes.

 

5.1.15              Estoppel Statement.

 

(a)                                 After request by Lender, which shall not
occur more than one (1) time per calendar year unless a default or an Event of
Default then exists, each Individual Borrower shall within ten (10) days furnish
Lender with a statement, duly acknowledged and certified, setting

 

54

--------------------------------------------------------------------------------


 

forth (i)  the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Applicable Interest Rate of the Note, (iv) the
date installments of interest and/or principal were last paid, (v) any offsets
or defenses to the payment of the Debt, if any, claimed by such Individual
Borrower, and (vi) that the Note, this Agreement, the Mortgage and the other
Loan Documents are valid, legal and binding obligations and have not been
modified or if modified, giving particulars of such modification.

 

(b)                                 Each Individual Borrower shall use
commercially reasonable efforts to deliver to Lender upon request, tenant
estoppel certificates from each commercial Tenant leasing space at its
Individual Property in form and substance reasonably satisfactory to Lender (in
the form attached to the applicable Tenant’s lease, if required pursuant to such
Lease) provided that such Individual Borrower shall not be required to deliver
such certificates more frequently than one (1) time in any calendar year unless
a default or an Event of Default then exists.

 

(c)                                  Within thirty (30) days of a written
request by any Individual Borrower, Lender shall deliver to such Individual
Borrower a statement setting forth the items described at (a)(i), (ii),
(iii) and (iv) of this Section 5.1.15 provided that Lender shall not be required
to deliver such certificates more frequently than two (2) times in any calendar
year.

 

(d)                                 Intentionally omitted.

 

5.1.16              Loan Proceeds. Each Individual Borrower shall use the
proceeds of the Loan received by it on the Closing Date only for the purposes
set forth in Section 2.1.4 hereof.

 

5.1.17              Performance by Borrower. Each Individual Borrower shall in a
timely manner observe, perform and fulfill each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
such Individual Borrower, and shall not enter into or otherwise suffer or permit
any amendment, waiver, supplement, termination or other modification of any Loan
Document executed and delivered by, or applicable to, such Individual Borrower
without the prior written consent of Lender.

 

5.1.18              Confirmation of Representations. Each Individual Borrower
shall deliver, in connection with any Securitization, (a) one (1) or more
Officer’s Certificates certifying as to the accuracy of all representations made
by such Individual Borrower in the Loan Documents as of the date of the closing
of such Securitization, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of such Individual Borrower, Principal and Guarantor as of the
date of the Securitization.

 

5.1.19              Environmental Covenants.

 

(a)                                 Each Individual Borrower covenants and
agrees that:  (i) all uses and operations on or of its applicable Individual
Property, whether by such Individual Borrower or any other person or entity,
shall be in compliance with all Environmental Laws and permits issued pursuant
thereto; (ii) there shall be no Releases of Hazardous Substances in, on, under
or from the applicable Individual Property; (iii) there shall be no Hazardous
Substances in, on, or under the applicable Individual Property, except those
that are both (A) in compliance with all Environmental Laws and with permits
issued pursuant thereto, (B) in de-minimis amounts necessary to operate the
applicable Individual Property for the purposes set forth in the Loan

 

55

--------------------------------------------------------------------------------


 

Agreement which will not result in an environmental condition in, on or under
such Individual Property and which are otherwise permitted under and used in
compliance with Environmental Law, and (C) fully disclosed to Lender in writing;
(iv) subject to a right to contest under applicable environmental law, provided
any such contest stays any enforcement proceeding by the applicable authority,
such Individual Borrower shall keep its applicable Individual Property free and
clear of all liens and other encumbrances imposed pursuant to any Environmental
Law, whether due to any act or omission of such Individual Borrower or any other
person or entity (the “Environmental Liens”); (v) such Individual Borrower
shall, at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to subsection (b) below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews; (vi) such Individual Borrower shall, at its sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with its applicable Individual Property,
pursuant to any reasonable written request of Lender made in the event that
Lender has a good faith reason to believe based upon credible evidence or
information that an environmental hazard exists on or affects the applicable
Individual Property (including but not limited to sampling, testing and analysis
of soil, water, air, building materials, and other materials and substances
whether solid, liquid or gas), and share with Lender the reports and other
results thereof, and Lender and other Indemnified Parties shall be entitled to
rely on such reports and other results thereof; (vii) such Individual Borrower
shall, at its sole cost and expense, comply with all reasonable written requests
of Lender made in the event that Lender has a good faith reason to believe based
on credible evidence or information that an environmental hazard exists on or
affects its applicable Individual Property to (A) reasonably effectuate
Remediation of any condition (including but not limited to a Release of a
Hazardous Substance) in, on, under or from the applicable Individual Property;
(B) comply with any Environmental Law; (C) comply with any directive from any
Governmental Authority; and (D) take any other reasonable action necessary or
appropriate for protection of human health or the environment; (viii) such
Individual Borrower shall not do or allow any tenant or other user of its
applicable Individual Property to do any act that materially increases the
dangers to human health or the environment, poses an unreasonable risk of harm
to any Person (whether on or off such Individual Property), impairs or may
impair the value of such Individual Property, is contrary to any requirement of
any insurer, involves Hazardous Substances or an environmental condition and
constitutes a public or private nuisance, involves Hazardous Substances or an
environmental condition and constitutes waste, or involves Hazardous Substances
or an environmental condition and constitutes and violates any covenant,
condition, agreement or easement applicable to such Individual Property; and
(ix) such Individual Borrower shall immediately notify Lender in writing of
(A) any presence or Releases or threatened Releases of Hazardous Substances in,
on, under, from or migrating towards its applicable Individual Property; (B) any
non-compliance with any Environmental Laws related in any way to such Individual
Property; (C) any actual or potential Environmental Lien; (D) any required or
proposed Remediation of environmental conditions relating to such Individual
Property; and (E) any written or oral notice or other communication of which any
Individual Borrower becomes aware from any source whatsoever (including but not
limited to a governmental entity) relating in any way to Hazardous Substances or
Remediation thereof, possible liability of any Person pursuant to any
Environmental Law, other environmental conditions in connection with such
Individual Property, or any actual or potential administrative or judicial
proceedings in connection with anything referred to in this Section.

 

56

--------------------------------------------------------------------------------


 

(b)                                 In the event that Lender has reason to
believe that an environmental hazard exists on any Individual Property that may,
in Lender’s sole discretion, endanger any Tenants or other occupants of such
Individual Property or their guests or the general public, or may materially and
adversely affect the value of such Individual Property, upon reasonable notice
from Lender, the applicable Individual Borrower shall, at such Individual
Borrower’s expense, promptly cause an engineer or consultant satisfactory to
Lender to conduct an environmental assessment or audit (the scope of which shall
be determined in Lender’s sole and absolute discretion) and take any samples of
soil, groundwater or other water, air, or building materials or any other
invasive testing requested by Lender and promptly deliver the results of any
such assessment, audit, sampling or other testing; provided, however, if such
results are not delivered to Lender within a reasonable period or if Lender has
reason to believe that an environmental hazard exists on such Individual
Property that, in Lender’s sole judgment, endangers any Tenant or other occupant
of such Individual Property or their guests or the general public or may
materially and adversely affect the value of such Individual Property, upon
reasonable notice to Borrower, Lender and any other Person designated by Lender,
including but not limited to any receiver, any representative of a governmental
entity, and any environmental consultant, shall have the right, but not the
obligation, to enter upon such Individual Property at all reasonable times to
assess any and all aspects of the environmental condition of such Individual
Property and its use, including but not limited to conducting any environmental
assessment or audit (the scope of which shall be determined in Lender’s sole and
absolute discretion) and taking samples of soil, groundwater or other water,
air, or building materials, and reasonably conducting other invasive testing. 
Each Individual Borrower shall cooperate with and provide Lender and any such
Person designated by Lender with access to its Individual Property.

 

5.1.20              Leasing Matters.

 

(a)                                 Each Individual Borrower may enter into
Leases or modify existing Leases demising a portion of its Individual Property
less than or equal to the Relevant Leasing Threshold without Lender’s prior
written approval provided such Leases are to unaffiliated, third-party tenants
and shall be on commercially reasonable terms and shall not contain any terms
which would materially affect Lender’s rights under the Loan Documents, and
further provided that such Leases shall provide that (x) they are subordinate to
the Mortgage encumbering the applicable Individual Property, and (y) the tenant
thereunder agrees to attorn to Lender or any purchaser at a sale by foreclosure
or power of sale.

 

(b)                                 No Individual Borrower may enter into a
Lease with an Affiliate covering all or substantially all of its Individual
Property without the prior written approval of Lender, which approval may be
given or withheld in the sole discretion of Lender.

 

(c)                                  No Individual Borrower may enter into
Leases or modify existing Leases demising a portion of its Individual Property
greater than the Relevant Leasing Threshold without the prior written approval
of Lender, provided, however, subject to Section 5.1.20(b) hereof, Lender shall
not withhold such approval if such Individual Borrower delivers to Lender,
together with its request for approval, an abstract or summary of the proposed
Lease terms and an Officer’s Certificate certifying that the Leasing Conditions
have been satisfied.  With respect to the approval of a Lease (or modification
of an existing Lease) demising a portion of the

 

57

--------------------------------------------------------------------------------


 

applicable Individual Property greater than the Relevant Leasing Threshold,
(i) the failure to satisfy one or more of the Leasing Conditions shall not, in
an of itself, be a basis for disapproval, and (ii) Lender shall taken into
consideration current market conditions when determining whether to approve such
a Lease (or modification).

 

(d)                                 To the extent Lender’s written approval is
required pursuant to this Section 5.1.20 to any Lease or modification (excluding
a Lease for all or substantially all of an Individual Property entered into with
an Affiliate, the approval of which is required pursuant to
Section 5.1.20(b) hereof), any Individual Borrower’s written request therefor
shall be delivered together with such materials reasonably requested by Lender
in order to evaluate such request (it being acknowledged and agreed that no
request for consent shall be effective unless and until such materials have been
delivered to Lender) and shall conspicuously state, in large bold type, that
“PURSUANT TO SECTION 5.1.20 OF THE LOAN AGREEMENT, THIS IS A REQUEST FOR
LENDER’S CONSENT.  LENDER’S RESPONSE IS REQUESTED WITHIN TEN (10) BUSINESS
DAYS.  LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD WILL ENABLE BORROWER
TO DELIVER A SECOND NOTICE REQUESTING LENDER’S CONSENT”.  In the event Lender
fails to approve or disapprove to such request within ten (10) Business Days’ of
the effective date of such initial request, such Individual Borrower may deliver
to Lender a second written request for approval, which second written request
for approval shall conspicuously state, in large bold type, that “THIS IS A
REQUEST FOR LENDER’S CONSENT.  LENDER’S CONSENT IS REQUESTED WITHIN FIVE
(5) BUSINESS DAYS.  THE LEASE SHALL BE DEEMED APPROVED IF LENDER DOES NOT
RESPOND TO THE CONTRARY WITHIN FIVE (5) BUSINESS DAYS’ OF LENDER’S RECEIPT OF
THIS WRITTEN NOTICE”.  In the event that Lender fails to approve or disapprove
the second written request within such five (5) Business Day period, then
Lender’s consent shall be deemed to have been granted.

 

(e)                                  Each Individual Borrower shall furnish
Lender with executed copies of all Leases and a copy of the executed Tenant
Direction Letter signed by such Individual Borrower and to the extent available,
the Tenant.

 

(f)                                   Each Individual Borrower (i) shall observe
and perform the obligations imposed upon the lessor under the Leases in a
commercially reasonable manner; (ii) shall enforce the terms, covenants and
conditions contained in the Leases upon the part of the Tenant thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of its Individual Property involved except that, subject to the
terms of this Section 5.1.20, no termination by such Individual Borrower or
acceptance of surrender by a tenant of any Lease shall be permitted without the
written consent of Lender which consent may be withheld in the sole discretion
of Lender; (iii) shall not collect any of the rents more than one (1) month in
advance (other than security deposits); (iv) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require.  Notwithstanding the
foregoing, any Individual Borrower may, without the prior written consent of
Lender, terminate (or accept a surrender of) any Lease which demises less than
the Relevant Leasing Threshold under any of the following circumstances:  (i) 

 

58

--------------------------------------------------------------------------------


 

the tenant under said Lease is in default beyond any applicable grace and cure
period, and such Individual Borrower has the right to terminate such Lease;
(ii) such termination is permitted by the terms of the Lease in question and
such Individual Borrower has secured an obligation from a third party to lease
the space under the Lease to be terminated at a rental equal to or higher than
the rental due under the Lease to be terminated; and (iii) if the tenant under
the Lease to be terminated has executed a right under said Lease to terminate
its Lease upon payment of a termination fee to such Individual Borrower and has
in fact terminated its Lease and paid said fee, such Individual Borrower may
accept said termination.  Notwithstanding anything to the contrary contained
herein, all new Leases and all amendments, modifications, extensions, and
renewals of existing Leases with Tenants that are Affiliates of any Individual
Borrower shall be subject to the prior written consent of Lender.

 

5.1.21              Alterations.  Subject to the rights of Dollar General to
make alterations pursuant to the terms of its respective Leases, each Individual
Borrower shall obtain Lender’s prior written consent to any alterations to any
Improvements, which consent shall not be unreasonably withheld or delayed except
with respect to alterations that may have a material adverse effect on such
Individual Borrower’s financial condition, the value of its Individual Property
or such Individual Property’s Net Operating Income.  Notwithstanding the
foregoing, Lender’s consent shall not be required in connection with any
alterations that will not have a material adverse effect on any Individual
Borrower’s financial condition, the value of its Individual Property or such
Individual Property’s Net Operating Income, provided that such alterations are
made in connection with (a) tenant improvement work performed pursuant to the
terms of any Lease executed on or before the date hereof, or any Lease executed
after the date hereof to a Lessee that is not an Affiliate of such Individual
Borrower for which Lender’s approval was not required or was given, (b) tenant
improvement work performed pursuant to the terms and provisions of a Lease and
not adversely affecting any structural component of any Improvements, any
utility or HVAC system contained in any Improvements or the exterior of any
building constituting a part of any Improvements, (c) alterations performed in
connection with the Restoration of such Individual Property after the occurrence
of a Casualty or Condemnation in accordance with the terms and provisions of
this Agreement, or (d) any alteration which costs less than the Threshold Amount
(in the aggregate for all current alterations at such Individual Property),
provided that, in all of the foregoing clauses (a) through (d), such Individual
Borrower complies with the Alteration Conditions.  If the total unpaid amounts
due and payable with respect to alterations to the Improvements at any
Individual Property (other than such amounts to be paid or reimbursed by Tenants
under the Leases) shall at any time exceed the Threshold Amount, the applicable
Individual Borrower shall promptly deliver to Lender as security for the payment
of such amounts and as additional security for such Individual Borrower’s
obligations under the Loan Documents any of the following:  (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that,
at Lender’s option, the applicable Rating Agencies have confirmed in writing
will not, in and of itself, result in a downgrade, withdrawal or qualification
of the initial, or, if higher, then current ratings assigned to any Securities
or any class thereof in connection with any Securitization or (D) a completion
bond or an irrevocable letter of credit (payable on sight draft only) issued by
a financial institution having a rating by S&P of not less than “A-1+” if the
term of such bond or letter of credit is no longer than three (3) months or, if
such term is in excess of three (3) months, issued by a financial institution
having a rating that is acceptable to Lender and that, at Lender’s option, the
applicable Rating Agencies have confirmed in writing will not, in and of itself,
result in a downgrade, withdrawal or qualification

 

59

--------------------------------------------------------------------------------


 

of the initial, or, if higher, then current ratings assigned to any Securities
or class thereof in connection with any Securitization.  Such security shall be
in an amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the applicable Individual Property (other
than such amounts to be paid or reimbursed by Tenants under the Leases) over the
Threshold Amount and Lender may apply such security from time to time at the
option of Lender to pay for such alterations.

 

5.1.22              Operation of Property.

 

(a)                                 Each Individual Borrower shall cause its
Individual Property to be operated, in all material respects, in accordance with
the Management Agreement (or Replacement Management Agreement) as applicable. 
In the event that the Management Agreement expires or is terminated (without
limiting any obligation of an Individual Borrower to obtain Lender’s consent to
any termination or modification of the Management Agreement in accordance with
the terms and provisions of this Agreement), such Individual Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified Manager, as applicable.

 

(b)                                 Each Individual Borrower shall: 
(i) promptly perform and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under the
Management Agreement and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under the Management Agreement of which it is aware; and
(iii) enforce the performance and observance of all of the covenants and
agreements required to be performed and/or observed by Manager under the
Management Agreement, in a commercially reasonable manner.

 

5.1.23              Embargoed Person.  Each Individual Borrower has performed
and shall perform reasonable due diligence to insure that at all times
throughout the term of the Loan, including after giving effect to any transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of any Individual Borrower, Principal and Guarantor constitute property of, or
are beneficially owned, directly or indirectly, by any Embargoed Person; (b) no
Embargoed Person has any interest of any nature whatsoever in any Individual
Borrower, Principal or Guarantor, as applicable, with the result that the
investment in such Individual Borrower, Principal or Guarantor, as applicable
(whether directly or indirectly), is prohibited by law or the Loan is in
violation of law; and (c) none of the funds of any Individual Borrower,
Principal or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in any Individual
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law, or may
cause any Individual Property to be subject to forfeiture or seizure.
Notwithstanding the foregoing, to the extent that an Embargoed Person acquires a
non-controlling interest in IREIT or IREIC, either (1) without the knowledge of
Borrower, IREIT or IREIC, through a transaction brokered by a FINRA licensed
broker dealer not affiliated with IREIT or IREIC, provided such broker dealer
has executed a dealer agreement or selling agreement with IREIT, IREIC or an
affiliate of IREIT or IREIC in which it covenants to, among other things, comply
with The USA PATRIOT Act (or any successor legislation), or (2) provided
Borrower performs reasonable due diligence, without the knowledge of
Borrower, IREIT or IREIC, after the initial sale or offering of such interests
in

 

60

--------------------------------------------------------------------------------


 

IREIT or IREIC, the resulting breach of the foregoing representations shall be
deemed to be unintentional and not willfully or grossly negligent for purposes
of Section 9.3 hereof.

 

5.1.24              Supplemental Mortgage Affidavits.  As of the date hereof,
each Individual Borrower represents that it has paid all state, county and
municipal recording and all other taxes imposed upon the execution and
recordation of the Mortgages.  If at any time Lender determines (i) based on
applicable law, that Lender is not being afforded the maximum amount of security
available from any one or more of the Properties as a direct or indirect result
of applicable taxes not having been paid with respect to any Individual Property
or (ii) Lender and/or the Rating Agencies, in connection with a Securitization,
require the amount secured by any Mortgage be increased, Borrower agrees that it
will execute, acknowledge and deliver to Lender, immediately upon Lender’s
request, supplemental affidavits and/or Mortgages increasing the amount of the
Debt attributable to any such Individual Property (as set forth as the Release
Amount on Schedule VI annexed hereto) for which all applicable taxes have been
paid to an amount determined by Lender, and Borrower shall, on demand, pay any
additional taxes.

 

Section 5.2                                   Negative Covenants. From the date
hereof until payment and performance in full of all obligations of Borrower
under the Loan Documents or the earlier release of the Lien of the Mortgage and
any other collateral in accordance with the terms of this Agreement and the
other Loan Documents, each Individual Borrower covenants and agrees with Lender
that it will not do, directly or indirectly, any of the following:

 

5.2.1                     Operation of Property.  No Individual Borrower shall,
without Lender’s prior written consent (which consent shall not be unreasonably
withheld): (i) surrender, terminate, cancel, amend or modify the Management
Agreement; provided, that such Individual Borrower may, without Lender’s
consent, replace the Manager so long as the replacement manager is a Qualified
Manager pursuant to a Replacement Management Agreement; (ii) reduce or consent
to the reduction of the term of the Management Agreement; (iii) increase or
consent to the increase of the amount of any charges under the Management
Agreement, or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect.

 

5.2.2                     Liens.  No Individual Borrower shall create, incur,
assume or suffer to exist any Lien on any portion of its Individual Property or
permit any such action to be taken, except for Permitted Encumbrances.

 

5.2.3                     Dissolution. No Individual Borrower shall (a) engage
in any dissolution, liquidation or consolidation or merger with or into any
other business entity, (b) engage in any business activity not related to the
ownership and operation of its Individual Property, (c) transfer, lease or sell,
in one transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of such Individual Borrower except
to the extent permitted by the Loan Documents, (d) modify, amend, waive or
terminate its organizational documents or its qualification and good standing in
any jurisdiction or (e) cause the Principal to (i) dissolve, wind up or
liquidate or take any action, or omit to take an action, as a result of which
the Principal would be dissolved, wound up or liquidated in whole or in part, or
(ii) amend, modify, waive or terminate the organizational documents of the
Principal, in each case, without obtaining the prior written consent of Lender
or Lender’s designee.

 

61

--------------------------------------------------------------------------------


 

5.2.4                     Change In Business.  No Individual Borrower shall
enter into any line of business other than the ownership and operation of its
Individual Property, or make any material change in the scope or nature of its
business objectives, purposes or operations, or undertake or participate in
activities other than the continuance of its present business.  Nothing
contained in this Section 5.2.4 is intended to expand the rights of any
Individual Borrower contained in Section 5.2.10(d) hereof.

 

5.2.5                     Debt Cancellation.  No Individual Borrower shall
cancel or otherwise forgive or release any claim or debt (other than termination
of Leases in accordance herewith) owed to such Individual Borrower by any
Person, except for adequate consideration and in the ordinary course of such
Individual Borrower’s business.

 

5.2.6                     Zoning.  No Individual Borrower shall initiate or
consent to any zoning reclassification of any portion of its Individual Property
or seek any variance under any existing zoning ordinance or use or permit the
use of any portion of such Individual Property in any manner that could result
in such use becoming a non conforming use under any zoning ordinance or any
other applicable land use law, rule or regulation, without the prior written
consent of Lender.

 

5.2.7                     No Joint Assessment.  No Individual Borrower shall
suffer, permit or initiate the joint assessment of its Individual Property
(a) with any other real property constituting a tax lot separate from such
Individual Property, and (b) any portion of such Individual Property which may
be deemed to constitute personal property, or any other procedure whereby the
lien of any taxes which may be levied against such personal property shall be
assessed or levied or charged to such real property portion of such Individual
Property.

 

5.2.8                     Intentionally Omitted.

 

5.2.9                     ERISA.

 

(a)                                 No Individual Borrower shall engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under ERISA.

 

(b)                                 (b)                                 Each
Individual Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as requested by Lender in its sole discretion, that (A) such Individual
Borrower is not and does not maintain an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (B) such Individual Borrower
is not subject to any state statute regulating investment of, or fiduciary
obligations with respect to governmental plans and (C) one or more of the
following circumstances is true:

 

(i)                                     Equity interests in such Individual
Borrower are publicly offered securities, within the meaning of 29 C.F.R.
§2510.3-101(b)(2);

 

62

--------------------------------------------------------------------------------


 

(ii)                                  Less than twenty-five percent (25%) of
each outstanding class of equity interests in such Individual Borrower are held
by “benefit plan investors” within the meaning of 29 C.F.R. §2510.3-101(f)(2);
or

 

(iii)                               Such Individual Borrower qualifies as an
“operating company” or a “real estate operating company” within the meaning of
29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10              Transfers.

 

(a)                                 Borrower acknowledges that Lender has
examined and relied on the creditworthiness and experience of Borrower and its
general partner, managing member, limited partners, members and beneficial
owners, as applicable, in owning and operating properties such as the Property
in agreeing to make the loan secured by the Mortgage, and that Lender will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt. 
Borrower shall not without Lender’s prior written consent and except as
otherwise expressly provided in this Section 5.2.10: (i) sell, assign, convey,
mortgage, grant, pledge, assign, grant options with respect to, transfer or
otherwise dispose of its legal or beneficial interests in the Property or any
part thereof other than pursuant to Leases permitted under, and entered into in
accordance with, Section 5.1.20 hereof, (ii) permit any owner, directly or
indirectly, of an ownership interest the Property, to transfer or dispose of
such interest, whether by transfer of stock or other interest in a Restricted
Party, or otherwise, (iii) incur Indebtedness (other than the Indebtedness
permitted pursuant to the terms of this Agreement), (iv) mortgage, hypothecate
or otherwise encumber or grant a security interest in the Property or any part
thereof, (v) sell, assign, convey, transfer, mortgage, encumber, grant a
security interest in, or otherwise transfer or dispose of any direct or indirect
ownership interest in any Restricted Party, or permit any Restricted Party that
owns an interest in another Restricted Party to do the same, or (vi) file a
declaration of condominium with respect to the Property (any of the foregoing
transactions, a “Transfer”).  Notwithstanding the foregoing, for purposes
hereof, a “Transfer” shall not include Permitted Transfers.

 

(b)                                 Notwithstanding Section 5.2.10(a), at any
time other than the period commencing thirty (30) days prior to a Securitization
and ending thirty (30) days after a Securitization, Lender’s consent shall not
be required in connection with one or a series of Transfers, of up to forty-nine
percent (49%) of the stock, limited partnership interests or membership
interests (as the case may be) in a Restricted Party; provided, however, no such
Transfer shall result in the change of Control in such Restricted Party, and as
a condition to each such Transfer, Lender shall receive not less than thirty
(30) days prior written notice of such proposed Transfer.  In addition, at all
times, IREIT must continue to (i) Control the applicable Restricted Party, and
(ii) own, directly or indirectly, not less than fifty-one percent (51%) of the
legal and beneficial interest in the applicable Restricted Party.

 

(c)                                  Notwithstanding Section 5.2.10(a), at any
time other than the period commencing thirty (30) days prior to a Securitization
and ending thirty (30) days after a Securitization, Lender shall not withhold
its consent to a Transfer of the entire Property or all of the outstanding
ownership interests in Borrower in a single transaction to one newly-formed
Special Purpose Entity which shall be a wholly-owned subsidiary of IREIT
(“Permitted Affiliate Transferee”) which shall be approved by Lender in its
reasonable discretion (“Permitted Affiliate

 

63

--------------------------------------------------------------------------------


 

Transfer”), provided (1) no Event of Default shall have occurred and be
continuing, (2) the creditworthiness of IREIT, as applicable, has not
deteriorated, in the sole discretion of Lender, from the Closing Date to the
date of the proposed Transfer, and (3) Borrower shall have paid all reasonable
and customary third party expenses (including reasonable attorneys’ fees and
disbursements) actually incurred by Lender in connection with such Transfer (but
not any assumption or processing fee).

 

(d)                                 Notwithstanding Section 5.2.10(a), at any
time after other than during the period that is thirty (30) days prior to and
thirty (30) days after a Securitization, Lender shall not withhold its consent
to a Transfer of the Property and assumption of the Loan, provided that Lender
receives thirty (30) days’ prior written notice of such Transfer and further
provided that the following additional requirements are satisfied:

 

(i)                                     the proposed transferee of the Property
shall be a Special Purpose Entity (the “Transferee”) which at the time of such
transfer will be in compliance with, and must be able to satisfy all of, the
representations, warranties and covenants contained in Section 4.1.30,
Section 4.1.35, Section 5.1.23 and Section 5.2.9 and which shall have assumed in
writing (subject to the terms of Section 9.3 hereof) and agreed to comply with
all the terms, covenants and conditions set forth in this Loan Agreement and the
other Loan Documents, expressly including, without limitation the
representations, warranties and covenants contained in Section 4.1.30,
Section 4.1.35, Section 5.1.1 and Section 5.1.23 hereof;

 

(ii)                                  Borrower shall deliver confirmation in
writing from the Rating Agencies that such proposed Transfer will not cause a
downgrading, withdrawal, reduction or qualification of the ratings in effect
immediately prior to such Transfer for the Securities, or any class thereof,
issued in connection with a Securitization which are then outstanding;

 

(iii)                               Transferee and Transferee’s Principals
shall, as of the date of such transfer, have an aggregate net worth and
liquidity not worse than the net worth and liquidity of Borrower and its
Principals as of the date hereof or an aggregate net worth and liquidity
otherwise reasonably acceptable to Lender;

 

(iv)                              Transferee or Transferee’s Principals must
have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;

 

(v)                                 Transferee, Transferee’s Principals and all
other entities which may be owned or Controlled directly or indirectly by
Transferee’s Principals (“Related Entities”) must not have been party to any
bankruptcy proceedings, voluntary or involuntary, made an assignment for the
benefit of creditors or taken advantage of any insolvency act, or any act for
the benefit of debtors within seven (7) years prior to the date of the proposed
Transfer;

 

(vi)                              Transferee shall assume all of the obligations
of Borrower under the Loan Documents in a manner satisfactory to Lender in all
respects, including, without

 

64

--------------------------------------------------------------------------------


 

limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender;

 

(vii)                           there shall be no material litigation or
regulatory action pending or threatened against Transferee, Transferee’s
Principals or Related Entities which is not reasonably acceptable to Lender;

 

(viii)                        the Property shall be managed by a Qualified
Manager pursuant to a Replacement Management Agreement;

 

(ix)                              Transferee, Transferee’s Principals and
Related Entities shall not have defaulted under its or their obligations with
respect to any other Indebtedness in a manner which is not reasonably acceptable
to Lender;

 

(x)                                 no Event of Default shall have occurred and
be continuing and no Default or Event of Default shall otherwise occur as a
result of such Transfer;

 

(xi)                              Borrower shall deliver, at its sole cost and
expense, an endorsement to each existing Title Insurance Policy insuring the
related Mortgage, as modified by the assumption agreement, as a valid first lien
on the Property and naming Transferee as owner of the fee estate (or leasehold
estate, as applicable) of the Property, which endorsement shall insure that, as
of the date of the recording of the assumption agreement, such Property shall
not be subject to any additional exceptions or liens other than those contained
in such Title Insurance Policy issued on the date hereof and the Permitted
Encumbrances relating thereto;

 

(xii)                           Intentionally omitted;

 

(xiii)                        Intentionally omitted;

 

(xiv)                       Transferee, at its sole cost and expense, shall
deliver opinions regarding existence, authority and enforceability, which
opinions may be relied upon by Lender, the Rating Agencies and their respective
counsel, agents and representatives with respect to the proposed transaction;

 

(xv)                          Transferee and Transferee’s Principals shall
deliver (1) all organizational documentation reasonably requested by Lender,
which shall be reasonably acceptable to Lender, and (2) all certificates,
agreements and covenants reasonably required by Lender;

 

(xvi)                       Prior to any release of Guarantor, one (1) or more
substitute guarantors reasonably acceptable to Lender shall have assumed all of
the liabilities and obligations of Guarantor under the Guaranty and
Environmental Indemnity (if any) executed by Guarantor or execute a replacement
guaranty and environmental indemnity (if applicable) reasonably satisfactory to
Lender;

 

(xvii)                    Borrower shall have paid an assumption fee equal to
one-half of one percent (0.5%) of the then outstanding principal balance of the
Loan in connection with the first such Transfer, and an assumption fee equal to
one percent (1.0%) of the then

 

65

--------------------------------------------------------------------------------


 

outstanding principal balance of the Loan in connection with each subsequent
Transfer, provided, however, no such assumption fee shall be payable if the
Transferee is wholly owned by an Identified Affiliate; and;

 

(xviii)                 Borrower shall pay (or cause to be paid) any and all
reasonable out-of-pocket costs actually incurred by Lender in connection with
such Transfer (including, without limitation, Lender’s reasonable counsel fees
and disbursements) and all recording fees, title insurance premiums and mortgage
and intangible taxes and the fees and expenses of the Rating Agencies (if any)
pursuant to clause (ii) above.

 

(e)                                  Notwithstanding Section 5.2.10(a), at any
time after other than during the period that is thirty (30) days prior to and
thirty (30) days after a Securitization, Lender shall not withhold its consent
to a Transfer of all of the outstanding ownership interests in Borrower in a
single transaction to an Identified Affiliate, provided that Lender receives
thirty (30) days’ prior written notice of such Transfer and further provided
that the following additional requirements are satisfied:

 

(i)                                             Borrower shall deliver
confirmation in writing from the Rating Agencies that such proposed Transfer
will not cause a downgrading, withdrawal, reduction or qualification of the
ratings in effect immediately prior to such Transfer for the Securities, or any
class thereof, issued in connection with a Securitization which are then
outstanding;

 

(ii)                                          The Identified Affiliate shall, as
of the date of such transfer, have an aggregate net worth and liquidity not
worse than the net worth and liquidity of IREIT as of the date hereof or an
aggregate net worth and liquidity otherwise reasonably acceptable to Lender;

 

(iii)                                       The Identified Affiliate and all
other entities which may be owned or Controlled directly or indirectly by the
Identified Affiliate (“Identified Affiliate Related Entities”) must not have
been party to any bankruptcy proceedings, voluntary or involuntary, made an
assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of the proposed Transfer;

 

(iv)                                      there shall be no material litigation
or regulatory action pending or threatened against the Identified Affiliate or
Identified Affiliate Related Entities which is not reasonably acceptable to
Lender;

 

(v)                                         the Property shall continue to be
managed by Manager or be managed by a Qualified Manager pursuant to a
Replacement Management Agreement;

 

(vi)                                      no Event of Default shall have
occurred and be continuing and no Default or Event of Default shall otherwise
occur as a result of such Transfer;

 

(vii)                                   intentionally omitted;

 

(viii)                                The Identified Affiliate, at its sole cost
and expense, shall deliver opinions regarding existence, authority and
enforceability, which opinions may be relied upon by

 

66

--------------------------------------------------------------------------------


 

Lender, the Rating Agencies and their respective counsel, agents and
representatives with respect to the proposed transaction;

 

(ix)                                      The Identified Affiliate shall deliver
(A) all organizational documentation reasonably requested by Lender, which shall
be reasonably acceptable to Lender, and (B) all certificates, agreements and
covenants reasonably required by Lender;

 

(x)                                         Prior to any release of Guarantor,
the Identified Affiliate shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and Environmental Indemnity (if any)
executed by Guarantor or execute a replacement guaranty and environmental
indemnity (if applicable) reasonably satisfactory to Lender; and

 

(xi)                                      Borrower shall pay all of Lender’s
reasonable and customary third-party expenses (including reasonable attorneys’
fees and disbursements) actually incurred by Lender in connection with such
Transfer and a processing fee equal to $5,000 and all expenses of the Rating
Agencies (if any) pursuant to clause (i) above.

 

(f)                                   Notwithstanding Section 5.2.10(a),
Lender’s consent shall not be required with respect to the merger of IREIT with
any other Identified Affiliate; provided that (i) Lender shall receive not less
than thirty (30) days prior written notice of any such proposed merger, (ii) no
Event of Default shall have occurred and be continuing, (iii) the net worth of
the entity surviving such merger shall equal or exceed the net worth of IREIT
immediately prior to such merger, and (iv) immediately following such merger,
the entity surviving the merger shall be publicly registered with the Securities
and Exchange Commission.

 

(g)                                  Notwithstanding Section 5.2.10(a), at any
time other than the period commencing thirty (30) days prior to a Securitization
and ending thirty (30) days after a Securitization, Lender’s consent shall not
be required in connection with the acquisition by IREIT of any entity whether by
merger, stock purchase, asset purchase or any other manner; provided that:
(i) Lender shall receive not less than thirty (30) days prior written notice of
any such proposed transaction, (ii) no Event of Default shall have occurred and
be continuing, (iii) IREIT is the surviving entity following such a transaction,
and (iv) the net worth of IREIT after the transaction shall equal or exceed the
net worth of IREIT immediately prior to such a transaction.

 

(h)                                 Notwithstanding Section 5.2.10(a), at any
time other than the period that is thirty (30) days prior to and thirty (30)
days after a Securitization, Lender shall not withhold its consent to, and shall
not charge an assumption fee in connection, with a Transfer by IREIT of one
hundred percent (100%) of the membership interests in Borrower to a joint
venture in which IREIT owns at least twenty-five percent (25%) of the stock,
partnership interests or membership interests (“JV Transferee”), provided that
(i) Lender receives at least thirty (30) days’ prior written notice of such
Transfer, (ii) no Event of Default shall have occurred and be continuing at the
time of such written notice or the Transfer, (iii) IREIT maintains operational
and managerial control of the JV Transferee and Borrower, (iv) subject to
Section 5.16 of the Guaranty Agreement, IREIT and IREIC continue to be
Guarantor, (v) IREIT’s partner in the JV Transferee (the “JV Partner”) or the JV
Partner’s parent entity shall have at least $350,000,000.00 in assets, (vi) the
JV Partner or the JV Partner’s parent entity shall have a net worth of at least

 

67

--------------------------------------------------------------------------------


 

$175,000,000.00; (vii) neither the JV Partner nor any of its Affiliates shall
have been a party to any bankruptcy proceedings, voluntary or involuntary, made
an assignment for the benefit of creditors or taken advantage of any insolvency
act, or any act for the benefit of debtors within seven (7) years prior to the
date of the proposed Transfer, (viii) Borrower shall pay all of Lender’s
reasonable and customary third-party expenses (including reasonable attorneys’
fees and disbursements) actually incurred by Lender in connection with such
Transfer and a processing fee equal to $5,000, and (ix)  if required or
requested by any of the Rating Agencies, Borrower shall deliver a substantive
non-consolidation opinion with respect to such Transfer to the JV Transferee.

 

(i)                                     Lender shall approve or disapprove any
proposed Transfer governed by this Section 5.2.10 within thirty (30) days of
Lender’s receipt of a written notice from Borrower requesting Lender’s approval,
provided such notice includes all information necessary to make such decision,
and further provided that such written notice from Borrower shall conspicuously
state, in large bold type, that “PURSUANT TO SECTION 5.2.10 OF THE LOAN
AGREEMENT, A RESPONSE IS REQUIRED WITHIN THIRTY (30) DAYS’ OF LENDER’S RECEIPT
OF THIS WRITTEN NOTICE”.  If Lender fails to disapprove any proposed Transfer
within such period, Borrower shall provide a second written notice requesting
approval, which written notice shall conspicuously state, in large bold type,
that “PURSUANT TO SECTION 5.2.10 OF THE LOAN AGREEMENT, THE MATTER DESCRIBED
HEREIN SHALL BE DEEMED APPROVED IF LENDER DOES NOT RESPOND TO THE CONTRARY
WITHIN FIFTEEN (15) BUSINESS DAYS’ OF LENDER’S RECEIPT OF THIS WRITTEN NOTICE”. 
Thereafter, if Lender does not disapprove the proposed Transfer within said
fifteen (15) Business Day period, Lender’s consent to the proposed Transfer
shall be deemed to have been given; provided, however, and notwithstanding the
foregoing, no such consent to the proposed Transfer shall be deemed given unless
and until Borrower shall have delivered confirmation in writing from the Rating
Agencies that such proposed Transfer will not cause a downgrading, withdrawal,
reduction or qualification of the ratings in effect immediately prior to such
Transfer for the Securities, or any class thereof, issued in connection with a
Securitization which are then outstanding, or Lender has determined that Rating
Agency confirmation is not required.

 

(j)                                    Borrower, without the consent of Lender,
may grant easements, restrictions, covenants, reservations and right of way in
the ordinary course of business for access, parking, water and sewer lines,
telephone and telegraph lines, electric lines and other utilities or for other
similar purposes, provided that no such transfer, conveyance or encumbrance
shall materially impair the utility and operation of the Property or materially
adversely affect the value of such Property or the Net Operating Income of such
Property.  In connection with any transfer, conveyance or encumbrance permitted
in the immediately preceding sentence, the Lender shall execute and deliver any
instrument reasonably necessary or appropriate to evidence its consent to said
action or to subordinate the Lien of the Mortgage to such easements,
restrictions, covenants, reservations and rights of way or other similar grants
upon receipt by the Lender of: (A) a copy of the instrument of transfer; and
(B) an Officer’s Certificate stating with respect to any transfer described
above, that such transfer does not materially impair the utility and operation
of the Property or materially reduce the value of such Property or the Net
Operating Income of such Property.  If Borrower shall receive any consideration
in connection with any of said described transfers or conveyances, Borrower
shall have the right to use any such proceeds in connection

 

68

--------------------------------------------------------------------------------


 

with any alterations performed in connection therewith, or required thereby,
provided, however, during a Cash Management Period, to the extent any such
proceeds are not used in connection with alterations (or any such proceeds
exceeds the amount required to perform the related alterations), Borrower shall
immediately deposit such amount or the remainder thereof, as the case may be,
into the Lockbox Account.

 

(k)                                 Except as set forth herein, no sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer all or any
part of the Property, shall be permitted during the term of the Loan without
Lender’s prior written approval.  Lender shall not be required to demonstrate
any actual impairment of its security or any increased risk of default hereunder
in order to declare the Debt immediately due and payable upon Borrower’s sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property without Lender’s consent if such consent is required herein. This
provision shall apply to every sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the Property regardless of whether voluntary
or not, or whether or not Lender has consented to any previous sale, conveyance,
alienation, mortgage, encumbrance, pledge or transfer of the Property.

 

(l)                                     Lender’s consent to any sale,
conveyance, alienation, mortgage, encumbrance, pledge or transfer of the
Property shall not be deemed to be a waiver of Lender’s right to require such
consent in the future. Any sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer of the Property made in contravention of this Section shall
be null and void and of no force or effect.

 

(m)                             Borrower agrees to bear and shall pay or
reimburse Lender on demand for all reasonable expenses (including, without
limitation, Lender’s actual out-of-pocket attorneys’ fees and disbursements,
title search costs, rating agency fees and title insurance endorsement premiums)
incurred by Lender in connection with the review, approval or disapproval, and
documentation of any such sale, conveyance, alienation, mortgage, encumbrance,
pledge or transfer; provided, however, that Borrower is not obligated to pay any
administrative fee, processing fee or other similar fee unless any such fee is
specifically set forth elsewhere in this Section 5.2.10.

 

ARTICLE VI - INSURANCE; CASUALTY; CONDEMNATION;

 

Section 6.1                                   Insurance.

 

(a)                                 Borrower shall obtain and maintain, or cause
to be maintained, insurance for Borrower and each Individual Property providing
at least the following coverages:

 

(i)                                     comprehensive all risk “special form”
insurance including, but not limited to, loss caused by any type of windstorm or
hail on the Improvements and the Personal Property, including contingent
liability from Operation of Building Laws, Demolition Costs and Increased Cost
of Construction Endorsements, in each case (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations, foundations, underground utilities and footings) with a waiver of
depreciation; (B) containing an agreed amount endorsement with respect to the
Improvements and Personal

 

69

--------------------------------------------------------------------------------


 

Property waiving all co insurance provisions; (C) providing for no deductible in
excess of Ten Thousand and No/100 Dollars ($10,000.00) for flood coverage and no
deductible in excess of One Hundred Thousand and No/100 Dollars ($100,000) for
all such insurance coverage, provided however with respect to windstorm
coverage, and including loss caused directly by the peril of Flood occurring in
conjunction with a “Named Windstorm”, providing for no deductible in excess of
Two Hundred Fifty Thousand and No/100 Dollars ($250,000) or five percent (5%) of
total insurable value, whichever is higher; and (D) containing an “Ordinance or
Law Coverage” or “Enforcement” endorsement if any of the Improvements or the use
of the applicable Individual Property shall at any time constitute legal non
conforming structures or uses.  In addition, Borrower shall obtain:  (y) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the insurable value replacement costs (including, if applicable, the
replacement costs of any contents stored or located in the Improvements); and
(z) earthquake insurance in amounts and in form and substance satisfactory to
Lender in the event any Individual Property is located in an area with a high
degree of seismic activity, provided that the insurance pursuant to clauses
(y) and (z) hereof shall be on terms consistent with the comprehensive all risk
insurance policy required under this subsection (i);

 

(ii)                                  commercial general liability insurance
against claims for personal injury, bodily injury, death or property damage
occurring upon, in or about the Properties, such insurance (A) to be on the so
called “occurrence” form with a combined limit of not less than Two Million and
No/100 Dollars ($2,000,000.00) in the aggregate and One Million and No/100
Dollars ($1,000,000.00) per occurrence; (B) to continue at not less than the
aforesaid limit until required to be changed by Lender in writing by reason of
changed economic conditions making such protection inadequate; and (C) to cover
at least the following hazards:  (1) premises and operations; (2) products and
completed operations on an “if any” basis; (3) independent contractors;
(4) blanket contractual liability for all legal contracts; and (5) contractual
liability covering the indemnities contained in Article 9 of the Mortgages to
the extent the same is available

 

(iii)                               rental business income insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) covering rental losses or
business interruption, as may be applicable, for a period of at least twelve
(12) months after the date of the casualty and (unless Dollar General is
providing casualty insurance satisfying the requirements of this Section 6.1
with respect to its Improvements at any Individual Property in accordance with
Section 6.1(g) hereof) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of twelve (12) months from the date that the applicable Individual
Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an annual amount equal to one hundred percent (100%) of the
rents or projected gross revenues from the operation of the applicable
Individual Property

 

70

--------------------------------------------------------------------------------


 

(as reduced to reflect expenses not incurred during a period of Restoration). 
The amount of such business income insurance shall be determined prior to the
date hereof and at least once each year thereafter based on Borrower’s
reasonable estimate of the gross income from the applicable Individual Property
for the succeeding twelve (12) month period.  All proceeds payable to Lender
pursuant to this subsection shall be held by Lender and shall be applied in
Lender’s sole discretion to the obligations secured by the Loan Documents from
time to time due and payable hereunder and under the Note; provided, however,
that nothing herein contained shall be deemed to relieve Borrower of its
obligation to pay the obligations secured by the Loan Documents on the
respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

 

(iv)                              at all times during which structural
construction, repairs or alterations are being made with respect to the
Improvements, and only if the Individual Property coverage form does not
otherwise apply, (A) owner’s contingent or protective liability insurance
otherwise known as “Owner Contractor’s Protective Liability,” covering claims
not covered by or under the terms or provisions of the above mentioned
commercial general liability insurance policy; and (B) the insurance provided
for in subsection (i) above written in a so called builder’s risk completed
value form (1) on a non reporting basis, (2) against all risks insured against
pursuant to subsection (i) above, (3) including permission to occupy such
Individual Property, and (4) with an agreed amount endorsement waiving co
insurance provisions;

 

(v)                                 comprehensive boiler and machinery
insurance, if steam boilers or other pressure fixed vessels are in operation, in
amounts as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

 

(vi)                              automobile liability coverage for all owned
and non-owned vehicles, including rented and leased vehicles containing minimum
limits per occurrence of One Million Dollars and 00/100 Dollars ($1,000,000.00),
if applicable;

 

(vii)                           worker’s compensation and employer’s liability
subject to the worker’s compensation laws of the applicable state, if
applicable;

 

(viii)                        umbrella and excess liability insurance in an
amount not less than Ten Million and No/100 Dollars ($10,000,000.00) per
occurrence on terms consistent with the commercial general liability insurance
policy required under subsection (ii) above, including, but not limited to,
supplemental coverage for employer liability and automobile liability, if
applicable, which umbrella liability coverage shall apply in excess of the
automobile liability coverage in subsection (vi) above;

 

(ix)                              the insurance required under this
Section 6.1(a) shall cover perils of terrorism and acts of terrorism (including,
without limitation, domestic, foreign, certified and uncertified as set forth in
TRIA) and Borrower shall maintain insurance for loss

 

71

--------------------------------------------------------------------------------


 

resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under this Sections 6.1(a) at all times during
the term of the Loan; and

 

(x)                                 upon sixty (60) days’ written notice, such
other reasonable insurance including, but not limited to, sinkhole or land
subsidence insurance, and in such reasonable amounts as Lender from time to time
may reasonably request against such other insurable hazards which at the time
are commonly insured against for property similar to the Individual Property
located in or around the region in which such Individual Property is located.

 

(b)                                 All insurance provided for in
Section 6.1(a) above shall be obtained under valid and enforceable policies
(collectively, the “Policies” or in the singular, the “Policy”), and shall be
subject to the approval of Lender as to insurance companies, amounts,
deductibles, loss payees and insureds.  The Policies shall be issued by
financially sound and responsible insurance companies authorized to do business
in the State and having a rating of “A:X” or better in the current Best’s
Insurance Reports and a claims paying ability rating of “A” or better by at
least two (2) of the Rating Agencies, including (i) S&P, (ii) Fitch, and
(iii) Moody’s, if Moody’s is rating the Securities.  The Policies described in
Section 6.1 (other than those strictly limited to liability protection) shall
designate Lender as loss payee.  Not less than fifteen (15) days prior to the
expiration dates of the Policies theretofore furnished to Lender, certificates
of insurance evidencing the Policies. Evidence satisfactory to Lender of payment
of the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender once they are due.

 

(c)                                  Any blanket insurance Policy shall
specifically allocate to each Individual Property the amount of coverage from
time to time required hereunder and shall otherwise provide the same protection
as would a separate Policy insuring only such Individual Property in compliance
with the provisions of Section 6.1(a) hereof.

 

(d)                                 All Policies of insurance provided for or
contemplated by Section 6.1(a), except for the Policy referenced in
Section 6.1(a)(vii), shall name Borrower as the insured and Lender as the
additional insured, as its interests may appear, and in the case of property
damage, boiler and machinery, flood and earthquake insurance, shall contain a so
called New York standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender.

 

(e)                                  All Policies shall contain clauses or
endorsements to the effect that:

 

(i)                                     no act or negligence of Borrower, or
anyone acting for Borrower, or of any Tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned;

 

(ii)                                  the Policy shall not be materially changed
(other than to increase the coverage provided thereby) or canceled without at
least thirty (30) days written notice to Lender and any other party named
therein as an additional insured;

 

72

--------------------------------------------------------------------------------


 

(iii)                               the issuers thereof shall give written
notice to Lender if the Policy has not been renewed thirty (30) days prior to
its expiration; and

 

(iv)                              Lender shall not be liable for any Insurance
Premiums thereon or subject to any assessments thereunder.

 

(f)                                   If at any time Lender is not in receipt of
written evidence that all insurance required hereunder is in full force and
effect, Lender shall have the right, after five (5) Business Days written notice
to Borrower, to take such action as Lender deems necessary to protect its
interest in the Properties, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate.  All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgages and shall bear
interest at the Default Rate.

 

(g)                                  Notwithstanding the foregoing, if Dollar
General provides insurance satisfying the requirements hereof with respect to
its Improvements at any Individual Property, such insurance shall satisfy
Borrower’s obligations hereunder, provided that (x) such insurance shall name
each of Borrower and Lender as the additional insured, and (y) the Tenant
Insurance Conditions are satisfied.  For purposes hereof, “Tenant Insurance
Conditions” shall mean that (i) no default shall exist under the applicable
Dollar General Lease beyond the expiration of any applicable notice and cure
periods, (ii) the applicable Dollar General Lease has not expired or been
terminated and is in effect, (iii)  no Event of Default shall exist, and
(iv) Borrower timely provides to Lender satisfactory evidence of all required
insurance as to the applicable Dollar General Individual Property as required
pursuant to this Agreement.  In the event that the insurance coverage provided
by Dollar General is ineffective upon termination of the Dollar General Lease or
otherwise fails to satisfy the requirements of Section 6.1 above, in whole or in
part, Borrower shall, or shall cause Guarantor to, provide a “different in
conditions” policy that insures the Tenant’s premises in accordance with the
terms of this Section 6.1 above.

 

Section 6.2                                   Casualty. If any Individual
Property shall be damaged or destroyed, in whole or in part, by fire or other
casualty (a “Casualty”), Borrower shall give prompt written notice of such
damage to Lender and shall promptly commence and diligently prosecute the
completion of the Restoration of such Individual Property pursuant to
Section 6.4 hereof as nearly as possible to the condition such Individual
Property was in immediately prior to such Casualty, with such alterations as may
be reasonably approved by Lender and otherwise in accordance with Section 6.4
hereof (a “Restoration”).  Borrower shall pay all costs of such Restoration
whether or not such costs are covered by insurance.  Lender may, but shall not
be obligated to make proof of loss if not made promptly by Borrower.  In
addition, Lender may participate in any settlement discussions with any
insurance companies (and shall approve the final settlement, which approval
shall not be unreasonably withheld or delayed) with respect to any Casualty in
which the Net Proceeds or the costs of completing the Restoration are equal to
or greater than the Relevant Restoration Threshold and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.

 

Section 6.3                                   Condemnation. Borrower shall
promptly give Lender notice of the actual or threatened commencement of any
proceeding for the Condemnation of any Individual

 

73

--------------------------------------------------------------------------------


 

Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings.  Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation.  Borrower shall, at
its expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings.  Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt.  Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note. 
If any portion of an Individual Property is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of
such Individual Property pursuant to Section 6.4 hereof and otherwise comply
with the provisions of Section 6.4 hereof.  If any Individual Property is sold,
through foreclosure or otherwise, prior to the receipt by Lender of the Award,
Lender shall have the right, whether or not a deficiency judgment on the Note
shall have been sought, recovered or denied, to receive the Award, or a portion
thereof sufficient to pay the Debt.

 

Notwithstanding the foregoing provisions of this Section 6.3, and Section 6.4
hereof, if the Loan or any portion thereof is included in a REMIC Trust and,
immediately following a release of any portion of the Lien of any Mortgage in
connection with a Condemnation (but taking into account any proposed Restoration
on the remaining portion of the applicable Individual Property), the Loan to
Value Ratio is greater than 125% (such value to be determined, in Lender’s sole
discretion, by any commercially reasonable method permitted to a REMIC Trust),
the principal balance of the Loan must be paid down by the least of the
following amounts:  (i) the net Condemnation Proceeds, (ii) the fair market
value of the released property at the time of the release, or (iii) an amount
such that the Loan to Value Ratio (as so determined by Lender) does not increase
after the release, unless the Lender receives an opinion of counsel that if such
amount is not paid, the Securitization will not fail to maintain its status as a
REMIC Trust as a result of the related release of such portion of the Lien of
the Mortgages.

 

Section 6.4                                   Restoration. The following
provisions shall apply in connection with the Restoration of any Individual
Property:

 

(a)                                 If the Net Proceeds shall be less than the
Relevant Restoration Threshold and the costs of completing the Restoration shall
be less than the Relevant Restoration Threshold, the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) hereof are met and Borrower delivers
to Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.

 

(b)                                 If the Net Proceeds are equal to or greater
than the Relevant Restoration Threshold or the costs of completing the
Restoration is equal to or greater than the Relevant Restoration Threshold,
Lender shall make the Net Proceeds available for the Restoration in

 

74

--------------------------------------------------------------------------------


 

accordance with the provisions of this Section 6.4.  The term “Net Proceeds” for
purposes of this Section 6.4 shall mean:  (1) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv), (ix) and
(x) as a result of such damage or destruction, after deduction of its reasonable
costs and expenses (including, but not limited to, reasonable counsel fees), if
any, in collecting same (“Insurance Proceeds”), or (2) the net amount of the
Award, after deduction of its reasonable costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.

 

(i)                                     The Net Proceeds shall be made available
to Borrower for Restoration provided that each of the following conditions are
met:

 

(A)                               no Event of Default shall have occurred and be
continuing;

 

(B)                               (1) in the event the Net Proceeds are
Insurance Proceeds, and (x) less than twenty-five percent (25%) of the total
floor area of the Improvements on the Individual Property has been damaged,
destroyed or rendered unusable as a result of such Casualty or (y) Borrower is
required under a Lease exceeding the Relevant Leasing Threshold to use the Net
Proceeds for the Restoration of the Property, or (2) in the event the Net
Proceeds are Condemnation Proceeds, and (x) less than ten percent (10%) of the
land constituting the Individual Property is taken, and such land is located
along the perimeter or periphery of the Individual Property, and no portion of
the Improvements is located on such land, or (y) Borrower is required under a
Lease exceeding the Relevant Leasing Threshold to use the Net Proceeds for the
Restoration of such Individual Property;

 

(C)                               Leases demising in the aggregate a percentage
amount equal to or greater than the Rentable Space Percentage of the total
rentable space in an Individual Property which has been demised under executed
and delivered Leases in effect as of the date of the occurrence of such Casualty
or Condemnation, whichever the case may be, shall remain in full force and
effect during and after the completion of the Restoration, notwithstanding the
occurrence of any such Casualty or Condemnation, whichever the case may be, and
Borrower and/or Tenant, as applicable under the respective Lease, will make all
necessary repairs and restorations thereto at their sole cost and expense.  The
term “Rentable Space Percentage” shall mean (1) in the event the Net Proceeds
are Insurance Proceeds, a percentage amount equal to fifty percent (50%) and
(2) in the event the Net Proceeds are Condemnation Proceeds, a percentage amount
equal to fifty percent (50%);

 

(D)                               Borrower shall commence the Restoration as
soon as reasonably practicable (but in no event later than ninety (90) days
after such Casualty or Condemnation, whichever the case may be, occurs) and
shall diligently pursue the same to satisfactory completion;

 

(E)                                Lender shall be satisfied that any operating
deficits, including all scheduled payments of principal and interest under the
Note, which will be

 

75

--------------------------------------------------------------------------------


 

incurred with respect to the Individual Property as a result of the occurrence
of any such Casualty or Condemnation, whichever the case may be, will be covered
out of (1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii) hereof, if applicable, or (3) by other funds of Borrower;

 

(F)                                 Lender shall be satisfied that the
Restoration will be completed on or before the earliest to occur of (1) six (6)
months prior to the Anticipated Repayment Date, (2) the earliest date required
for such completion under the terms of any Leases, (3) such time as may be
required under all applicable Legal Requirements in order to repair and restore
the applicable Individual Property to the condition it was in immediately prior
to such Casualty or to as nearly as possible the condition it was in immediately
prior to such Condemnation, as applicable, or (4) the expiration of the
insurance coverage referred to in Section 6.1(a)(ii) hereof;

 

(G)                               the Individual Property and the use thereof
after the Restoration will be in compliance with and permitted under all
applicable Legal Requirements;

 

(H)                              the Restoration shall be done and completed by
Borrower in an expeditious and diligent fashion and in compliance with all
applicable Legal Requirements;

 

(I)                                   such Casualty or Condemnation, as
applicable, does not result in the loss of access to the related Individual
Property or the related Improvements;

 

(J)                                   the Debt Service Coverage Ratio for the
affected Individual Property, after giving effect to the Restoration, based on
the trailing six (6) month period immediately preceding the date of
determination, shall be equal to or greater than 2.0 to 1.0;

 

(K)                              Borrower shall deliver, or cause to be
delivered, to Lender a signed detailed budget approved in writing by Borrower’s
architect or engineer stating the entire cost of completing the Restoration,
which budget should be consistent with restoration budgets of similar retail
properties then owned and operated by nationally recognized owners and operators
of retail properties located in the areas in which the applicable Individual
Property is located; and

 

(L)                                the Net Proceeds together with any cash or
cash equivalent deposited by Borrower with Lender are sufficient in Lender’s
discretion to cover the cost of the Restoration.

 

(ii)                                  The Net Proceeds shall be held by Lender
in an interest-bearing Eligible Account and, until disbursed in accordance with
the provisions of this Section 6.4(b), shall constitute additional security for
the Debt and Other Obligations under the Loan Documents.  The Net Proceeds shall
be disbursed by Lender to, or as directed by, Borrower from time to time during
the course of the Restoration, upon receipt of evidence satisfactory to Lender
that (A) all materials installed and work and labor

 

76

--------------------------------------------------------------------------------


 

performed (except to the extent that they are to be paid for out of the
requested disbursement) in connection with the Restoration have been paid for in
full, and (B) there exist no notices of pendency, stop orders, mechanic’s or
materialman’s liens or notices of intention to file same, or any other liens or
encumbrances of any nature whatsoever on the Individual Property which have not
either been fully bonded to the satisfaction of Lender and discharged of record
or in the alternative fully insured to the satisfaction of Lender by the title
company issuing the applicable Title Insurance Policy.

 

(iii)                               All plans and specifications required in
connection with the Restoration shall be subject to prior review and acceptance
in all respects by Lender and by an independent consulting engineer selected by
Lender (the “Casualty Consultant”), such review and acceptance not to be
unreasonably withheld or delayed.  Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with the Restoration.  The identity of the contractors,
subcontractors and materialmen engaged in the Restoration, as well as the
contracts under which they have been engaged, shall be subject to prior review
and approval by Lender and the Casualty Consultant, such review and acceptance
not to be unreasonably withheld or delayed.  All costs and expenses incurred by
Lender in connection with making the Net Proceeds available for the Restoration
including, without limitation, reasonable counsel fees and disbursements and the
Casualty Consultant’s fees, shall be paid by Borrower.

 

(iv)                              In no event shall Lender be obligated to make
disbursements of the Net Proceeds in excess of an amount equal to the costs
actually incurred from time to time for work in place as part of the
Restoration, as certified by the Casualty Consultant, minus the Casualty
Retainage.  The term “Casualty Retainage” shall mean an amount equal to ten
percent (10%) of the costs actually incurred for work in place as part of the
Restoration, as certified by the Casualty Consultant, until the Restoration has
been completed.  The Casualty Retainage shall in no event, and notwithstanding
anything to the contrary set forth above in this Section 6.4(b), be less than
the amount actually held back by Borrower from contractors, subcontractors and
materialmen engaged in the Restoration.  The Casualty Retainage shall not be
released until the Casualty Consultant certifies to Lender that the Restoration
has been completed in accordance with the provisions of this Section 6.4(b) and
that all approvals necessary for the re-occupancy and use of the Individual
Property have been obtained from all appropriate governmental and
quasi-governmental authorities, and Lender receives evidence satisfactory to
Lender that the costs of the Restoration have been paid in full or will be paid
in full out of the Casualty Retainage; provided, however, that Lender will
release the portion of the Casualty Retainage being held with respect to any
contractor, subcontractor or materialman engaged in the Restoration as of the
date upon which the Casualty Consultant certifies to Lender that the contractor,
subcontractor or materialman has satisfactorily completed all work and has
supplied all materials in accordance with the provisions of the contractor’s,
subcontractor’s or materialman’s contract, the contractor, subcontractor or
materialman delivers the lien waivers and evidence of payment in full of all
sums due to the contractor, subcontractor or materialman as may be reasonably
requested by Lender or by the title company issuing the related Title Insurance
Policy, and Lender receives an endorsement to the related Title Insurance Policy
insuring the

 

77

--------------------------------------------------------------------------------


 

continued priority of the lien of the related Mortgage and evidence of payment
of any premium payable for such endorsement.  If required by Lender, the release
of any such portion of the Casualty Retainage shall be approved by the surety
company, if any, which has issued a payment or performance bond with respect to
the contractor, subcontractor or materialman.

 

(v)                                 Lender shall not be obligated to make
disbursements of the Net Proceeds more frequently than once every calendar
month.

 

(vi)                              If at any time the Net Proceeds or the
undisbursed balance thereof shall not, in the reasonable opinion of Lender in
consultation with the Casualty Consultant, be sufficient to pay in full the
balance of the costs which are estimated by the Casualty Consultant to be
incurred in connection with the completion of the Restoration, Borrower shall
deposit the deficiency (the “Net Proceeds Deficiency”) with Lender before any
further disbursement of the Net Proceeds shall be made.  The Net Proceeds
Deficiency deposited with Lender shall be held by Lender and shall be disbursed
for costs actually incurred in connection with the Restoration on the same
conditions applicable to the disbursement of the Net Proceeds, and until so
disbursed pursuant to this Section 6.4(b) shall constitute additional security
for the Debt and Other Obligations under the Loan Documents.

 

(vii)                           The excess, if any, of the Net Proceeds (and the
remaining balance, if any, of the Net Proceeds Deficiency) deposited with Lender
after the Casualty Consultant certifies to Lender that the Restoration has been
completed in accordance with the provisions of this Section 6.4(b), and the
receipt by Lender of evidence satisfactory to Lender that all costs incurred in
connection with the Restoration have been paid in full, shall be deposited in
the Cash Management Account to be disbursed in accordance with this Agreement,
provided no Event of Default shall have occurred and shall be continuing under
the Note, this Agreement or any of the other Loan Documents.

 

(c)                                  All Net Proceeds not required (i) to be
made available for the Restoration or (ii) to be returned to Borrower as excess
Net Proceeds pursuant to Section 6.4(b)(vii) hereof may be retained and applied
by Lender toward the payment of the Debt in accordance with Section 2.4.2
hereof, whether or not then due and payable in such order, priority and
proportions as Lender in its sole discretion shall deem proper (provided no
Event of Default exists, Borrower shall not be required to pay any Yield
Maintenance Premium in connection with such payment), or, at the discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve, in its discretion.

 

(d)                                 Notwithstanding anything in Section 6.4(a),
(b) or (c) above, if immediately after giving effect to the release of a portion
of the Property taken through Condemnation, the Loan To Value ratio of the
remaining Property, as determined by Lender in its sole discretion using any
commercially reasonable valuation method, exceeds 125%, all Condemnation
Proceeds shall be retained and applied by Lender toward the payment of the Debt
in accordance with Section 2.4.2 hereof, whether or not then due and payable in
such order, priority and proportions as Lender in its sole discretion shall deem
proper.

 

78

--------------------------------------------------------------------------------


 

(e)                                  In the event of foreclosure of the Mortgage
with respect to an Individual Property, or other transfer of title of an
Individual Property in extinguishment in whole or in part of the Debt all right,
title and interest of Borrower in and to the Policies that are not blanket
Policies then in force concerning such Individual Property and all proceeds
payable thereunder shall thereupon vest in the purchaser at such foreclosure or
Lender or other transferee in the event of such other transfer of title.

 

(f)                                   Lender shall with reasonable promptness
following any Casualty or Condemnation notify Borrower whether or not Net
Proceeds are required to be made available to Borrower for Restoration pursuant
to this Section 6.4.  All Net Proceeds not required to be made available for
Restoration shall be retained and applied by Lender in accordance with
Section 2.4.2(a) hereof (a “Net Proceeds Prepayment”).  If such Net Proceeds
Prepayment with respect to any Casualty or Condemnation shall be equal to or
greater than sixty percent (60%) of the applicable Release Amount, the
applicable Individual Borrower shall have the right to elect to prepay the
Release Amount of the applicable Individual Property in whole, but not in part
(a “Casualty/Condemnation Prepayment”) in accordance with
Section 2.4.2(b) hereof upon satisfaction of the following conditions: 
(i) within thirty (30) days following the proposed date of the intended Net
Proceeds Prepayment, Borrower shall provide Lender with written notice of
Borrower’s intention to prepay the applicable Release Amount less the amount of
the Net Proceeds Prepayment, (ii) Borrower shall prepay the applicable Release
Amount in accordance with Section 2.4.2(b) hereof on or before the second
Payment Date (or, if such day is not a Business Day, the immediately succeeding
Business Day) occurring following the proposed date of the intended Net Proceeds
Prepayment, and (iii) no Event of Default shall exist on the date of such
Casualty/Condemnation Prepayment.  Notwithstanding anything in Section 6.2 or
Section 6.3 to the contrary, Borrower shall not have any obligation to commence
Restoration of the applicable Individual Property upon delivery of the written
notice set forth in clause (i) of the preceding sentence (unless Borrower
subsequently shall fail to satisfy the requirement of clause (ii) of the
preceding sentence).

 

(g)                                  If a Tenant leases all or substantially all
of a building located on an Individual Property, and the Improvements thereon
suffer a Casualty or Condemnation, then provided (i) such Tenant is not in
monetary or material non-monetary default under its Lease, (ii) such Lease
remains in full force and effect notwithstanding such Casualty or Condemnation,
(iii) such Tenant remains liable for the obligations under such Lease (without
reduction or abatement unless covered by business interruption/rent loss
insurance), and (iv) such Lease requires Restoration of the Improvements, such
Lease shall govern and control in the event of a conflict between the foregoing
provisions of this Section 6.4 and such Lease.

 

ARTICLE VII - RESERVE FUNDS

 

Section 7.1                                   Intentionally Omitted.

 

Section 7.2                                   Tax and Insurance Escrow Fund.
Borrower shall pay to Lender (a) on the Closing Date an initial deposit and
(b) on each Payment Date thereafter (i) one-twelfth (1/12) of the Taxes and
Other Charges that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes and Other Charges at least thirty (30) days prior to their
respective due dates, and (ii) one-twelfth

 

79

--------------------------------------------------------------------------------


 

(1/12) of the Insurance Premiums that Lender estimates will be payable for the
renewal of the coverage afforded by the Policies upon the expiration thereof in
order to accumulate with Lender sufficient funds to pay all such Insurance
Premiums at least thirty (30) days prior to the expiration of the Policies (said
amounts in (a) and (b) above hereinafter called the “Tax and Insurance Escrow
Fund” and the account in which such amounts are held shall hereinafter be
referred to as Borrower’s “Tax and Insurance Escrow Account”).  Lender will
apply the Tax and Insurance Escrow Fund to payments of Taxes and Insurance
Premiums required to be made by Borrower pursuant to Section 5.1.2 hereof and
under the Mortgage.  In making any payment relating to the Tax and Insurance
Escrow Fund, Lender may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Taxes) or insurer
or agent (with respect to Insurance Premiums), without inquiry into the accuracy
of such bill, statement or estimate or into the validity of any tax, assessment,
sale, forfeiture, tax lien or title or claim thereof; provided, however, Lender
shall use reasonable efforts to pay such real property taxes sufficiently early
to obtain the benefit of any available discounts to which it has knowledge.  If
the amount of the Tax and Insurance Escrow Fund shall exceed the amounts due for
Taxes, Other Charges and Insurance Premiums pursuant to Section 5.1.2 hereof,
Lender shall, in its sole discretion, return any excess to Borrower or credit
such excess against future payments to be made to the Tax and Insurance Escrow
Fund.  The Tax and Insurance Escrow Fund shall be held by Lender in an
interest-bearing account and shall at Lender’s option be held in Eligible
Account at an Eligible Institution.  All interest earned on the Tax and
Insurance Escrow Fund shall be for the benefit of Borrower but shall be added to
and become a part of the Tax and Insurance Escrow Fund.  If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes, Other Charges and Insurance Premiums by the dates
set forth in (a) and (b) above, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments to Lender by the
amount that Lender estimates is sufficient to make up the deficiency at least
thirty (30) days prior to the due date of the Taxes and Other Charges and/or
thirty (30) days prior to expiration of the Policies, as the case may be.

 

Notwithstanding anything to the contrary hereinbefore contained, Lender shall
waive the requirement set forth herein for Borrower to make deposits for the
payment of Insurance Premiums (for an individual building on an Individual
Property) into the Tax and Insurance Escrow Fund so long as (a) no Event of
Default has occurred and is continuing, (b) each Dollar General Lease remains in
full force and effect with no event of default thereunder, (c) Dollar General is
required under the applicable Dollar General Lease to provide, and does provide,
a Policy that satisfies the applicable requirements of Section 6.1 hereof
(including, without limitation, naming Lender as an additional insured) and pays
the related Insurance Premiums directly to the applicable insurance company, and
(d) Borrower delivers to Lender not less than thirty (30) days prior to the
expiration dates of the applicable Policies certificates of insurance evidencing
such Policies accompanied by evidence satisfactory to Lender of payment of the
premiums due thereunder.

 

Further notwithstanding anything to the contrary hereinbefore contained, Lender
shall waive the requirement set forth herein for Borrower to make deposits for
the payment of Taxes into the Tax and Insurance Escrow Fund so long as (a) no
Event of Default then exists, (b) Dollar General (x) with respect to each
Individual Property, occupies one (1) or more parcels which constitute a
separate tax lot or lots and does not constitute a portion of any other tax lot
not a part

 

80

--------------------------------------------------------------------------------


 

of such Individual Property, and (y) is required under each Dollar General Lease
to pay, and does pay, Taxes directly to the appropriate public office,
(c) Borrower provides to Lender, at least ten (10) days prior to the date on
which such Taxes would be delinquent, evidence satisfactory (as determined by
Lender) that such Taxes have been paid by Dollar General, and (d) each Dollar
General Lease remains in full force and effect with no event of default
thereunder.

 

Section 7.3                                   Intentionally Omitted.

 

Section 7.4                                   Intentionally Omitted.

 

Section 7.5                                   Excess Cash Flow Reserve Fund.

 

7.5.1                     Deposits to Excess Cash Flow Reserve Fund.  During a
Cash Sweep Period prior to the Anticipated Repayment Date, all Excess Cash Flow
in the Cash Management Account shall be deposited with Lender and held by Lender
as additional security for the Loan and amounts so held shall be hereinafter
referred to as the “Excess Cash Flow Reserve Fund” and the account to which such
amounts are held shall hereinafter be referred to as the “Excess Cash Flow
Reserve Account”.  If on or prior to the Anticipated Repayment Date Borrower
does not pay to Lender the outstanding principal balance of the Loan, all
accrued and unpaid interest and all other amounts due hereunder and under the
Note, the Mortgages and the other Loan Documents, then, on the Anticipated
Repayment Date, all funds in the Excess Cash Flow Reserve Account and all Excess
Cash Flow that accrues thereafter shall be applied pursuant to the second
sentence of Section 2.3.2 hereof (including, for the avoidance of doubt, any and
all termination fees payable to Borrower by Dollar General under the Dollar
General Lease).  Following the Anticipated Repayment Date, all Excess Cash Flow
in the Cash Management Account shall be applied by Lender pursuant to
Section 2.3.2 hereof.

 

7.5.2                     Release of Excess Cash Flow Reserve Funds.  Upon the
occurrence of a Cash Sweep Event Cure, all Excess Cash Flow Reserve Funds shall
be deposited into the Lockbox Account to be disbursed in accordance with
Section 2.7.1 hereof.  Any Excess Cash Flow Reserve Funds remaining after the
Debt has been paid in full shall be paid to Borrower..

 

Section 7.6                                   Reserve Funds, Generally.

 

(a)                                 Borrower grants to Lender a first-priority
perfected security interest in each of the Reserve Funds and any and all monies
now or hereafter deposited in each Reserve Fund as additional security for
payment of the Debt.  Until expended or applied in accordance herewith, the
Reserve Funds shall constitute additional security for the Debt.

 

(b)                                 Upon the occurrence of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion.  In addition, if an
Event of Default shall exist, Borrower shall not be entitled to disbursements
from any Reserve Fund.

 

(c)                                  The Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender.  The Reserve
Funds shall be held in an Eligible Account in Permitted Investments as directed
by Lender or Lender’s Servicer.  All interest on a Reserve

 

81

--------------------------------------------------------------------------------


 

Fund other than the Excess Cash Flow Reserve Fund (which shall accrue for the
benefit of Lender) shall be added to and become a part thereof and shall be
disbursed in accordance with the terms hereof.  Borrower shall be responsible
for payment of any federal, state or local income or other tax applicable to the
interest earned on the Reserve Funds credited or paid to Borrower.

 

(d)                                 Borrower shall not, without obtaining the
prior written consent of Lender, further pledge, assign or grant any security
interest in any Reserve Fund or the monies deposited therein or permit any lien
or encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

 

(e)                                  Neither Lender nor Lender’s Servicer shall
be liable for any loss sustained on the investment of any funds constituting the
Reserve Funds unless occasioned by the gross negligence or willful misconduct of
Lender and/or Lender’s Servicer, as applicable.  Borrower shall indemnify Lender
and Servicer and hold Lender and Servicer harmless from and against any and all
actions, suits, claims, demands, liabilities, losses, damages, obligations and
costs and expenses (including litigation costs and reasonable attorneys’ fees
and expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established
unless occasioned by the gross negligence or willful misconduct of Lender and/or
Lender’s Servicer, as applicable, provided, however, it being acknowledged and
agreed that any default in the payment under a Permitted Investment shall not
constitute the gross negligence or willful misconduct of Lender and/or Lender’s
Servicer.  Borrower shall assign to Lender all rights and claims Borrower may
have against all persons or entities supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

 

(f)                                   The required monthly deposits into the
Reserve Funds and the Monthly Debt Service Payment Amount, shall be added
together and shall be paid as an aggregate sum by Borrower to Lender.

 

(g)                                  Any amount remaining in the Reserve Funds
after the Debt has been paid in full shall be returned to Borrower.

 

ARTICLE VIII - DEFAULTS

 

Section 8.1                                   Event of Default.

 

(a)                                 Each of the following events shall
constitute an event of default hereunder (an “Event of Default”):

 

(i)                                     if any portion of the Debt is not paid
when due, except, with respect to the payment of the Monthly Debt Service
Payment Amount during a Cash Sweep Period caused solely by a DSCR Trigger, to
the extent there are sufficient funds in the Cash Management Account to pay such
Monthly Debt Service Payment Amount when due;

 

(ii)                                  if any of the Taxes or Other Charges are
not paid prior to the date when the same become delinquent, except to the extent
that (x) Borrower is contesting the same

 

82

--------------------------------------------------------------------------------


 

in accordance with the terms of Section 5.1.2 hereof, or (y) during a Cash Sweep
Period caused solely by a DSCR Trigger, there are sufficient funds in the Tax
and Insurance Escrow Account (after deducting funds deposited into such account
in respect of Premiums) to pay such Taxes or Other Charges and Lender fails to
or refuses to pay the same to the extent required under this Agreement;

 

(iii)                               if the Policies are not kept in full force
and effect, or if certified copies of the Policies are not delivered to Lender
within ten (10) days of request;

 

(iv)                              if Borrower Transfers or otherwise encumbers
any portion of any Individual Property without Lender’s prior written consent
(to extent such consent is required) or otherwise violates any of the provisions
of this Agreement and Article 6 of the Mortgage;

 

(v)                                 if any representation or warranty made by
Borrower herein or in any other Loan Document, or in any report, certificate,
financial statement or other instrument, agreement or document furnished to
Lender shall have been false or misleading in any material respect as of the
date the representation or warranty was made;

 

(vi)                              if Borrower or Principal shall make an
assignment for the benefit of creditors;

 

(vii)                           if a receiver, liquidator or trustee shall be
appointed for Borrower or Principal or any other guarantor under any guarantee
issued in connection with the Loan or if Borrower or Principal shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower or Principal, or if any proceeding for the dissolution or
liquidation of Borrower or Principal shall be instituted; provided, however, if
such appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or Principal upon the same not being discharged, stayed
or dismissed within ninety (90) days;

 

(viii)                        if Borrower attempts to assign its rights under
this Agreement or any of the other Loan Documents or any interest herein or
therein in contravention of the Loan Documents;

 

(ix)                              if Guarantor or any guarantor or indemnitor
under any guaranty or indemnity issued in connection with the Loan shall make an
assignment for the benefit of creditors or if a receiver, liquidator or trustee
shall be appointed for Guarantor or any guarantor or indemnitor under any
guarantee or indemnity issued in connection with the Loan or if Guarantor or
such other guarantor or indemnitor shall be adjudicated a bankrupt or insolvent,
or if any petition for bankruptcy, reorganization or arrangement pursuant to
federal bankruptcy law, or any similar federal or state law, shall be filed by
or against, consented to, or acquiesced in by, Guarantor or such other guarantor
or indemnitor, or if any proceeding for the dissolution or liquidation of
Guarantor or such other guarantor or indemnitor shall be instituted; provided,
however, if such appointment, adjudication, petition or proceeding was
involuntary and not consented to by Guarantor

 

83

--------------------------------------------------------------------------------


 

or such other guarantor or indemnitor, upon the same not being discharged,
stayed or dismissed within ninety (90) days; provided, further, however, it
shall be at Lender’s option to determine whether any of the foregoing shall be
an Event of Default;

 

(x)                                 if Borrower breaches any covenant contained
in Section 4.1.30 hereof or any negative covenant contained in Section 5.2
hereof;

 

(xi)                              with respect to any term, covenant or
provision set forth herein which specifically contains a notice requirement or
grace period, if Borrower shall be in default under such term, covenant or
condition after the giving of such notice or the expiration of such grace
period;

 

(xii)                           intentionally omitted;

 

(xiii)                        intentionally omitted;

 

(xiv)                       if Borrower shall continue to be in Default under
any of the terms, covenants or conditions of Section 9.1 hereof, or fails to
cooperate with Lender in connection with a Securitization pursuant to the
provisions of Section 9.1 hereof, for five (5) days after notice to Borrower
from Lender;

 

(xv)                          if Borrower shall continue to be in Default under
any of the other terms, covenants or conditions of this Agreement not specified
in subsections (i) to (xiv) above, for ten (10) days after notice to Borrower
from Lender, in the case of any Default which can be cured by the payment of a
sum of money, or for thirty (30) days after notice from Lender in the case of
any other Default; provided, however, that if such non-monetary Default is
susceptible of cure but cannot reasonably be cured within such thirty (30) day
period and provided further that Borrower shall have commenced to cure such
Default within such thirty (30) day period and thereafter diligently and
expeditiously proceeds to cure the same, such thirty (30) day period shall be
extended for such time as is reasonably necessary for Borrower in the exercise
of due diligence to cure such Default, such additional period not to exceed one
hundred twenty (120) days; or

 

(xvi)                       if there shall be default under any of the other
Loan Documents beyond any applicable cure periods contained in such documents,
whether as to any Individual Borrower or any Individual Property, or if any
other such event shall occur or condition shall exist, if the effect of such
default, event or condition is to accelerate the maturity of any portion of the
Debt or to permit Lender to accelerate the maturity of all or any portion of the
Debt.

 

(b)                                 Upon the occurrence of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or
(viii) above) and at any time thereafter, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, Lender may take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and in and to all or any Individual Property, including, without limitation,
declaring the Debt to be immediately due and payable, and Lender may enforce or
avail itself of any or all rights or remedies provided in the Loan Documents
against Borrower and any or all of the Properties, including, without
limitation, all

 

84

--------------------------------------------------------------------------------


 

rights or remedies available at law or in equity; and upon any Event of Default
described in clauses (vi), (vii) or (viii) above, the Debt and Other Obligations
of Borrower hereunder and under the other Loan Documents shall immediately and
automatically become due and payable, without notice or demand, and Borrower
hereby expressly waives any such notice or demand, anything contained herein or
in any other Loan Document to the contrary notwithstanding.

 

Section 8.2                                   Remedies.

 

(a)                                 Upon the occurrence of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents with respect to all or any part of any Individual Property.  Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents.  Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Properties and each Mortgage has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

 

(b)                                 With respect to Borrower and the Properties,
nothing contained herein or in any other Loan Document shall be construed as
requiring Lender to resort to any Individual Property for the satisfaction of
any of the Debt in any preference or priority to any other Individual Property,
and Lender may seek satisfaction out of all of the Properties, or any part
thereof, in its absolute discretion in respect of the Debt.  In addition, to the
extent permitted by applicable law, Lender shall have the right from time to
time to partially foreclose the Mortgages in any manner and for any amounts
secured by the Mortgages then due and payable as determined by Lender in its
sole discretion including, without limitation, the following circumstances: 
(i) in the event Borrower defaults beyond any applicable grace period in the
payment of one or more scheduled payments of principal and interest, Lender may
foreclose one or more of the Mortgages to recover such delinquent payments or
(ii) in the event Lender elects to accelerate less than the entire outstanding
principal balance of the Loan, Lender may foreclose one or more of the Mortgages
to recover so much of the principal balance of the Loan as Lender may accelerate
and such other sums secured by one or more of the Mortgages as Lender may
elect.  Notwithstanding one or more partial foreclosures, the Property shall
remain subject to the Mortgages to secure payment of sums secured by the
Mortgages and not previously recovered.

 

(c)                                  Lender shall have the right from time to
time to sever the Note and the other Loan Documents into one or more separate
notes, mortgages and other security documents (the “Severed Loan Documents”) in
such denominations as Lender shall determine in its sole

 

85

--------------------------------------------------------------------------------


 

discretion for purposes of evidencing and enforcing its rights and remedies
provided hereunder.  Borrower shall execute and deliver to Lender from time to
time, promptly after the request of Lender, a severance agreement and such other
documents as Lender shall request in order to effect the severance described in
the preceding sentence, all in form and substance reasonably satisfactory to
Lender.  Borrower hereby absolutely and irrevocably appoints Lender following
the occurrence of an Event of Default as its true and lawful attorney, coupled
with an interest, in its name and stead to make and execute all documents
necessary or desirable to effect the aforesaid severance, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power.  Borrower shall be obligated to pay any
costs or expenses incurred in connection with the preparation, execution,
recording or filing of the Severed Loan Documents and the Severed Loan Documents
shall not contain any representations, warranties or covenants not contained in
the Loan Documents and any such representations and warranties contained in the
Severed Loan Documents will be given by Borrower only as of the Closing Date.

 

(d)                                 As used in this Section 8.2, a “foreclosure”
shall to the extent permitted by applicable law, include, without limitation,
any sale by power of sale

 

Section 8.3                                   Remedies Cumulative; Waivers. The
rights, powers and remedies of Lender under this Agreement shall be cumulative
and not exclusive of any other right, power or remedy which Lender may have
against Borrower pursuant to this Agreement or the other Loan Documents, or
existing at law or in equity or otherwise.  Lender’s rights, powers and remedies
may be pursued singularly, concurrently or otherwise, at such time and in such
order as Lender may determine in Lender’s sole discretion.  No delay or omission
to exercise any remedy, right or power accruing upon an Event of Default shall
impair any such remedy, right or power or shall be construed as a waiver
thereof, but any such remedy, right or power may be exercised from time to time
and as often as may be deemed expedient.  A waiver of one Default or Event of
Default with respect to Borrower shall not be construed to be a waiver of any
subsequent Default or Event of Default by Borrower or to impair any remedy,
right or power consequent thereon.

 

ARTICLE IX - SPECIAL PROVISIONS

 

Section 9.1                                   Securitization.

 

9.1.1                     Sale of Notes and Securitization.

 

(a)                                 Borrower acknowledges and agrees that Lender
may sell all or any portion of the Loan and the Loan Documents, or issue one or
more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”).

 

86

--------------------------------------------------------------------------------


 

(b)                                 At the request of Lender, and to the extent
not already required to be provided by or on behalf of Borrower under this
Agreement, Borrower shall use reasonable efforts to provide information not in
the possession of Lender or which may be reasonably required by Lender or take
other actions reasonably required by Lender, in each case in order to satisfy
the market standards to which Lender customarily adheres or which may be
reasonably required by prospective investors and/or the Rating Agencies in
connection with any such Securitization.  Lender shall have the right to provide
to prospective investors and the Rating Agencies any information in its
possession, including, without limitation, financial statements relating to
Borrower, Guarantor, if any, mezzanine borrower, if any, the Property and any
Tenant of the Improvements.  Borrower acknowledges that certain information
regarding the Loan and the parties thereto and the Property may be included in a
private placement memorandum, prospectus or other disclosure documents (the
“Disclosure Documents”).  Borrower agrees that each of Borrower, Principal,
Guarantor, and their respective officers and representatives, shall, at Lender’s
request, at its sole cost and expense, cooperate with Lender’s efforts to
arrange for a Securitization in accordance with the market standards to which
Lender customarily adheres and/or which may be required by prospective investors
and/or the Rating Agencies in connection with any such Securitization. 
Borrower, Principal, Guarantor and mezzanine borrower, if any, agree to review,
at Lender’s request in connection with the Securitization, the Disclosure
Documents as such Disclosure Documents relate to Borrower, Principal, Guarantor,
the mezzanine borrower, if any, the Property and the Loan, including without
limitation, the sections entitled “Risk Factors,” “Special Considerations,”
“Description of the Mortgage,” “Description of the Mortgage Loan and Mortgaged
Property,” “The Manager,” “The Borrower,” and “Certain Legal Aspects of the
Mortgage Loan,” and at Lender’s request shall confirm that the factual
statements and representations contained in such sections and such other
information in the Disclosure Documents (to the extent such information relates
to, or is based on, or includes any information regarding the Property,
Borrower, Guarantor, the mezzanine borrower, if any, Manager and/or the Loan) do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made, in the light of the
circumstances under which they were made, not misleading.

 

(c)                                  Borrower agrees to make upon Lender’s
written request, without limitation, all structural or other changes to the Loan
(including delivery of one or more new component notes to replace the original
note or modify the original note to reflect multiple components of the Loan and
such new notes or modified note may have different interest rates and
amortization schedules), modifications to any documents evidencing or securing
the Loan, creation of one or more mezzanine loans (including amending Borrower’s
organizational structure to provide for one or more mezzanine borrowers),
delivery of opinions of counsel acceptable to the Rating Agencies or potential
investors and addressing such matters as the Rating Agencies or potential
investors may require, and/or (prior to Securitization of the Loan) to
cross-default and/or cross-collateralize the Loan with an Affiliate Loan;
provided, however, that in creating such new notes or modified notes or
mezzanine notes Borrower shall not be required to modify (i) the overall
interest rate of the Note at the time of the creation of such new notes or
modified notes or mezzanine notes (i.e. the initial weighted average interest
rate payable under such new notes or modified notes or mezzanine notes shall
equal the Applicable Interest Rate), (ii) the stated maturity of the Note,
(iii) the aggregate amortization of principal of the Note, (iv) any other
material economic term of the Loan, or (v) decrease the time periods during
which Borrower is permitted to perform its obligations under the Loan
Documents.  Notwithstanding Lender’s

 

87

--------------------------------------------------------------------------------


 

agreement that the initial weighted average interest rate payable under the Note
shall not change, Borrower acknowledges (1) that such new notes or modified
notes or mezzanine notes may, in connection with the application of principal to
such new notes or modified note, subsequently cause the weighted average coupon
of such new notes or modified notes or mezzanine notes to change, and (2) that
Lender may apply principal, interest rates and amortization of the Loan between
such new components in a manner specified by Lender in its sole discretion such
that the pricing and marketability of the Securities and the size of each class
of Securities and the rating assigned to each such class by the Rating Agencies
shall provide the most favorable rating levels and achieve the optimum bond
execution for the Loan.  In connection with the foregoing, Borrower covenants
and agrees to modify the Cash Management Agreement to reflect the newly created
components and/or mezzanine loans.

 

(d)                                 Intentionally omitted.

 

(e)                                  If requested by Lender, Borrower shall
provide Lender, promptly upon request, with any financial statements, or
financial, statistical or operating information, as Lender shall determine to be
required pursuant to Regulation AB under the Securities Act of 1933, as amended,
or the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
amendment, modification or replacement thereto or other legal requirements in
connection with any private placement memorandum, prospectus or other disclosure
documents or any filing pursuant to the Exchange Act in connection with the
Securitization or as shall otherwise be reasonably requested by Lender.

 

9.1.2                     Securitization Costs. All costs and expenses incurred
by Borrower and Guarantor in connection with this Section 9.1 will be paid by
Borrower or Guarantor, respectively.  Notwithstanding the foregoing, all
reasonable third-party out-of-pocket costs and expenses incurred by Borrower and
Guarantor in connection with requests made under Section 9.1.1(b) or
(c) (including, without limitation, the fees and expenses of the Rating
Agencies) shall be paid by Lender.

 

Section 9.2                                   Uncross of Properties.  Each
Individual Each Individual Borrower agrees that Lender shall have the right, at
any time and from time to time, to release any Individual Property (the
“Affected Property”) or Individual Borrower from the cross-defaulting and/or the
cross-collateralization effected pursuant to the grant of the applicable
Mortgage from such Individual Borrower and secured by the lien of the applicable
Mortgage.  In furtherance thereof, Lender shall have the right to (i) sever or
divide the Note and the other Loan Documents in order to allocate to such
Affected Property the portion of the Loan allocable to such Individual Property
(the “Release Amount”) evidenced by a new note and secured by such other loan
documents (collectively, the “New Note”) having a principal amount equal to the
Release Amount applicable to such Affected Property, (ii) segregate the
applicable portion of each of the Reserve Funds relating to the Affected
Property, (iii) release any cross-default and/or cross-collateralization
provisions applicable to such Affected Property and (iv) take such additional
action consistent therewith; provided, that such New Note secured by such
Affected Property, together with the Loan Documents secured by the remaining
Properties, shall not increase in the aggregate (A) any monetary obligation of
Borrower under the Loan Documents (provided, however, it being acknowledged and
agreed that such New Note shall immediately after the dividing of the Note have
the same initial weighted average coupon as the original Note prior to

 

88

--------------------------------------------------------------------------------


 

such dividing, notwithstanding that such New Note may, in connection with the
application of principal to such New Note, subsequently cause the weighted
average coupon of such New Note to change (but not increase, except that the
weighted average coupon may subsequently increase due to prepayments or if an
Event of Default shall occur)), or (B) any other obligation of Borrower under
the Loan Documents in any material respect.  In connection with the transfer of
any such Affected Property as provided for in this Section 9.2, the Loan shall
be reduced by an amount equal to the amount of the New Note applicable to such
Affected Property and the new loan secured by such Affected Property and the New
Note shall be in an amount equal to such Release Amount.  Subsequent to the
release of the Affected Property from the lien of the Loan pursuant to this
Section 9.2, the balances of the components of the Loan shall be the same as
they would have been had a prepayment occurred in an amount equal to the Release
Amount of the Affected Property.  At the request of Lender, each Individual
Borrower shall otherwise cooperate with Lender in its attempt to satisfy all
requirements necessary in order for Lender to obtain written confirmation from
the Rating Agencies that such transfer of the Affected Property from the
Securitization and splitting of the Loan shall not cause a downgrade, withdrawal
or qualification of the then current ratings of the Securities or any class
thereof, which requirements shall include, without limitation:  (A) delivery of
evidence that the single purpose nature and bankruptcy remoteness of each
Individual Borrower owning an Individual Property other than the Affected
Property following such release have not been adversely affected and are in
accordance with the terms and provisions of this Agreement (which evidence may
include a “bring-down” of a bankruptcy non-consolidation opinion from counsel
acceptable to the Rating Agencies); and (B) the execution of such documents and
instruments and delivery by Lender of such opinions of counsel as are typical
for similar transactions, including, an opinion of counsel that the release of
the Affected Property will not be a “significant modification” of this Loan
within the meaning of Section 1.860G-2(b) of the regulations of the United
States Department of the Treasury and that all other requirements applicable, if
any, to the REMIC Trust the holds the Note (if applicable), have been satisfied
or have not otherwise been violated.  All reasonable third party costs and
expenses incurred by Borrower and Guarantor in connection with Borrower’s
complying with this Section 9.2 (including, without limitation, the fees and
expenses of the Rating Agencies) shall be paid by Lender.

 

Section 9.3                                   Exculpation.  Subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Note, this
Agreement, the Mortgages or the other Loan Documents by any action or proceeding
wherein a money judgment shall be sought against Borrower, except that Lender
may bring a foreclosure action, an action for specific performance or any other
appropriate action or proceeding to enable Lender to enforce and realize upon
its interest under the Note, this Agreement, the Mortgages and the other Loan
Documents, or in the Properties, the Rents, or any other collateral given to
Lender pursuant to the Loan Documents; provided, however, that, except as
specifically provided herein, any judgment in any such action or proceeding
shall be enforceable against Borrower only to the extent of Borrower’s interest
in the Properties, in the Rents and in any other collateral given to Lender, and
Lender, by accepting the Note, this Agreement, the Mortgages and the other Loan
Documents, agrees that it shall not sue for, seek or demand any deficiency
judgment against Borrower in any such action or proceeding under or by reason of
or under or in connection with the Note, this Agreement, the Mortgages or the
other Loan Documents.  The provisions of this Section shall not, however,
(a) constitute a waiver, release or impairment of any obligation evidenced or
secured by any of the Loan Documents; (b)

 

89

--------------------------------------------------------------------------------


 

impair the right of Lender to name Borrower as a party defendant in any action
or suit for foreclosure and sale under any of the Mortgages; (c) affect the
validity or enforceability of or any guaranty made in connection with the Loan
or any of the rights and remedies of Lender thereunder; (d) impair the right of
Lender to obtain the appointment of a receiver; (e) impair the enforcement of
any assignment of leases contained in each of the Mortgages; (f) constitute a
prohibition against Lender to seek a deficiency judgment against Borrower (but
not Guarantor) in order to fully realize the security granted by each of the
Mortgages or to commence any other appropriate action or proceeding in order for
Lender to exercise its remedies against all of the Properties; or (g) constitute
a waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and expenses reasonably incurred) arising out of or
in connection with the following:

 

(i)                                     fraud or intentional misrepresentation
by any Individual Borrower, Principal or Guarantor in connection with the Loan;

 

(ii)                                  the gross negligence or willful misconduct
of any Individual Borrower, Principal or Guarantor;

 

(iii)                               material physical waste of any Individual
Property;

 

(iv)                              the removal or disposal of any portion of any
Individual Property after an Event of Default;

 

(v)                                 the misapplication or conversion by any
Individual Borrower, Principal or Guarantor of (A) any Insurance Proceeds paid
by reason of any loss, damage or destruction to any Individual Property which
are not applied by Borrower in accordance with this Agreement, (B) any Awards
received in connection with a Condemnation of all or a portion of any Individual
Property which are not applied by Borrower in accordance with this Agreement,
(C) any Rents following an Event of Default, or (D) any Rents paid more than one
month in advance;

 

(vi)                              failure to pay charges for labor or materials
or other charges or judgments that can create Liens on any portion of any
Individual Property (other than resulting from Lender’s failure to pay Taxes
from the Tax and Insurance Escrow Fund provided that (A) no other Event of
Default shall then exist, (B) each of Borrower has performed all of its
respective obligations under Sections 5.1.2 and 7.2 hereof, and (C) sufficient
funds are then on deposit therein and such funds are allocated for the payment
of such Taxes), provided, that, if (i) such Lien is fully bonded to the
satisfaction of Lender (which bond shall create no obligations on the part of
Borrower), and (ii) such Lien is discharged of record, Borrower shall not have
any liability to Lender for such Lien under this Section 9.3;

 

(vii)                           failure to appoint a new property manager upon
the request of Lender as permitted under this Agreement;

 

(viii)                        any security deposits, advance deposits or any
other deposits collected with respect to any Individual Property which are not
delivered to Lender upon a

 

90

--------------------------------------------------------------------------------


 

foreclosure of such Individual Property or action in lieu thereof, except to the
extent any such security deposits were applied in accordance with the terms and
conditions of any of the Leases prior to the occurrence of the Event of Default
that gave rise to such foreclosure or action in lieu thereof;

 

(ix)                              any materially incorrect or inaccurate
statement, representation or certification set forth in any estoppel from
Borrower dated on or about the date hereof and delivered in connection with the
closing of the Loan; provided, however, that upon Borrower providing to Lender
an estoppel certificate from Dollar General with respect to each Dollar General
Lease on Lender’s or Dollar General’s standard form of estoppel in form and
substance reasonably satisfactory to Lender, Borrower shall not have any further
liabilities or obligations to Lender under this Section 9.3(g)(x); or

 

(x)                                 relating, directly or indirectly, to any
failure of the Individual Property located in Robertsdale, Alabama to be
comprised of one (1) or more parcels which constitute a separate tax lot or
lots; provided, however, that upon Borrower providing to Lender evidence
satisfactory to Lender that the relevant taxing authority has assigned such
separate tax parcel identification numbers to such Individual Property, Borrower
shall not have any further liabilities or obligations to Lender under this
Section 9.3(g)(x) to the extent that such liabilities and/or obligations first
arose on or after such date.

 

Notwithstanding anything to the contrary in this Agreement, the Note or any of
the Loan Documents, (A) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgages or to require that all collateral shall continue
to secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (B) the Debt shall be fully recourse to Borrower (i) in the event of:
(a) Borrower or Principal filing a voluntary petition under the Bankruptcy Code
or any other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against any Individual Borrower or Principal under the
Bankruptcy Code or any other Federal or state bankruptcy or insolvency law in
which any Individual Borrower, Principal or Guarantor colludes with, or
otherwise assists such Person, or solicits or causes to be solicited petitioning
creditors for any involuntary petition against any Individual Borrower or
Principal from any Person; (c) any Individual Borrower or Principal filing an
answer consenting to or otherwise acquiescing in or joining in any involuntary
petition filed against it, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (d) any Individual Borrower
or Principal consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for any
Individual Borrower or Principal or any Individual Property (or any portion
thereof); (e) any Individual Borrower or Principal making an assignment for the
benefit of creditors, or admitting in writing in any insolvency or bankruptcy
proceeding, its insolvency or inability to pay its debts as they become due;
(ii) if the first full monthly payment under the Note not being paid within five
(5) days of notice that such payment is late (provided, however, that such grace
period relates only to the recourse trigger described in this paragraph);
(iii) if any Individual Borrower fails to permit on-site inspections of any
Individual Property (subject to the rights of tenants), or fails to provide
financial information subject to any applicable cure period (except for
financial information required to be delivered by a tenant pursuant to the
applicable Lease that has not been delivered to any Individual Borrower,
provided such Individual

 

91

--------------------------------------------------------------------------------


 

Borrower has requested such financial information from such tenant); (iv) if any
Individual Borrower fails to maintain its status as a Special Purpose Entity,
breaches any representation or fails to comply with any warranty or covenant set
forth in Section 4.1.30 hereof; (v) if any Individual Borrower or any Principal
fails to obtain Lender’s prior written consent (to extent such consent is
required) to any Indebtedness or other voluntary Lien; or (vi) the failure of
any Individual Borrower to obtain Lender’s prior written consent (to extent such
consent is required) to any Transfer as required by this Agreement or the
Mortgages.  Notwithstanding the provision set forth in clause (v) of this
paragraph, a voluntary Lien other than a Lien securing an extension of credit
filed against any Individual Property shall not constitute a full recourse
trigger for purposes of this paragraph provided such Lien (A) is fully bonded to
the satisfaction of Lender and discharged of record within ninety (90) days of
filing, or (B) within such ninety (90) day period, Lender receives affirmative
title insurance from the title insurance company insuring the lien of the
applicable Mortgage that such Lien is subject and subordinate to the lien of
such Mortgage and no enforcement action is commenced by the applicable Lien
holder.  Upon the satisfaction of the conditions set forth in the preceding
sentence with respect to the recourse trigger described in clause (v) above, or
the acceptance by Lender of any cure by Borrower of a recourse trigger described
in clauses (ii), (iii) or (vi) above (which Lender is not obligated to accept
and may reject or accept in its sole and absolute discretion), the Debt shall no
longer be fully recourse to Borrower solely as a result of such trigger,
provided, however, Borrower shall remain liable to the extent of any loss,
damage, cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) arising out of or in
connection with such trigger.

 

Section 9.4                                   Matters Concerning Manager.  If
(a) an Event of Default hereunder has occurred and remains uncured, (b) Manager
shall become subject to a Bankruptcy Action, or (c) a default occurs under the
Management Agreement (beyond any applicable cure period), Borrower shall, at the
request of Lender, terminate the Management Agreement and replace the Manager
with a Qualified Manager pursuant to a Replacement Management Agreement, it
being understood and agreed that the management fee for such Qualified Manager
shall not exceed then prevailing market rates.  In addition and without limiting
the rights of Lender hereunder or under any of the other Loan Documents, in the
event that (i) the Management Agreement is terminated, (ii) the Manager no
longer manages the related Individual Property, or (iii) a receiver, liquidator
or trustee shall be appointed for Manager or if Manager shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Manager,
or if any proceeding for the dissolution or liquidation of Manager shall be
instituted, then Borrower (at Borrower’s sole cost and expense) shall
immediately, in its name, establish new deposit accounts separate from any other
Person with a depository satisfactory to Lender into which all Rents and other
income from the related Individual Property shall be deposited and shall grant
Lender a first priority security interest in such account pursuant to
documentation satisfactory in form and substance to Lender.

 

Section 9.5                                   Servicer.  At the option of
Lender, the Loan may be serviced by a master servicer, primary servicer, special
servicer and/or trustee (any such master servicer, primary servicer, special
servicer, and trustee, together with its agents, nominees or designees, are
collectively referred to as “Servicer”) selected by Lender and Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to Servicer

 

92

--------------------------------------------------------------------------------


 

pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer.  Notwithstanding the foregoing, Borrower shall promptly reimburse
Lender on demand for the following costs and expenses payable by Lender to
Servicer as a result of the Loan becoming specially serviced: (i) any
liquidation fees that are due and payable to Servicer under the Servicing
Agreement in connection with the exercise of any or all remedies permitted under
this Agreement, (ii) any workout fees and special servicing fees that are due
and payable to Servicer under the Servicing Agreement, which fees may be due and
payable under the Servicing Agreement on a periodic or continuing basis, and
(iii) the costs of all property inspections and/or appraisals of the Properties
(or any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement).  Provided no Event of
Default shall exist, if Servicer proposes to transfer the servicing of the Loan
to a Servicer that is a special servicer based on Servicer’s judgment that a
Default in the payment of Debt Service is reasonably foreseeable, Servicer shall
use good faith efforts to consult with Borrower before transferring the
servicing of the Loan, except in those instances in which Servicer determines in
its sole discretion that the failure to so transfer the servicing of the Loan
would materially and adversely affect the holders of the Securities, and
Borrower acknowledges and agrees that any such consultation shall be conducted
on a non-binding basis and any decision by Servicer to transfer the Loan to a
special servicer shall be final and binding on, and shall not be subject to
challenge by, Borrower.

 

ARTICLE X - MISCELLANEOUS

 

Section 10.1                            Survival.  This Agreement and all
covenants, agreements, representations and warranties made herein and in the
certificates delivered pursuant hereto shall survive the making by Lender of the
Loan and the execution and delivery to Lender of the Note, and shall continue in
full force and effect so long as all or any of the Debt is outstanding and
unpaid unless a longer period is expressly set forth herein or in the other Loan
Documents.  Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the legal representatives, successors
and assigns of such party.  All covenants, promises and agreements in this
Agreement, by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.

 

Section 10.2                            Lender’s Discretion.  Whenever pursuant
to this Agreement, Lender exercises any right given to it to approve or
disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive.

 

Section 10.3                            Governing Law.

 

(a)                                 THIS AGREEMENT WAS NEGOTIATED IN THE STATE
OF NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE
OF NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO

 

93

--------------------------------------------------------------------------------


 

THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL
RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE APPLICABLE INDIVIDUAL PROPERTY IS
LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF
SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION,
VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS
ARISING HEREUNDER OR THEREUNDER.  TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT
THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST
LENDER OR BORROWER ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT
MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING.  BORROWER DOES
HEREBY DESIGNATE AND APPOINT:

 

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, Delaware 19801

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW

 

94

--------------------------------------------------------------------------------


 

YORK, NEW YORK, AND AGREES THAT SERVICE OF PROCESS UPON SAID AGENT AT SAID
ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO BORROWER IN
THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF
PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW
YORK.  BORROWER (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF
ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME
DESIGNATE A SUBSTITUTE AUTHORIZED AGENT (WHICH SUBSTITUTE AGENT AND OFFICE SHALL
BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT IS DISSOLVED
WITHOUT LEAVING A SUCCESSOR.

 

Section 10.4                            Modification, Waiver in Writing.  No
modification, amendment, extension, discharge, termination or waiver of any
provision of this Agreement, or of the Note, or of any other Loan Document, nor
consent to any departure by Borrower therefrom, shall in any event be effective
unless the same shall be in a writing signed by the party against whom
enforcement is sought, and then such waiver or consent shall be effective only
in the specific instance, and for the purpose, for which given.  Except as
otherwise expressly provided herein, no notice to, or demand on Borrower, shall
entitle Borrower to any other or future notice or demand in the same, similar or
other circumstances.

 

Section 10.5                            Delay Not a Waiver.  Neither any failure
nor any delay on the part of Lender in insisting upon strict performance of any
term, condition, covenant or agreement, or exercising any right, power, remedy
or privilege hereunder, or under the Note or under any other Loan Document, or
any other instrument given as security therefor, shall operate as or constitute
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other future exercise, or the exercise of any other right, power, remedy or
privilege.  In particular, and not by way of limitation, by accepting payment
after the due date of any amount payable under this Agreement, the Note or any
other Loan Document, Lender shall not be deemed to have waived any right either
to require prompt payment when due of all other amounts due under this
Agreement, the Note or the other Loan Documents, or to declare a default for
failure to effect prompt payment of any such other amount.

 

Section 10.6                            Notices.  All notices, consents,
approvals and requests required or permitted hereunder or under any other Loan
Document shall be given in writing and shall be effective for all purposes if
hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, and by telecopier (with answer back acknowledged), addressed
as follows (or at such other address and Person as shall be designated from time
to time by any party hereto, as the case may be, in a written notice to the
other parties hereto in the manner provided for in this Section):

 

If to
Lender:                                                                          
JPMorgan Chase Bank, National Association
383 Madison Avenue
New York, New York 10179

 

95

--------------------------------------------------------------------------------


 

Attention:  Joseph E. Geoghan
Facsimile No.: (212) 834-6029

 

with a copy to:                                                              
JPMorgan Chase Bank, National Association
Four New York Plaza, 20th Floor
New York, NY 10004
Attention:  Nancy Alto
Facsimile No.: (212) 623-4779

 

with an additional copy to:                                              Katten
Muchin Rosenman LLP
550 South Tryon Street, Ste. 2900
Charlotte, North Carolina 28202-4213
Attention:  Daniel S. Huffenus, Esq.
Facsimile No.:  (704) 344-3056

 

If to Borrower:                                                              
c/o Inland Real Estate Income Trust, Inc.
2901 Butterfield Road
Oak Brook, IL 60523
Attention:  JoAnn McGuinness
Facsimile No.:  (630) 368-2218

 

With a copy to:                                                            The
Inland Real Estate Group, Inc./Law Department.
2901 Butterfield Road
Oak Brook, IL 60523
Attention:  General Counsel
Facsimile No.:  (630) 218-4900

 

A notice shall be deemed to have been given:  in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

Section 10.7                            Trial by Jury.  EACH OF BORROWER AND
LENDER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH OF
BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND
EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. 
EACH OF BORROWER AND LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER
PARTY.

 

96

--------------------------------------------------------------------------------


 

Section 10.8                            Headings.  The Article and/or
Section headings and the Table of Contents in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

 

Section 10.9                            Severability.  Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Agreement.

 

Section 10.10                     Preferences.  Lender shall have the continuing
and exclusive right to apply or reverse and reapply any and all payments by
Borrower to any portion of the obligations of Borrower hereunder.  To the extent
Borrower makes a payment or payments to Lender, which payment or proceeds or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
obligations hereunder or part thereof intended to be satisfied shall be revived
and continue in full force and effect, as if such payment or proceeds had not
been received by Lender.

 

Section 10.11                     Waiver of Notice.  Borrower shall not be
entitled to any notices of any nature whatsoever from Lender except with respect
to matters for which this Agreement or the other Loan Documents specifically and
expressly provide for the giving of notice by Lender to Borrower and except with
respect to matters for which Borrower is not, pursuant to applicable Legal
Requirements, permitted to waive the giving of notice.  Borrower hereby
expressly waives the right to receive any notice from Lender with respect to any
matter for which this Agreement or the other Loan Documents do not specifically
and expressly provide for the giving of notice by Lender to Borrower.

 

Section 10.12                     Remedies of Borrower.  To the extent permitted
by applicable law, in the event that a claim or adjudication is made that Lender
or its agents have acted unreasonably or unreasonably delayed acting in any case
where by law or under this Agreement or the other Loan Documents, Lender or such
agent, as the case may be, has an obligation to act reasonably or promptly,
Borrower agrees that neither Lender nor its agents shall be liable for any
monetary damages, and Borrower’s sole remedies shall be limited to commencing an
action seeking injunctive relief or declaratory judgment.  To the extent
permitted by applicable law, the parties hereto agree that any action or
proceeding to determine whether Lender has acted reasonably shall be determined
by an action seeking declaratory judgment.

 

Section 10.13                     Expenses; Indemnity.

 

(a)                                 Borrower covenants and agrees to pay or, if
Borrower fails to pay, to reimburse, Lender upon receipt of written notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and expenses) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any

 

97

--------------------------------------------------------------------------------


 

opinions requested by Lender as to any legal matters arising under this
Agreement or the other Loan Documents with respect to the Properties);
(ii) Borrower’s ongoing performance of and compliance with Borrower’s respective
agreements and covenants contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date,
including, without limitation, confirming compliance with environmental and
insurance requirements; (iii) Lender’s ongoing performance and compliance with
all agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date
(except for those costs and expenses expressly assumed herein or in the other
Loan Documents by Lender); (iv) except as otherwise provided in this Agreement,
the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters reasonably requested by
Lender; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement; (vi) the filing and recording fees and
expenses, title insurance and fees and expenses of counsel for providing to
Lender all required legal opinions, and other similar expenses incurred in
creating and perfecting the Lien in favor of Lender pursuant to this Agreement
and the other Loan Documents; (vii) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents, any Individual Property, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Properties (including, without limitation,
any reasonable and customary fees incurred by Servicer that is a master servicer
or Servicer in connection with the transfer of the Loan to a Servicer that is a
special servicer prior to or following a Default or an Event of Default) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.  Any cost and expenses due and payable to Lender may be paid from any
amounts in the Lockbox Account or Cash Management Account, as applicable.

 

(b)                                 BORROWER SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS THE INDEMNIFIED PARTY FROM AND AGAINST ANY AND ALL OTHER LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, CLAIMS,
COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER (INCLUDING,
WITHOUT LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR THE
INDEMNIFIED PARTY IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT THE INDEMNIFIED
PARTY SHALL BE DESIGNATED A PARTY THERETO), THAT MAY BE IMPOSED ON, INCURRED BY,
OR ASSERTED AGAINST THE INDEMNIFIED PARTY IN ANY MANNER RELATING TO OR ARISING
OUT OF (I) ANY BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MATERIAL
MISREPRESENTATION BY BORROWER CONTAINED IN, THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR (II) THE USE OR INTENDED USE OF THE PROCEEDS OF THE

 

98

--------------------------------------------------------------------------------


 

LOAN (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”); PROVIDED, HOWEVER, THAT
BORROWER SHALL NOT HAVE ANY OBLIGATION TO THE INDEMNIFIED PARTY HEREUNDER TO THE
EXTENT THAT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE GROSS
NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY. 
TO THE EXTENT THAT THE UNDERTAKING TO INDEMNIFY, DEFEND AND HOLD HARMLESS SET
FORTH IN THE PRECEDING SENTENCE MAY BE UNENFORCEABLE BECAUSE IT VIOLATES ANY LAW
OR PUBLIC POLICY, BORROWER SHALL PAY THE MAXIMUM PORTION THAT IT IS PERMITTED TO
PAY AND SATISFY UNDER APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL
INDEMNIFIED LIABILITIES INCURRED BY THE INDEMNIFIED PARTY.

 

(c)                                  Borrower covenants and agrees to pay for
or, if Borrower fails to pay, to reimburse Lender for, any fees and expenses
incurred by any Rating Agency in connection with any Rating Agency review of the
Loan, the Loan Documents or any transaction contemplated thereby or any consent,
approval, waiver or confirmation obtained from such Rating Agency pursuant to
the terms and conditions of this Agreement or any other Loan Document and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.

 

Section 10.14                     Schedules Incorporated.  The Schedules annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.

 

Section 10.15                     Offsets, Counterclaims and Defenses.  Any
assignee of Lender’s interest in and to this Agreement, the Note and the other
Loan Documents shall take the same free and clear of all offsets, counterclaims
or defenses which are unrelated to such documents which Borrower may otherwise
have against any assignor of such documents, and no such unrelated counterclaim
or defense shall be interposed or asserted by Borrower in any action or
proceeding brought by any such assignee upon such documents and any such right
to interpose or assert any such unrelated offset, counterclaim or defense in any
such action or proceeding is hereby expressly waived by Borrower.

 

Section 10.16                     No Joint Venture or Partnership; No Third
Party Beneficiaries.

 

(a)                                 Borrower and Lender intend that the
relationships created hereunder and under the other Loan Documents be solely
that of borrower and lender.  Nothing herein or therein is intended to create a
joint venture, partnership, tenancy-in-common, or joint tenancy relationship
between Borrower and Lender nor to grant Lender any interest in the Properties
other than that of mortgagee, beneficiary or lender.

 

(b)                                 This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender and Borrower any right to insist upon or to enforce the
performance or observance of any of the obligations contained herein or
therein.  All conditions to the obligations of Lender to make the Loan hereunder
are imposed solely and

 

99

--------------------------------------------------------------------------------


 

exclusively for the benefit of Lender and no other Person shall have standing to
require satisfaction of such conditions in accordance with their terms or be
entitled to assume that Lender will refuse to make the Loan in the absence of
strict compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17                     Publicity.  All news releases, publicity or
advertising by Borrower or its Affiliates through any media intended to reach
the general public which refers to the Loan Documents or the financing evidenced
by the Loan Documents, to Lender, JPMorgan Chase Bank, National Association or
any of their Affiliates shall be subject to the prior written approval of Lender
and JPMorgan Chase Bank, National Association in their sole discretion.  All
news releases, publicity or advertising by Lender through any media intended to
reach the general public which refers solely to the Borrower or to the Loan made
by the Lender to the Borrower shall be subject to the prior written approval of
Borrower, provided however, the foregoing shall not apply to Provided
Information included in disclosure documents in connection with a
Securitization.

 

Section 10.18                     Cross-Default; Cross-Collateralization; Waiver
of Marshalling of Assets.

 

(a)                                 Each Individual Borrower acknowledges that
Lender has made the Loan to Borrower upon the security of its collective
interest in the Properties and in reliance upon the aggregate of the Properties
taken together being of greater value as collateral security than the sum of
each Individual Property taken separately.  Each Individual Borrower agrees that
the Mortgages are and will be cross-collateralized and cross-defaulted with each
other so that (i) an Event of Default under any of the Mortgages shall
constitute an Event of Default under each of the other Mortgages which secure
the Note; (ii) an Event of Default under the Note or this Agreement shall
constitute an Event of Default under each Mortgage; (iii) each Mortgage shall
constitute security for the Note as if a single blanket lien were placed on all
of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance

 

(b)                                 To the fullest extent permitted by law,
Borrower, for itself and its successors and assigns, waives all rights to a
marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Properties, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Properties for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Properties in preference to every other claimant whatsoever.  In addition, each
Individual Borrower, for itself and its successors and assigns, waives in the
event of foreclosure of any or all of the Mortgages, any equitable right
otherwise available to an Individual Borrower which would require the separate
sale of the Properties or require Lender to exhaust its remedies against any
Individual Property or any combination of the Properties before proceeding
against any other Individual Property or combination of Properties; and further
in the event of such foreclosure each

 

100

--------------------------------------------------------------------------------


 

Individual Borrower does hereby expressly consents to and authorizes, at the
option of Lender, the foreclosure and sale either separately or together of any
combination of the Properties.

 

Section 10.19                     Waiver of Counterclaim.  Borrower hereby
waives the right to assert a counterclaim, other than a compulsory counterclaim,
in any action or proceeding brought against it by Lender or its agents.

 

Section 10.20                     Conflict; Construction of Documents; Reliance.
 In the event of any conflict between the provisions of this Agreement and any
of the other Loan Documents, the provisions of this Agreement shall control. 
The parties hereto acknowledge that they were represented by competent counsel
in connection with the negotiation, drafting and execution of the Loan Documents
and that such Loan Documents shall not be subject to the principle of construing
their meaning against the party which drafted same.  Borrower acknowledges that,
with respect to the Loan, Borrower shall rely solely on its own judgment and
advisors in entering into the Loan without relying in any manner on any
statements, representations or recommendations of Lender or any parent,
subsidiary or Affiliate of Lender.  Lender shall not be subject to any
limitation whatsoever in the exercise of any rights or remedies available to it
under any of the Loan Documents or any other agreements or instruments which
govern the Loan by virtue of the ownership by it or any parent, subsidiary or
Affiliate of Lender of any equity interest any of them may acquire in Borrower,
and, to the extent permitted by applicable law, Borrower hereby irrevocably
waives the right to raise any defense or take any action on the basis of the
foregoing with respect to Lender’s exercise of any such rights or remedies. 
Borrower acknowledges that Lender engages in the business of real estate
financings and other real estate transactions and investments which may be
viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21                     Brokers and Financial Advisors.  Borrower
hereby represents that it has dealt with no financial advisors, brokers,
underwriters, placement agents, agents or finders in connection with the
transactions contemplated by this Agreement other than Inland Mortgage Brokerage
Corporation, Borrower shall pay all amounts owed to Inland Mortgage Brokerage
Corporation with respect to such transaction, and Borrower hereby agrees to
indemnify, defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s attorneys’ fees
and expenses) in any way relating to or arising from a claim by any Person that
such Person acted on behalf of Borrower or Lender in connection with the
transactions contemplated herein.  The provisions of this Section 10.21 shall
survive the expiration and termination of this Agreement and the payment of the
Debt.

 

Section 10.22                     Prior Agreements.  This Agreement and the
other Loan Documents contain the entire agreement of the parties hereto and
thereto in respect of the transactions contemplated hereby and thereby, and all
prior agreements among or between such parties, whether oral or written, between
Borrower and Lender are superseded by the terms of this Agreement and the other
Loan Documents.

 

Section 10.23                     Joint and Several Liability.  If Borrower
consists of more than one (1) Person the obligations and liabilities of each
Person shall be joint and several.  The parties hereto acknowledge that the
defined term “Borrower” (as well as the defined term defining each other
Collective Group) has been defined to collectively include each Individual
Borrower (and in the

 

101

--------------------------------------------------------------------------------


 

case of each Collective Group, defined to collectively include each member of
the same).  It is the intent of the parties hereto in determining whether (a) a
breach of a representation or a covenant has occurred, (b) there has occurred a
Default or Event of Default, or (c) an event has occurred which would create
recourse obligations under Section 9.3 of this Agreement, that any such breach,
occurrence or event with respect to any Individual Borrower (or with respect to
any single member of a Collective Group) shall be deemed to be such a breach,
occurrence or event with respect to every Individual Borrower (and in the case
of each Collective Group, each member of the same) and that every Individual
Borrower need not have been involved with such breach, occurrence or event in
order for the same to be deemed such a breach, occurrence or event with respect
to every Individual Borrower (and likewise that each member of a Collective
Group need not have been involved with such breach, occurrence or event in order
for the same to be sdeemed such a breach, occurrence or event with respect to
such Collective Group).  The term “Collective Group” as used in this Agreement
shall refer to each of the groups of entities represented in this Agreement by
the following defined terms:  Borrower and Principal.  The obligations and
liabilities of each Individual Borrower shall be joint and several.

 

Section 10.24                     Certain Additional Rights of Lender (VCOC). 
Notwithstanding anything to the contrary contained in this Agreement, Lender
shall have:

 

(a)                                 the right to routinely consult with and
advise Borrower’s management regarding the significant business activities and
business and financial developments of Borrower; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances.  Consultation meetings should occur on a
regular basis (no less frequently than quarterly) with Lender having the right
to call special meetings at any reasonable times and upon reasonable advance
notice;

 

(b)                                 the right, in accordance with the terms of
this Agreement, to examine the books and records of Borrower at any reasonable
times upon reasonable notice;

 

(c)                                  the right, in accordance with the terms of
this Agreement, including, without limitation, Section 5.1.11 hereof, to receive
monthly, quarterly and year end financial reports, including balance sheets,
statements of income, shareholder’s equity and cash flow, a management report
and schedules of outstanding indebtedness; and

 

(d)                                 the right, without restricting any other
rights of Lender under this Agreement (including any similar right), to approve
any acquisition by Borrower of any other significant property (other than
personal property required for the day to day operation of any Individual
Property).

 

The rights described above in this Section 10.24 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

 

Section 10.25                     Release of IREIC.  Upon satisfaction of all of
the conditions set forth in Section 5.16 of the Guaranty and Section 25 of the
Environmental Indemnity and the release of IREIC in accordance therewith, IREIC
shall be deemed automatically released from all liability under the Guaranty,
the Environmental Indemnity and the Joinder Agreement first accruing after

 

102

--------------------------------------------------------------------------------


 

such release and all references in this Agreement and the other Loan Documents
to “Guarantor” shall be solely a reference to IREIT.

 

Section 10.26                     Post-Closing Matters.  Borrower shall use
commercially reasonable efforts to deliver, or to cause to be delivered, to
Lender within ten (10) Business Days after the date hereof, an original
Subordination, Nondisturbance and Attornment Agreement with respect to each
Dollar General Lease, each executed by Dollar General and the applicable
Individual Borrower, and in recordable form and substance reasonably acceptable
to Lender.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

103

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

IREIT EAST BREWTON DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

IREIT MADISONVILLE DG, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

IREIT NEWPORT DG, L.L.C., a Delaware limited liability company

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

 

 

 

 

 

 

 

 

 

 

IREIT ROBERTSDALE DG, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

IREIT WETUMPKA DG, L.L.C., a Delaware limited liability company

 

 

 

 

 

 

By:

IREIT DG SPE Member, L.L.C., a Delaware limited liability company, its sole
member

 

 

 

 

 

 

 

By:

Inland Real Estate Income Trust, Inc., a Maryland corporation, its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

 

Name: David Z. Lichterman

 

 

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

 

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America

 

 

 

 

 

 

 

By:

/s/ Jennifer Lewin

 

 

Name: Jennifer Lewin

 

 

Title: Vice President

 

--------------------------------------------------------------------------------


 

JOINDER AGREEMENT

 

The undersigned (individually and collectively, “Joinder Party”) hereby
acknowledges and agrees that it has read and reviewed the foregoing Loan
Agreement to which this Joinder Agreement has been attached.  Capitalized terms
used but not defined herein shall have the meaning set forth in the Loan
Agreement.

 

Joinder Party hereby covenants, represents, warrants, acknowledges and agrees as
follows:

 

(a)                                 Joinder Party has read and reviewed the Loan
Agreement and is familiar with the terms and provisions thereof.

 

(b)                                 Joinder Party covenants and agrees to
observe and perform all of the covenants and agreements of Joinder Party
contained in Section 9.1 of the Loan Agreement and in subsection (f) of the
definition of “Cash Sweep Event Cure” of the Loan Agreement.

 

(c)                                  The obligations of Joinder Party under this
Joinder Agreement are enforceable against Joinder Party and are not subject to
any defenses, offsets or counterclaims.

 

(d)                                 The provisions of this Joinder Agreement are
for the benefit of Lender.

 

(e)                                  THIS JOINDER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

 

JOINDER PARTY:

 

 

 

INLAND REAL ESTATE INVESTMENT CORPORATION, a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Catherine L. Lynch

 

 

Name: Catherine L. Lynch

 

 

Title: CFO

 

 

 

 

INLAND REAL ESTATE INCOME TRUST, INC., a Maryland corporation

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

Name: David Z. Lichterman

 

 

Title: Chief Accounting Officer

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LIST OF BORROWERS

 

Borrower’s Name

 

State Organizational ID
Number (If Appl.)

IREIT East Brewton DG, L.L.C., a Delaware limited liability company

 

5231082

IREIT Robertsdale DG, L.L.C., a Delaware limited liability company

 

5231085

IREIT Madisonville DG, L.L.C., a Delaware limited liability company

 

5231092

IREIT Newport DG, L.L.C., a Delaware limited liability company

 

5231098

IREIT Wetumpka DG, L.L.C., a Delaware limited liability company

 

5231088

 

SCH. I-1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

ALTERATION CONDITIONS

 

Prior to commencement of such Alterations, Borrower shall provide to Lender:

 

1.                                      Plans and specifications for such
Alterations;

 

2.                                      Evidence that Borrower has obtained all
necessary municipal approvals;

 

3.                                      A budget for such Alterations;

 

4.                                      A completion guaranty from Guarantor;

 

5.                                      The identity of the
contractor(s) engaged in the Alterations, as well as copies of the contracts
under which they have been engaged; and

 

6.                                     An affidavit certifying that the
Alterations comply with all Applicable Laws, and do not violate the terms of any
Leases.

 

Upon commencement of such Alterations, Borrower shall diligently prosecute same
to completion, or if Borrower elects, to promptly remove such Alterations and
restore the Property.

 

Upon completion (or removal) of such Alterations, Borrower shall provide to
Lender:

 

1.                                      A certification from a licensed
architect or engineer that the Alterations were completed (or removed) in
accordance with all applicable approvals and Applicable Laws;

 

2.                                      A copy of a final certificate of
occupancy with respect to the Alterations (unless certificates of occupancy are
not available in the applicable jurisdiction);

 

3.                                      Lien waivers or other evidence that all
sums due to others as a result of such Alterations have been paid in full;

 

4.                                      A revised survey reflecting such
Alterations; and

 

5.                                      Either (a) a date down endorsement to
the title policy issued to Lender in connection with the closing of the Loan,
without new exceptions and confirming that no subordinate liens exist related to
such Alterations, or (b) a so-called “comfort letter” from an independent
attorney or title company confirming the foregoing.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

(ORGANIZATIONAL CHART OF BORROWER)

 

IREIT East Brewton DG, L.L.C.

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

Sole Member

 

IREIT East Brewton DG, L.L.C.,

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

IREIT Madisonville DG, L.L.C.

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

Sole Member

 

IREIT Madisonville DG, L.L.C.,

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

IREIT Newport DG, L.L.C.

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

Sole Member

 

IREIT Newport DG, L.L.C.,

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

IREIT Wetumpka DG, L.L.C.

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

Sole Member

 

IREIT Wetumpka DG, L.L.C.,

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

ORGANIZATIONAL CHART FOR

 

IREIT Robertsdale DG, L.L.C.

 

Inland Real Estate Income Trust, Inc.,

a Maryland corporation

 

Sole Member

 

IREIT Robertsdale DG, L.L.C.,

a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

FORM OF CASH MANAGEMENT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE V

 

LEASING CONDITIONS

 

Such proposed Lease:

 

1.              Complies with restrictions of record, restrictions/exclusives in
other Leases and Applicable Law (including zoning laws, regulations and
ordinances);

 

2.              Contains base rent, allowance and other concessions consistent
with local market terms;

 

3.              Contains commercially reasonable terms;

 

4.              Is subordinate to the Mortgage, and the tenant thereunder agrees
to attorn to Lender or any purchaser at a sale by foreclosure or power of sale;

 

5.              Does not contain any right of first refusal to purchase the
Property (or any part thereof) or purchase option for all or part of the
Property;

 

6.              Does not contain any early termination rights (other than
termination rights vesting upon a violation of a co-tenancy, casualty or
condemnation provision) vesting prior to five (5) years after the commencement
date of the proposed Lease;

 

7.              Does not contain any terms that would materially adversely
affect Lender’s rights under the Loan Documents;

 

8.              Contains a no merger of estates provision; and

 

9.              Provides that subleases and assignments do not affect tenant’s
primary obligations, except that the proposed Lease may provide that the tenant
may be released from its primary obligations thereunder in connection with an
assignment of such Lease so long as the applicable Lease provision requires that
(i) the tenant is not released from its obligations or liabilities under the
Lease first arising or incurred prior to the assignment, (ii) the assignee
assume all of the obligations of the tenant under the Lease, (iii) the assignee
has a net worth reasonably acceptable to Lender, and (iv) the assignee has a
creditworthiness reasonably acceptable to Lender.

 

--------------------------------------------------------------------------------


 

SCHEDULE VI

 

Purchase Options / Rights of First Refusal

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE VII

 

Intentionally Omitted

 

--------------------------------------------------------------------------------


 

SCHEDULE VIII

 

Individual Properties

 

1.             19160 US Highway 90, Robertsdale, Alabama 36567

 

2.             107 Highway 411, Newport, Tennessee 37821

 

3.             805 Forrest Avenue, East Brewton, Alabama 36426

 

4.             57 Chapel Road , Wetumpka, Alabama 36092

 

5.             4225 Highway 411, Madisonville, Tennessee 37354

 

--------------------------------------------------------------------------------


 

SCHEDULE IX

 

Release Amounts

 

Individual Property

 

Release Amount

19160 US Highway 90, Robertsdale, Alabama

 

$

847,384

107 Highway 411, Newport, Tennessee

 

$

586,130

805 Forrest Avenue, East Brewton, Alabama

 

$

519,551

57 Chapel Road , Wetumpka, Alabama

 

$

692,290

4225 Highway 411, Madisonville, Tennessee

 

$

695,095

 

--------------------------------------------------------------------------------